                                                                                                     Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
                                                                              1916-CV15643

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

A.G., Individually,                          )
                                             )
       Plaintiff,                            )
                                             )         Case No.
v.                                           )
                                             )         Division
THE HOUSING AUTHORITY OF                     )
KANSAS CITY, MISSOURI                        )
Serve:                                       )
Edwin Lowndes, Executive Director            )
920 Main St., Ste. 701                       )
Kansas City, MO 64105                        )
                                             )
and                                          )
                                             )
SECURITAS SECURITY                           )
SERVICES, INC.                               )
Serve registered agent:                      )
National Registered Agents, Inc.             )
120 South Central Ave.                       )
Clayton, MO 63105,                           )
                                             )
       Defendants.                           )

                                          PETITION

       COMES NOW Plaintiff A.G., by and through counsel, and alleges as follows:

       1.      The Defendants subjected Plaintiff to a living hell of pervasive sexual harassment

and multiple sexual assaults at her home. Defendants were deliberately indifferent to Plaintiff’s

plight and to her multiple requests for emergency transfer. Plaintiff suffered daily harassment by

male tenants who threatened her safety and well-being in a public housing complex rife with

open criminal conduct, pervasive drug use, people having sex in the stairwells, elevator assaults

on women, and management indifference. Defendants failed miserably and negligently in the




                                                 -1-
                                                                                         EXHIBIT B
                                                                                                     Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
provision of security to Plaintiff and in providing a non-discriminatory housing environment. As

a result, Plaintiff suffered additional sexual assaults and harassment.

       2.      Plaintiff A.G. was at all times relevant to this Petition a resident and citizen of

Missouri. At the time of the sexual assaults and harassment giving rise to the claims set forth

herein, Plaintiff was a resident of Brush Creek Towers, the subject premises owned and

controlled by Defendant The Housing Authority of Kansas City, Missouri (“HAKC”), located

at 1800 Emmanuel Cleaver II Blvd., Kansas City, Missouri. Plaintiff is referred to in this public

filing by pseudonym to maintain confidentiality of her identity due to the sensitive nature of

the claims asserted herein.

       3.      Defendant HAKC is an entity created by statutory authority doing business in the

state of Missouri, including the management and operation of residential housing units in Kansas

City, Jackson County, Missouri. At all times referenced herein, HAKC operated through agents,

servants, and/or employees who were acting within the course and scope of their employment.

Defendant HAKC can be served through its Executive Director at the address listed above.

       4.      At all times relevant to this Petition, Defendant HAKC was the owner,

controller, operator, manager and landlord of residential property doing business as Brush

Creek Towers, located at 1800 Emmanuel Cleaver II Blvd., Kansas City, Missouri

(hereinafter the “subject premises”).

       5.      Defendant Securitas Security Services, Inc. (“Securitas”) is a Missouri corporation

in good standing, doing business in Kansas City, Missouri, at 2345 Grand Blvd., #1700, Kansas

City, MO 64108. Defendant Securitas is a consulting and security company hired by Defendant

HAKC to provide security services at the subject premises. Defendant Securitas was under the

direct supervision, employ and control of Defendant HAKC. Defendant HAKC hired, supervised,



                                                -2-
                                                                                                     Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
and paid Defendant Securitas. At all relevant times, Defendant Securitas acted upon authority of

and at the request and/or permission of Defendant HAKC as an employee and/or agent.

Defendant Securitas’ employees were acting within the course and scope of their employment at

all times referenced herein. Defendant Securitas can be served through its registered agent at the

address listed above.

       6.      This Court has jurisdiction over the causes of action asserted herein and over the

 parties to this action. Plaintiff asserts claims under Missouri common law and The Fair

 Housing Act, 42 U.S.C. 3601, et seq. Defendants reside and/or are licensed to do business or

 transact business in Missouri and have obtained the benefits of the laws of the State of Missouri

 and the benefits of Missouri’s location. Further, the tortious acts described herein occurred in

 Kansas City, Missouri which is located in Jackson County, within the State of Missouri.

       7.      Venue is proper in this court under R.S.Mo. §508.010 (6), because Plaintiff was

first injured in Kansas City, Missouri which is located in Jackson County, Missouri.

       8.      Plaintiff moved into the Brush Creek Towers, located at 1800 Emmanuel Cleaver

II Blvd., Kansas City, Missouri, in October 2016.

       9.      The Brush Creek Towers apartment complex falls under the “housing choice

voucher program,” which is a rental assistance program funded by the U.S. Department of

Housing and Urban Development to assist very low-income families, the elderly, and the

disabled.

       10.     Defendant HAKC represents to the general public that the purpose of the housing

choice voucher program is to provide “decent, safe, and sanitary housing in the private market.”

       11.     Defendant HAKC further represents that “the role of the landlord in the voucher

program is to provide decent, safe, and sanitary housing to a tenant at a reasonable rent.”



                                               -3-
                                                                                                       Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       12.     On its public website, Defendant HAKC provides that the Brush Creek Towers

includes a “secured entrance” and “24-Hour maintenance.”

       13.     Defendant HAKC hired Defendant Securitas to provide security services at the

subject premises.

       14.     When Plaintiff became a tenant of Brush Creek Towers, she entrusted her safety

and well-being to the protection of Defendants HAKC and Securitas.

       15.     Plaintiff relied on Defendants HAKC and Securitas to provide a safe,

discrimination-free living place.

       16.     Defendants HAKC and Securitas owed Plaintiff a duty to provide a safe living

place and to protect her from injury.

       17.     Defendants HAKC and Securitas knew or should have know of the pervasive

environment of sexual harassment and assault at Brush Creek Towers, and had the power to

correct it and control over residents, yet failed to take reasonable steps to prevent sexual assault

and sexual harassment.

       18.     From the time she moved into Brush Creek Towers in October 2016, and through

June of 2017, Plaintiff made several reports, both formal and informal, to then-manager Regina

Boles and another HAKC employee, notifying them of the assaults and her safety concerns,

which included incidences of sexual assault by at least two specific individuals.

       19.     Plaintiff and other Brush Creek Tower tenants also reported other criminal

activity by tenants and guests, including the use of illegal drugs.

       20.     Despite receiving notice of criminal activity occurring on its premises,

Defendants HAKC and Securitas failed to investigate, address, and remedy the dangerous

conditions.



                                                -4-
                                                                                                      Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       21.     Despite complaints, reports and knowledge of sexual assaults made by Plaintiff

and other Brush Creek Tower tenants, Defendants HAKC and Securitas failed to provide

adequate security.

       22.     As a result of the unsafe and sexually discriminatory environment, Plaintiff

requested, through Regina Boles, an emergency transfer to a safer housing environment in April

of 2017.

       23.     HAKC, through Regina Boles, did not share Plaintiff’s request for a transfer with

others at HAKC until May 18, 2017, at which time she sent a cursory email to other HAKC

employees, vaguely inquiring as to whether anyone “had a one bedroom unit available.” HAKC

did not act on this inquiry.

       24.     In the Spring of 2017, a male resident knocked on Plaintiff’s door and asked to

borrow some cooking oil. He then grabbed Plaintiff’s breast, causing her to scream. Plaintiff

reported this incident to HAKC management.

       25.     On May 13, 2017, Plaintiff was sexually assaulted, by a different man, as she was

leaving the laundry room located on the 12th or top floor. When Plaintiff stepped onto the

elevator to return to her room, a visibly intoxicated man holding a beer in his hand rushed into

the elevator behind her. He spoke about Plaintiff’s breasts and rubbed his genitals, reached out

and grabbed Plaintiff’s breasts and genitals, attempted to unzip his pants and rip off Plaintiff’s

shirt, forced his tongue towards her and demanded oral sex, and again grabbed Plaintiff’s

breasts.

       26.     Plaintiff fought to defend herself from the attacker, while yelling for him to stop.

       27.     When the elevator reached the main floor, Plaintiff ran for the security desk.

       28.     The Securitas employee initially intervened by restraining the assailant.



                                               -5-
                                                                                                     Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
        29.    The Securitas employee, however, failed to contact the Kansas City Police

Department to report the assault and then let the assailant go.

        30.    After the assault, Plaintiff was taken to a hospital for treatment of her injuries.

        31.    Defendants HAKC and Securitas knew about the dangerous propensities of the

individual responsible for sexually assaulting Plaintiff on May 13, 2017, prior to the assault.

        32.    In fact, Brush Creek Tower tenants lodged numerous complaints about the

individual due to his heavy use of alcohol on the premises.

        33.    Defendants HAKC and Securitas, including HAKC manager Regina Boles, knew

the individual was not a contractual tenant, knew he was nevertheless residing at the subject

premises, and described him as a “home sitter,” but failed to investigate, address, or remedy the

situation.

        34.    The assailant of the May 13, 2017 assault was previously known to HAKC and

Securitas to be dangerous, to be the subject of numerous previous complaints, and to be residing

in Brush Creek Towers even though he was not a contractual tenant.

        35.    In June 2017, Defendants invited Brush Creek Tower tenants to an open meeting

to discuss, among other things, tenant safety.

        36.    During the meeting, tenants voiced safety concerns to the committee after

learning of the May 13, 2017 assault. The attendees demanded increased security personnel, the

need for security to take on an increased patrol of the premises, including the 12th floor laundry

room, and issues surrounding then-manager, Regina Boles.

        37.    On June 6, 2017, Plaintiff was again sexually assaulted in the elevator.

        38.    Despite receiving ample notice, prior to June 6, 2017, of sexual assaults and

harassment and criminal activity taking place on its premises, the need for adequate and/or



                                                 -6-
                                                                                                      Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
increased security, and Plaintiff’s emergency transfer request, Defendants HAKC and Securitas

failed to address a known and dangerous condition, and failed to take any action to prevent

additional assaults upon Plaintiff and others, despite having knowledge of the dangerous,

harassing, and discriminatory conditions and the ability to correct the situation and provide

Plaintiff a safe living place free of harassment and discrimination.

       39.     As a result of Defendants’ negligent and discriminatory conduct, Plaintiff’s

safety and well-being were compromised. Plaintiff began experiencing depression, anxiety, and

loss of quality of life. Plaintiff struggled using the elevator to go up to the laundry room due to

the fear and mental distress from the sexual assaults.

       40.     After June 6, 2017, Plaintiff again requested that Defendants move her to another

location falling under the housing choice voucher program, on an emergency basis.

       41.     After June 6, 2017, male tenants continued to sexually harass Plaintiff on the

subject premises.

       42.     As of June 14, 2017, Plaintiff’s request for an immediate transfer had not been

approved.

       43.     Plaintiff was again sexually assaulted on the elevator on June 27, 2017. A resident

blew down her shirt so he could see Plaintiff’s breasts. This resident was a well-known offender

as multiple complaints had been lodged against him including harassment, domestic violence,

threats, and drugs.

       44.     When Plaintiff complained about this assault, Regina Boles told her, “don’t

worry, he is on his way out.” The assailant was dating a Securitas employee at the time.

       45.     Plaintiff’s request for transfer was not approved, and she was not able to move,

until on or about July 1, 2017.



                                                -7-
                                                                                                    Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       46.     As acknowledged by Defendants, the transfer request was labeled “Category 1 -

Emergency Transfer: immediate threat to resident life, health or safety.”

       47.     Defendants HAKC and Securitas knew of the risks presented to Plaintiff and the

other Brush Creek Tower tenants.

       48.     In the three-year period leading up to the sexual assaults committed on Plaintiff,

there were fifteen other reports of assault at the subject premises, including sexual offenses.

       49.     During that same time period, a total 425 incidents of criminal activity were

reported at the subject premises, of which 234 were assaults, disturbances, infliction of bodily

harm, or sexual assault.

       50.     Defendants owed a duty to their tenants to maintain a safe environment and cure

all dangerous conditions.

       51.     Defendants failed to use ordinary care through the following:

               a. Failing to provide adequate security for its premises;

               b. Failing to provide adequate security to protect its tenants from crimes similar

                  to those committed frequently in the recent past;

               c. Failing to properly utilize and install a video surveillance system;

               d. Failing to properly install adequate and multiple video cameras on its

                  premises to cover the entire property;

               e. Failing to perform security surveys to identify risks and determine appropriate

                  actions to be taken;

               f. Failing to monitor the entire premises, including the laundry facility located

                  on the top floor;




                                                -8-
                                                                                                    Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
               g. Failing to properly, adequately and reasonably patrol and/or inspect its

                  premises in order to ensure it was in a reasonably safe condition as to prevent

                  and/or deter discriminatory and criminal acts upon any party by others;

               h. Failing to warn of the dangerous and unreasonably unsafe condition of the

                  premises;

               i. Failing to take reasonable steps to protect Plaintiff and other parties from

                  foreseeable harm, assault, battery, and/or injury such as the incident which

                  injured Plaintiff;

               j. Failing to properly provide any monitoring devices or other crime prevention

                  mechanisms at the premises;

               k. Failing to properly prevent non-tenants from entering the premises;

               l. Failing to monitor and control the conduct of non-tenants when they were on

                  or in the premises;

               m. Failing to provide adequate lighting to protect its tenants from crimes similar

                  to those committed frequently in the recent past; and

               n. Failing to take all reasonable safety precautions to protect its tenants from

                  crimes similar to those committed frequently in the recent past;

               o. Failing to promptly grant Plaintiff’s request for an emergency transfer to

                  remove her from the dangerous and discriminatory housing environment and

                  place her in a safe one.

       52.     As the direct and proximate result of Defendants HAKC and Securitas’ actions

and inactions, Plaintiff was sexually assaulted and sexually harassed.




                                                -9-
                                                                                                       Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       53.      As a direct and proximate result of Defendant’s actions and inactions at the

subject premises, Plaintiff suffered from the following injuries great pain of mind and body,

shock, emotional distress, physical manifestations of emotional distress, embarrassment, loss of

self-esteem, disgrace, shame, humiliation, and loss of enjoyment of life, and future expenses for

medical and psychological treatment, therapy, and counseling.

       51.      Plaintiff is also entitled to recover damages for the conscious fear, pain and

suffering, and mental anguish endured as she feared for her life, safety, and well-being after

being sexually assaulted.

       52.      Further, the injuries sustained by Plaintiff were the result of Defendants HAKC

and Securitas’ willful, wanton and conscious disregard for her health and safety. As a result,

Plaintiff is entitled to punitive damages.

       53.      By their actions and inactions, Defendants HAKC and Securitas have

discriminated against Plaintiff in the terms, conditions, or privileges of the rental of a dwelling,

or in the provision of services or facilities in connection with such rental, because of Plaintiff’s

sex, and interfered with Plaintiff’s exercise and enjoyment of her rights under the Fair Housing

Act, in violation of 42 U.S.C. §3604 and §3617.

       54.      Defendants HAKC and Securitas had actual notice of tenant-on-tenant assault and

harassment based on sex, yet chose not to take reasonable steps within their control to stop the

assaults and harassment.

       55.      Defendants HAKC and Securitas created and subjected Plaintiff to a housing

environment of unwelcome, severe and pervasive sexual harassment that interfered with

Plaintiff’s use and enjoyment of the premises and the terms and conditions of her occupation of

the dwelling.



                                               - 10 -
                                                                                                      Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       56.     Defendants HAKC and Securitas knew or reasonably should have known of the

harassment to which Plaintiff was subjected, as well as the harassing environment of Brush

Creek Towers generally.

       57.     Defendants HAKC and Securitas failed to take prompt action to correct and end

the discriminatory housing practices experienced by Plaintiff and others, despite having the

power to do so.

       58.     Defendants HAKC and Securitas were deliberately indifferent to the

discriminatory housing environment to which they subjected Plaintiff, as well as to Plaintiff’s

requests for immediate transfer.

       59.     As a public housing authority and its retained security company, Defendants

HAKC and Securitas had an uncommon ability to control its tenants, especially residents known

to have engaged in unwelcome and criminal activity in the past.

       60.     Defendants HAKC and Securitas had a range of mechanisms at their disposal to

correct the harassment and assaults to which Plaintiff was subjected including, but not limited to,

promptly approving Plaintiff’s repeated emergency transfer requests, removing offending

individuals from the premises prior to repeated occurrences, revoking vouchers for public

housing assistance, arresting criminal offenders or referring them to the Kansas City Police

Department for arrest and prosecution, issuing and enforcing notices to quit, issuing threats of

eviction, and eviction.




                                              - 11 -
                                                                                                       Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
WHEREFORE, Plaintiff asks that the Court enter judgment against Defendants as follows:

       1.      Award compensatory and punitive damages in favor of the Plaintiff against

Defendants for damages sustained as a result of the wrongdoing of Defendants;

       2.      Award Plaintiff her costs and expenses incurred in this action;

       3.      Declare that Defendants’ actions, inactions, and practices, as alleged herein,

violate the Fair Housing Act;

       4.      Enjoin Defendants, their agents, employees, and successors, and all other persons

in active concert or participation with them, from:

            a. Discriminating on the basis of sex, including engaging in sexual harassment, in

               any aspect of the rental or lease of a dwelling;

            b. Discriminating in the terms, conditions, or privileges of rental of a dwelling, or in

               the provision of services or facilities in connection therewith, on the basis of sex;

            c. Stating any preference, limitation, or discrimination on the basis of sex;

            d. Coercing, intimidating, threatening, or interfering with any person in the exercise

               or enjoyment of, or on account of their having exercised or enjoyed, their rights

               under the Fair Housing Act;

            e. Failing or refusing to take such affirmative steps as may be necessary to restore,

               as nearly as practicable, the victims of Defendants’ past unlawful practices to the

               position they would have been in but for the discriminatory conduct; and

            f. Failing or refusing to take such affirmative steps as may be necessary to prevent

               recurrence of any discriminatory conduct in the future and to eliminate, to the

               extent practicable, the effects of Defendants’ unlawful housing practices; and




                                               - 12 -
                                                                                                 Electronically Filed - Jackson - Kansas City - May 30, 2019 - 04:28 PM
       5.      Award actual and punitive damages, pursuant to 42 U.S.C. §§3612(o)(3) and

3613(c)(1), to Plaintiff; and

       6.      Award reasonable attorney’s fees and costs, pursuant to 42 U.S.C. § 3612(p) and

3613(c)(2), to Plaintiff; and

       7.      Grant such other and further relief as the Court deems appropriate and just.



               Plaintiff demands a trial by jury on all issues triable in this case.




                                                       Respectfully Submitted,

                                                       /s/ Anthony E. LaCroix

                                                       Anthony E. LaCroix MO No. 60793
                                                       LACROIX LAW FIRM, LLC
                                                       406 W. 34th St., Suite 810
                                                       Kansas City, Missouri 64111
                                                       Telephone: (816) 399-4380
                                                       Fax: (816) 399-4380
                                                       Email: tony@lacroixlawkc.com
                                                       Attorney for Plaintiff




                                              - 13 -
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                               Case Number: 1916-CV15643
 JOEL P FAHNESTOCK
 Plaintiff/Petitioner:                                            Plaintiff’s/Petitioner’s Attorney/Address
 A. G.                                                            ANTHONY E LaCROIX
                                                                  406 W. 34TH ST
                                                                  SUITE 810
                                    vs.                           KANSAS CITY, MO 64111
 Defendant/Respondent:                                            Court Address:
 THE HOUSING AUTHORITY OF KANSAS CITY,                            415 E 12th
 MISSOURI                                                         KANSAS CITY, MO 64106
 Nature of Suit:
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: SECURITAS SECURITY SERVICES, INC
                                      Alias:
  NATIIONAL REGISTERED AGENTS INC
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    06-JUN-2019                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                            Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-6024 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information ‐ Attorney
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                               Case Number: 1916-CV15643
 JOEL P FAHNESTOCK
 Plaintiff/Petitioner:                                            Plaintiff’s/Petitioner’s Attorney/Address
 A. G.                                                            ANTHONY E LaCROIX
                                                                  406 W. 34TH ST
                                                                  SUITE 810
                                    vs.                           KANSAS CITY, MO 64111
 Defendant/Respondent:                                            Court Address:
 THE HOUSING AUTHORITY OF KANSAS CITY,                            415 E 12th
 MISSOURI                                                         KANSAS CITY, MO 64106
 Nature of Suit:
 CC Pers Injury-Other                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: THE HOUSING AUTHORITY OF KANSAS CITY, MISSOURI
                                      Alias:
  SRV EXEC DIR: EDWIN LOWNDES
  920 MAIN ST STE 701
  KANSAS CITY, MO 64105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    06-JUN-2019                               _________________________________________
                                                        Date                                                   Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                            Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 19-SMCC-6023 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




Revised 7/3/13            Service Information ‐ Attorney
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

A. G.,

                        PLAINTIFF(S),                            CASE NO. 1916-CV15643
VS.                                                              DIVISION 9

THE HOUSING AUTHORITY OF KANSAS CITY, MISSOURI, ET AL

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JOEL P FAHNESTOCK on 16-SEP-2019 in DIVISION 9 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

         a.     A trial setting;
         b.     Expert Witness Disclosure Cutoff Date;
         c.     A schedule for the orderly preparation of the case for trial;
         d.     Any issues which require input or action by the Court;
         e.     The status of settlement negotiations.



1916-CV15643                                  Page 1 of 2                          DMSNCMCIV (2/2017)
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JOEL P FAHNESTOCK
                                              JOEL P FAHNESTOCK, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
ANTHONY E LaCROIX, 406 W. 34TH ST, SUITE 810, KANSAS CITY, MO 64111

Defendant(s):
THE HOUSING AUTHORITY OF KANSAS CITY, MISSOURI
SECURITAS SECURITY SERVICES, INC

Dated: 06-JUN-2019                                              MARY A. MARQUEZ
                                                                Court Administrator




1916-CV15643                                Page 2 of 2                        DMSNCMCIV (2/2017)
                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 13, 2019 - 10:34 AM
              IN THE 16TH JUDICIAL CIRCUIT COURT,JACKSON COUNTY,MISSOURI

Judge or Division:                                                    Case Number: 1916-C VI5643
JOEL F FAHNESTOCK
Plaintiff/Petitioner:                                                 Plaintiff s/Petitioner's Attorney/Address
A. G.                                                                 ANTHONY E LaCROIX
                                                                      406 W. 34TH ST
                                                                      SUITE 810
                                                             vs.      KANSAS CITY, MO 64111
Defendant/Respondent:                                                 Court Address;
THE HOUSING AUTHORITY OF KANSAS CITY,                                 415 E 12th
 MISSOURI                                                             KANSAS CITY. MO 64106

Nature of Suit:
CC Pcrs Injuiv-Othcr                                                                                                                    (Date File Stamp)

                                                                 Summons in Civil Case
     The State of Missouri to: SECURITAS SI-CURn Y SERVICES, INC
                                     Alias:
  NATIIONAI. REGISTERED AGENTS INC
  120 SOUTH CENTRAL AVENUE
 CLAVrON, MO 63105


         COURTSEAL OF                      You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons,exclusive of the day of service. If you fail to
                                      file your pleading,judgment by default may be taken agalns^ foMl^i^ef demanded in the petition.
                                                      Or)-JUN-20I')
                                                          Dale                                                        Clerk

        JACKSON COUNTY                Further Information;


                                                                      Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     I I delivering a copy of the summons and a copy of the petition to the DefendantyRespondenl.
     I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                          a person of the Defendant's/Respondent's family over the age of 15 years who
          permanently resides with the Defendant/Respondent.
     S(for service on a corporation) delivering a copy of the summons and a copy of the petition to
                          (LftRlJei^PiXA                                             (name)C.T. lU)RfoR(\-nOM,                          Ag-£>^ (title).
     I I Other                                                                                                                                              •
    Served at           "5),                                                  C,LAV-J(5kJ, mO                                                   (address)
    m   ^ LOU/S                                 (County/Gi^-ofStrfcmris), MO,on                                       (date) at                       (time).

                      Printed Name of Sheriff or Server                                               Signatureiof Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on                  (2/> ~ P                             (date).
             (Seal)
                                   My commission expires:
                                                                                 Date                           z
     SherifPs Fees
     Summons                        $_
     Non Est                        $_                                                                               ROBTtRT h. pedroli
                                                                                                                 NoJofy Public, NoTQfy Sgq!
     SherifT's Deputy Salary                                                                                           State of Missouri
     Supplemental Surcharge         $_        10.00                                                                      St. Louis City
     Mileage                        $_                                     miles ® $.        per mile)            Commission ^ 1 3754709
                                                                 (                                          •t. v^^imission Expires February 22, 202'
     Total                          S
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.



OSCA (7/2018)SM30(JAKSMCC)For Court Use Onlv: Document Id if 19-SMCC-6024 1 of ICivil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                              54.13,and 54.20; 506.120- 506.140. and 506.150 RSMo
                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 13, 2019 - 10:34 AM
              IN THE 16TH JUDICIAL CIRCUIT COURT,JACKSON COUNTY,MISSOURI

Judge or Division:                                                    Case Number: 1916-C VI5643
JOEL F FAHNESTOCK
Plaintiff/Petitioner:                                                 Plaintiff s/Petitioner's Attorney/Address
A. G.                                                                 ANTHONY E LaCROIX
                                                                      406 W. 34TH ST
                                                                      SUITE 810
                                                             vs.      KANSAS CITY, MO 64111
Defendant/Respondent:                                                 Court Address;
THE HOUSING AUTHORITY OF KANSAS CITY,                                 415 E 12th
 MISSOURI                                                             KANSAS CITY. MO 64106

Nature of Suit:
CC Pcrs Injuiv-Othcr                                                                                                                    (Date File Stamp)

                                                                 Summons in Civil Case
     The State of Missouri to: SECURITAS SI-CURn Y SERVICES, INC
                                     Alias:
  NATIIONAI. REGISTERED AGENTS INC
  120 SOUTH CENTRAL AVENUE
 CLAVrON, MO 63105


         COURTSEAL OF                      You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons,exclusive of the day of service. If you fail to
                                      file your pleading,judgment by default may be taken agalns^ foMl^i^ef demanded in the petition.
                                                      Or)-JUN-20I')
                                                          Dale                                                        Clerk

        JACKSON COUNTY                Further Information;


                                                                      Sheriff's or Server's Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
     I I delivering a copy of the summons and a copy of the petition to the DefendantyRespondenl.
     I I leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                                                                          a person of the Defendant's/Respondent's family over the age of 15 years who
          permanently resides with the Defendant/Respondent.
     S(for service on a corporation) delivering a copy of the summons and a copy of the petition to
                          (LftRlJei^PiXA                                             (name)C.T. lU)RfoR(\-nOM,                          Ag-£>^ (title).
     I I Other                                                                                                                                              •
    Served at           "5),                                                  C,LAV-J(5kJ, mO                                                   (address)
    m   ^ LOU/S                                 (County/Gi^-ofStrfcmris), MO,on                                       (date) at                       (time).

                      Printed Name of Sheriff or Server                                               Signatureiof Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on                  (2/> ~ P                             (date).
             (Seal)
                                   My commission expires:
                                                                                 Date                           z
     SherifPs Fees
     Summons                        $_
     Non Est                        $_                                                                               ROBTtRT h. pedroli
                                                                                                                 NoJofy Public, NoTQfy Sgq!
     SherifT's Deputy Salary                                                                                           State of Missouri
     Supplemental Surcharge         $_        10.00                                                                      St. Louis City
     Mileage                        $_                                     miles ® $.        per mile)            Commission ^ 1 3754709
                                                                 (                                          •t. v^^imission Expires February 22, 202'
     Total                          S
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.



OSCA (7/2018)SM30(JAKSMCC)For Court Use Onlv: Document Id if 19-SMCC-6024 1 of ICivil Procedure Form No. 1, Rules 54.01 - 54.05,
                                                                                                              54.13,and 54.20; 506.120- 506.140. and 506.150 RSMo
                                                                                                                         Electronically Filed - Jackson - Kansas City - June 17, 2019 - 01:50 PM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                             JACKSON COUNTY                   , MISSOURI

 A. G.,
          Plaintiff,
                         vs.
 The Housing Authority Of Kansas City, Missouri Et Al,
          Defendant.

 Case Number: 1916-CV15643

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Securitas Security
    Services, Inc, Defendant, in the above-styled cause.




                                                          /s/ Patrick M. Hunt
                                                           Patrick Michael Hunt
                                                           Mo Bar Number: 63898
                                                           Attorney for Defendant
                                                           210 Plaza West Building
                                                           4600 Madison Avenue
                                                           Kansas City, MO 64112
                                                           Phone Number: (816) 531-7200
                                                           phunt@batyholm.com




                                                  Certificate of Service
    I hereby certify that on          June 17th, 2019           , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Patrick M. Hunt
                                                           Patrick Michael Hunt



OSCA (10-14) GN230                                         1 of 1
                                                                                                                         Electronically Filed - Jackson - Kansas City - June 17, 2019 - 01:49 PM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                             JACKSON COUNTY                   , MISSOURI

 A. G.,
          Plaintiff,
                         vs.
 The Housing Authority Of Kansas City, Missouri Et Al,
          Defendant.

 Case Number: 1916-CV15643

                                              Entry of Appearance

    Comes now undersigned counsel and enters his/her appearance as attorney of record for Securitas Security
    Services, Inc, Defendant, in the above-styled cause.




                                                          /s/ Stanley N. Wilkins
                                                           Stanley Neal Wilkins
                                                           Mo Bar Number: 28221
                                                           Attorney for Defendant
                                                           4600 Madison Avenue
                                                           Suite 210
                                                           Kansas City, MO 64112
                                                           Phone Number: (816) 531-7200
                                                           swilkins@batyholm.com




                                                  Certificate of Service
    I hereby certify that on          June 17th, 2019           , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Stanley N. Wilkins
                                                           Stanley Neal Wilkins



OSCA (10-14) GN230                                         1 of 1
                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

A.G., Individually,                           )
                                              )
       Plaintiff,                             )
                                              )         Case No. 1916-CV15643
v.                                            )
                                              )         Division 9
THE HOUSING AUTHORITY OF                      )
KANSAS CITY, MISSOURI                         )
                                              )
and                                           )
                                              )
SECURITAS SECURITY                            )
SERVICES USA, INC.                            )
                                              )
       Defendants.                            )

                                 FIRST AMENDED PETITION

       COMES NOW Plaintiff A.G., by and through counsel, and alleges as follows:

       1.      The Defendants subjected Plaintiff to a living hell of pervasive sexual harassment

and multiple sexual assaults at her home. Defendants were deliberately indifferent to Plaintiff’s

plight and to her multiple requests for emergency transfer. Plaintiff suffered daily harassment by

male tenants who threatened her safety and well-being in a public housing complex rife with

open criminal conduct, pervasive drug use, people having sex in the stairwells, elevator assaults

on women, and management indifference. Defendants failed miserably and negligently in the

provision of security to Plaintiff and in providing a non-discriminatory housing environment. As

a result, Plaintiff suffered additional sexual assaults and harassment.

       2.      Plaintiff A.G. was at all times relevant to this Petition a resident and citizen of

Missouri. At the time of the sexual assaults and harassment giving rise to the claims set forth

herein, Plaintiff was a resident of Brush Creek Towers, the subject premises owned and

controlled by Defendant The Housing Authority of Kansas City, Missouri (“HAKC”), located

                                                  -1-
                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
at 1800 Emmanuel Cleaver II Blvd., Kansas City, Missouri. Plaintiff is referred to in this public

filing by pseudonym to maintain confidentiality of her identity due to the sensitive nature of

the claims asserted herein.

       3.      Defendant HAKC is an entity created by statutory authority doing business in the

state of Missouri, including the management and operation of residential housing units in Kansas

City, Jackson County, Missouri. At all times referenced herein, HAKC operated through agents,

servants, and/or employees who were acting within the course and scope of their employment.

Defendant HAKC can be served through its Executive Director at 920 Main St., Ste. 701, Kansas

City, MO 64105.

       4.      At all times relevant to this Petition, Defendant HAKC was the owner,

controller, operator, manager and landlord of residential property doing business as Brush

Creek Towers, located at 1800 Emmanuel Cleaver II Blvd., Kansas City, Missouri

(hereinafter “Brush Creek Towers” or “the “subject premises”).

       5.      Defendant Securitas Security Services USA, Inc. (“Securitas”) is a Delaware

corporation in good standing, authorized to do business in Kansas City, Missouri. Defendant

Securitas is a consulting and security company hired by Defendant HAKC to provide security

services at the subject premises. Defendant Securitas was under the direct supervision, employ

and control of Defendant HAKC. Defendant HAKC hired, supervised, and paid Defendant

Securitas. At all relevant times, Defendant Securitas acted upon authority of and at the request

and/or permission of Defendant HAKC as an employee and/or agent. Defendant Securitas’

employees were acting within the course and scope of their employment at all times referenced

herein. Defendant Securitas can be served through its registered agent, National Registered

Agents, Inc., 120 South Central Ave. , Clayton, MO 63105.



                                              -2-
                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       6.      This Court has jurisdiction over the causes of action asserted herein and over the

 parties to this action. Plaintiff asserts claims under Missouri statutes and common law and The

 Fair Housing Act, 42 U.S.C. 3601, et seq. Defendants reside and/or are licensed to do business

 or transact business in Missouri and have obtained the benefits of the laws of the State of

 Missouri and the benefits of Missouri’s location. Further, the tortious acts described herein

 occurred in Kansas City, Missouri which is located in Jackson County, within the State of

 Missouri.

       7.      Venue is proper in this court under R.S.Mo. §508.010 (6), because Plaintiff was

first injured in Kansas City, Missouri which is located in Jackson County, Missouri.

       8.      Plaintiff moved into the Brush Creek Towers, located at 1800 Emmanuel Cleaver

II Blvd., Kansas City, Missouri, in October 2016.

       9.      The Brush Creek Towers apartment complex falls under the “housing choice

voucher program,” which is a rental assistance program funded by the U.S. Department of

Housing and Urban Development to assist very low-income families, the elderly, and the

disabled.

       10.     Defendant HAKC represents to the general public that the purpose of the housing

choice voucher program is to provide “decent, safe, and sanitary housing in the private market.”

       11.     Defendant HAKC further represents that “the role of the landlord in the voucher

program is to provide decent, safe, and sanitary housing to a tenant at a reasonable rent.”

       12.     On its public website, Defendant HAKC provides that the Brush Creek Towers

includes a “secured entrance” and “24-Hour maintenance.”

       13.     Defendant HAKC hired Defendant Securitas to provide security services at the

subject premises.



                                               -3-
                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       14.     When Plaintiff became a tenant of Brush Creek Towers, she entrusted her safety

and well-being to the protection of Defendants HAKC and Securitas.

       15.     Plaintiff relied on Defendants HAKC and Securitas to provide a safe,

discrimination-free living place.

       16.     Defendants HAKC and Securitas owed Plaintiff a duty to provide a safe living

place and to protect her from injury.

       17.     Defendants HAKC and Securitas knew or should have know of the pervasive

environment of sexual harassment and assault at Brush Creek Towers, and had the power to

correct it and control over residents, yet failed to take reasonable steps to prevent sexual assault

and sexual harassment.

       18.     From the time she moved into Brush Creek Towers in October 2016, and through

June of 2017, Plaintiff made several reports, both formal and informal, to then-manager Regina

Boles and another HAKC employee, notifying them of the assaults and her safety concerns,

which included incidences of sexual assault by at least two specific individuals.

       19.     Plaintiff and other Brush Creek Tower tenants also reported other criminal

activity by tenants and guests, including the use of illegal drugs.

       20.     Despite receiving notice of criminal activity occurring on its premises,

Defendants HAKC and Securitas failed to investigate, address, and remedy the dangerous

conditions.

       21.     Despite complaints, reports and knowledge of sexual assaults made by Plaintiff

and other Brush Creek Tower tenants, Defendants HAKC and Securitas failed to provide

adequate security.




                                                -4-
                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       22.     As a result of the unsafe and sexually discriminatory environment, Plaintiff

requested, through Regina Boles, an emergency transfer to a safer housing environment in April

of 2017.

       23.     HAKC, through Regina Boles, did not share Plaintiff’s request for a transfer with

others at HAKC until May 18, 2017, at which time she sent a cursory email to other HAKC

employees, vaguely inquiring as to whether anyone “had a one bedroom unit available.” HAKC

did not act on this inquiry.

       24.     In the Spring of 2017, a male resident knocked on Plaintiff’s door and asked to

borrow some cooking oil. He then grabbed Plaintiff’s breast, causing her to scream. Plaintiff

reported this incident to HAKC management.

       25.     On May 13, 2017, Plaintiff was sexually assaulted, by a different man, as she was

leaving the laundry room located on the 12th or top floor. When Plaintiff stepped onto the

elevator to return to her room, a visibly intoxicated man holding a beer in his hand rushed into

the elevator behind her. He spoke about Plaintiff’s breasts and rubbed his genitals, reached out

and grabbed Plaintiff’s breasts and genitals, attempted to unzip his pants and rip off Plaintiff’s

shirt, forced his tongue towards her and demanded oral sex, and again grabbed Plaintiff’s

breasts.

       26.     Plaintiff fought to defend herself from the attacker, while yelling for him to stop.

       27.     When the elevator reached the main floor, Plaintiff ran for the security desk.

       28.     The Securitas employee initially intervened by restraining the assailant.

       29.     The Securitas employee, however, failed to contact the Kansas City Police

Department to report the assault and then let the assailant go.

       30.     After the assault, Plaintiff was taken to a hospital for treatment of her injuries.



                                                -5-
                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
        31.    Defendants HAKC and Securitas knew about the dangerous propensities of the

individual responsible for sexually assaulting Plaintiff on May 13, 2017, prior to the assault.

        32.    In fact, Brush Creek Tower tenants lodged numerous complaints about the

individual due to his heavy use of alcohol on the premises.

        33.    Defendants HAKC and Securitas, including HAKC manager Regina Boles, knew

the individual was not a contractual tenant, knew he was nevertheless residing at the subject

premises, and described him as a “home sitter,” but failed to investigate, address, or remedy the

situation.

        34.    The assailant of the May 13, 2017 assault was previously known to HAKC and

Securitas to be dangerous, to be the subject of numerous previous complaints, and to be residing

in Brush Creek Towers even though he was not a contractual tenant.

        35.    In June 2017, Defendants invited Brush Creek Tower tenants to an open meeting

to discuss, among other things, tenant safety.

        36.    During the meeting, tenants voiced safety concerns to the committee after

learning of the May 13, 2017 assault. The attendees demanded increased security personnel, the

need for security to take on an increased patrol of the premises, including the 12th floor laundry

room, and issues surrounding then-manager, Regina Boles.

        37.    On June 6, 2017, Plaintiff was again sexually assaulted in the elevator.

        38.    Despite receiving ample notice, prior to June 6, 2017, of sexual assaults and

harassment and criminal activity taking place on its premises, the need for adequate and/or

increased security, and Plaintiff’s emergency transfer request, Defendants HAKC and Securitas

failed to address a known and dangerous condition, and failed to take any action to prevent

additional assaults upon Plaintiff and others, despite having knowledge of the dangerous,



                                                 -6-
                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
harassing, and discriminatory conditions and the ability to correct the situation and provide

Plaintiff a safe living place free of harassment and discrimination.

       39.     As a result of Defendants’ negligent and discriminatory conduct, Plaintiff’s

safety and well-being were compromised. Plaintiff began experiencing depression, anxiety, and

loss of quality of life. Plaintiff struggled using the elevator to go up to the laundry room due to

the fear and mental distress from the sexual assaults.

       40.     After June 6, 2017, Plaintiff again requested that Defendants move her to another

location falling under the housing choice voucher program, on an emergency basis.

       41.     After June 6, 2017, male tenants continued to sexually harass Plaintiff on the

subject premises.

       42.     As of June 14, 2017, Plaintiff’s request for an immediate transfer had not been

approved.

       43.     Plaintiff was again sexually assaulted on the elevator on June 27, 2017. A resident

blew down her shirt so he could see Plaintiff’s breasts. This resident was a well-known offender

as multiple complaints had been lodged against him including harassment, domestic violence,

threats, and drugs.

       44.     When Plaintiff complained about this assault, Regina Boles told her, “don’t

worry, he is on his way out.” The assailant was dating a Securitas employee at the time.

       45.     Plaintiff’s request for transfer was not approved, and she was not able to move,

until on or about July 1, 2017.

       46.     As acknowledged by Defendants, the transfer request was labeled “Category 1 -

Emergency Transfer: immediate threat to resident life, health or safety.”




                                                -7-
                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       47.     Defendants HAKC and Securitas knew of the risks presented to Plaintiff and the

other Brush Creek Tower tenants.

       48.     In the three-year period leading up to the sexual assaults committed on Plaintiff,

there were fifteen other reports of assault at the subject premises, including sexual offenses.

       49.     During that same time period, a total 425 incidents of criminal activity were

reported at the subject premises, of which 234 were assaults, disturbances, infliction of bodily

harm, or sexual assault.

                                         First Cause of Action

       50.     Plaintiff incorporates all preceding paragraphs, as though fully set forth herein.

       51.     Defendants owed a duty to their tenants to maintain a safe environment and cure

all dangerous conditions.

       52.     Defendants failed to use ordinary care through the following:

               a. Failing to provide adequate security for its premises;

               b. Failing to provide adequate security to protect its tenants from crimes similar

                  to those committed frequently in the recent past;

               c. Failing to properly utilize and install a video surveillance system;

               d. Failing to properly install adequate and multiple video cameras on its

                  premises to cover the entire property;

               e. Failing to perform security surveys to identify risks and determine appropriate

                  actions to be taken;

               f. Failing to monitor the entire premises, including the laundry facility located

                  on the top floor;




                                                 -8-
                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
               g. Failing to properly, adequately and reasonably patrol and/or inspect its

                  premises in order to ensure it was in a reasonably safe condition as to prevent

                  and/or deter discriminatory and criminal acts upon any party by others;

               h. Failing to warn of the dangerous and unreasonably unsafe condition of the

                  premises;

               i. Failing to take reasonable steps to protect Plaintiff and other parties from

                  foreseeable harm, assault, battery, and/or injury such as the incident which

                  injured Plaintiff;

               j. Failing to properly provide any monitoring devices or other crime prevention

                  mechanisms at the premises;

               k. Failing to properly prevent non-tenants from entering the premises;

               l. Failing to monitor and control the conduct of non-tenants when they were on

                  or in the premises;

               m. Failing to provide adequate lighting to protect its tenants from crimes similar

                  to those committed frequently in the recent past; and

               n. Failing to take all reasonable safety precautions to protect its tenants from

                  crimes similar to those committed frequently in the recent past;

               o. Failing to promptly grant Plaintiff’s request for an emergency transfer to

                  remove her from the dangerous and discriminatory housing environment and

                  place her in a safe one.

       53.     As the direct and proximate result of Defendants HAKC and Securitas’ actions

and inactions, Plaintiff was sexually assaulted and sexually harassed.




                                                -9-
                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       54.     As a direct and proximate result of Defendant’s actions and inactions at the

subject premises, Plaintiff suffered from the following injuries great pain of mind and body,

shock, emotional distress, physical manifestations of emotional distress, embarrassment, loss of

self-esteem, disgrace, shame, humiliation, and loss of enjoyment of life, and future expenses for

medical and psychological treatment, therapy, and counseling.

       51.     Plaintiff is also entitled to recover damages for the conscious fear, pain and

suffering, and mental anguish endured as she feared for her life, safety, and well-being after

being sexually assaulted.

       52.     Further, the injuries sustained by Plaintiff were the result of Defendants HAKC

and Securitas’ willful, wanton and conscious disregard for her health and safety. As a result,

Plaintiff is entitled to punitive damages.

                                     Second Cause of Action

       53.     Plaintiff incorporates all preceding paragraphs, as though fully set forth herein.

       54.     By their actions and inactions, Defendants HAKC and Securitas have

discriminated against Plaintiff in the terms, conditions, or privileges of the rental of a dwelling,

or in the provision of services or facilities in connection with such rental, because of Plaintiff’s

sex, and interfered with Plaintiff’s exercise and enjoyment of her rights under the Fair Housing

Act, in violation of 42 U.S.C. §3604 and §3617.

       55.     Defendants HAKC and Securitas had actual notice of tenant-on-tenant assault and

harassment based on sex, yet chose not to take reasonable steps within their control to stop the

assaults and harassment.

       56.     Defendants HAKC and Securitas created and subjected Plaintiff to a housing

environment of unwelcome, severe and pervasive sexual harassment that interfered with



                                               - 10 -
                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Plaintiff’s use and enjoyment of the premises and the terms and conditions of her occupation of

the dwelling.

       57.      Defendants HAKC and Securitas knew or reasonably should have known of the

harassment to which Plaintiff was subjected, as well as the harassing environment of Brush

Creek Towers generally.

       58.      Defendants HAKC and Securitas failed to take prompt action to correct and end

the discriminatory housing practices experienced by Plaintiff and others, despite having the

power to do so.

       59.      Defendants HAKC and Securitas were deliberately indifferent to the

discriminatory housing environment to which they subjected Plaintiff, as well as to Plaintiff’s

requests for immediate transfer.

       60.      As a public housing authority and its retained security company, Defendants

HAKC and Securitas had an uncommon ability to control its tenants, especially residents known

to have engaged in unwelcome and criminal activity in the past.

       61.      Defendants HAKC and Securitas had a range of mechanisms at their disposal to

correct the harassment and assaults to which Plaintiff was subjected including, but not limited to,

promptly approving Plaintiff’s repeated emergency transfer requests, removing offending

individuals from the premises prior to repeated occurrences, revoking vouchers for public

housing assistance, arresting criminal offenders or referring them to the Kansas City Police

Department for arrest and prosecution, issuing and enforcing notices to quit, issuing threats of

eviction, and eviction.

                                      Third Cause of Action

       62.      Plaintiff incorporates all preceding paragraphs, as though fully set forth herein.



                                                - 11 -
                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       63.      Defendants HAKC and Securitas entered into a Service Agreement (Exhibit A),

the terms of which were in effect throughout Plaintiff’s residency at Brush Creek Towers.

       64.      A central purpose of the Service Agreement is to ensure the personal safety and

security of Brush Creek Towers tenants.

       65.      The terms of the Service Agreement clearly and directly express an intent to

benefit tenants of Brush Creek Towers, a class of individuals that included Plaintiff while she

was a resident. These terms include, but are not limited to, Securitas’ agreement to “provide

security services for the protection of all HAKC tenants. . . against vandalism, theft, trespass,

fire, bodily harm and any other events detrimental to the security of such individuals” at Brush

Creek Towers.

       66.      The terms of the Service Agreement obligate Securitas to comply with “all

applicable federal laws, state laws, HUD regulations, and HAKC directives, and policies,”

including all such laws, directives, and policies specifically directed toward ensuring the safety

and security of tenants and a nondiscriminatory, harassment-free living environment.

       67.      The services to be provided under the Service Agreement include those

specifically described in the Request for Proposal date September 29, 2014. (Exhibit B).

       68.      The Request for Proposal expressly states the intent of HAKC that the contractor

is to provide security services for the protection of all HAKC tenants from trespass, bodily harm

and any other events detrimental to the security of tenants at Brush Creek Towers. Because the

Service Agreement expressly incorporates the service descriptions in the Request for Proposal,

Securitas has also expressly stated and agreed to its intent that the Service Agreement is

specifically directed toward the benefit of Brush Creek Towers tenants, a class of individuals that

included Plaintiff.



                                              - 12 -
                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       69.     The provisions of the Service Agreement were intended for the direct benefit of

Plaintiff, and both Securitas and HAKC assumed a direct obligation to Plaintiff under the Service

Agreement.

       70.     In entering into the Service Agreement, HAKC expressly intended to confer

benefits on Plaintiff and other Brush Creek Towers residents, including the benefits of personal

security and safety, by employing Securitas to discharge HAKC’s obligations to Plaintiff and

other Brush Creek Towers residents.

       71.     Securitas breached the Security Agreement by failing to provide the services it

was obligated to perform, as set forth herein and including, but not limited to, allowing

nonresidents to enter and remain in the building, failure to properly hire or train security guards,

failure to provide an escort to Plaintiff and others when requested, failure to observe or enforce

HAKC and Securitas policies and procedures, and failure to protect HAKC residents including

Plaintiff from bodily harm and other events detrimental to Plaintiff’s security.

       72.     As a result of Securitas’ breach of the Service Agreement, Plaintiff suffered

injuries including bodily injury, pain, suffering, and severe emotional distress, and the need to

seek and obtain a transfer to a new home.

       73.     As an intended beneficiary to the Service Agreement, Plaintiff is entitled to

recover damages, including special or consequential damages, and equitable relief, including

restitution, disgorgement and injunctive relief, against Defendants.

                                     Fourth Cause of Action

       74.     Plaintiff incorporates all preceding paragraphs, as though fully set forth herein.

       75.     Plaintiff leased from HAKC a residence at Brush Creek Towers, primarily for

personal and household purposes.



                                               - 13 -
                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       76.     In making false representations to Plaintiff regarding the safety and security of

Brush Creek Towers, HAKC employed deception, fraud, false pretenses, false promises,

misrepresentations, unfair practices and the concealment, suppression, or omission of material

facts in connection with the sale or advertisement of Plaintiff’s former residence in Brush Creek

Towers.

       77.     HAKC’s false representations to Plaintiff occurred both before and during her

tenancy at Brush Creek Towers.

       78.     Plaintiff suffered an ascertainable loss of money or property as a result of

HAKC’s unlawful practices, as defined by Section 407.020, RSMo. Such ascertainable losses

include the loss of Plaintiff’s residence at Brush Creek Towers, rents paid, and Plaintiff’s

property interest in personal security and safety as provided by federal and state laws, including

landlord-tenant and fair housing laws.

       79.     Plaintiff suffered and is entitled to recover actual damages for HAKC’s violations

of the Missouri Merchandising Practices Act, Section 407.010 RSMo, et seq. Plaintiff is further

entitled to recover, in the Court’s discretion, an award of punitive damages and reasonable

attorney’s fees, and appropriate equitable relief.



WHEREFORE, Plaintiff asks that the Court enter judgment against Defendants as follows:

       1.      Award actual, compensatory, special, consequential and punitive damages and

equitable relief in favor of the Plaintiff against Defendants for damages sustained as a result of

the wrongdoing and breach of contract of Defendants;

       2.      Award Plaintiff her costs and expenses incurred in this action;

       3.      Declare that Defendants’ actions, inactions, and practices, as alleged herein,

violate the Fair Housing Act;

                                                - 14 -
                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       4.      Enjoin Defendants, their agents, employees, and successors, and all other persons

in active concert or participation with them, from:

            a. Discriminating on the basis of sex, including engaging in sexual harassment, in

               any aspect of the rental or lease of a dwelling;

            b. Discriminating in the terms, conditions, or privileges of rental of a dwelling, or in

               the provision of services or facilities in connection therewith, on the basis of sex;

            c. Stating any preference, limitation, or discrimination on the basis of sex;

            d. Coercing, intimidating, threatening, or interfering with any person in the exercise

               or enjoyment of, or on account of their having exercised or enjoyed, their rights

               under the Fair Housing Act;

            e. Failing or refusing to take such affirmative steps as may be necessary to restore,

               as nearly as practicable, the victims of Defendants’ past unlawful practices to the

               position they would have been in but for the discriminatory conduct; and

            f. Failing or refusing to take such affirmative steps as may be necessary to prevent

               recurrence of any discriminatory conduct in the future and to eliminate, to the

               extent practicable, the effects of Defendants’ unlawful housing practices; and

       5.      Award actual and punitive damages, pursuant to 42 U.S.C. §§3612(o)(3) and

3613(c)(1), to Plaintiff; and

       6.      Award reasonable attorney’s fees and costs, pursuant to 42 U.S.C. § 3612(p),

3613(c)(2), and § 407.025.1, RSMo to Plaintiff; and

       7.      Grant such other and further relief as the Court deems appropriate and just.



               Plaintiff demands a trial by jury on all issues triable in this case.



                                               - 15 -
                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                        Respectfully Submitted,

                                                        /s/ Anthony E. LaCroix

                                                        Anthony E. LaCroix MO No. 60793
                                                        LACROIX LAW FIRM, LLC
                                                        406 W. 34th St., Suite 810
                                                        Kansas City, Missouri 64111
                                                        Telephone: (816) 399-4380
                                                        Fax: (816) 399-4380
                                                        Email: tony@lacroixlawkc.com
                                                        Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that, in conformity with Rule 55.03(a), the original of this electronic
filing was signed by me and will be maintained in my file. I further certify that on this 20th day of
June, 2019, I electronically filed the foregoing with the Clerk of the Court using the electronic
filing system, which will send notice and a copy of the electronic filing to the following:

Stanley N. Wilkins – swilkins@batyholm.com
Patrick M. Hunt – phunt@batyholm.com
Attorneys for Securitas Services USA, Inc.

I further certify that on this 20th day of June, 2019, I sent a copy of the foregoing and all
attachments, via U.S. mail, to:

The Housing Authority of Kansas City, Missouri
Edwin Lowndes, Executive Director
920 Main St., Ste. 701
Kansas City, MO 64105


                                              /s/ Anthony E. LaCroix
                                              ATTORNEY FOR PLAINTIFF




                                               - 16 -
                                                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                              SERVICE AGREEMENT
 Security Services

 Contractor Securitas
                                        Brush Creek Tower

                                           Security Services              USA
                                                                               Pemberton Heights

                                                                                     Inc
                                                                                                                                               A
Agreement              No         214087901



 This Agreement                   is   made   this    day of December                  2014 by and between the Housing Authority of Kansas
                                                                                                                                           City
Missouri           HAKC                   Missouri Municipal              Corporation created                 pursuant to       RSMo       99.040        having    its   principal

place      of business            at   920 Main Street Suite 701 Kansas City                               MO       64105 and Securitas Security Services                       USA
Inc       having       its   principal        place       of business    at    4330 Park Terrace                 Drive West Lake                         CA      91361
                                                                                                                                           Village



             DEFINITIONS
 1.1         HAKC                 means the Housing Authority of Kansas                                City Missouri            its   Receiver     Special     Master Board
             Commissioners Directors Managers and employees


1.2          HUD              means the U.S Department of Housing and Urban Development



1.3          Agreement                    means       this   SERVICE           AGREEMENT                     dated     December 8th 2014               entered    into    between
             HAKC            and Contractor                This Agreement also              includes the following                component parts/documents                       the

             Proposal submitted by the Contractor                                 in
                                                                                       response to the solicitation                     the Scope      of Contract Services

                  the    Specifications              if
                                                          any and       Form HUD 5369-C Agreement                                also   includes any wriften and signed

             changes to any of these documents                           by Addendum Change Order                         or   other written and signed          modification



1.4          Contractor means the person                          or   other entity entering into this Agreement                        with   HAKC      to   perform     all   of the

             Work        required under this                 Agreement


1.5          Contracting Officer means                          the    authorized person               who   signed     this   Agreement         for   HAKC

1.6          Day             means        calendar         day unless otherwise indicated


1.7          Default means                    the failure of the Contractor                to   fulfill    the contract        obligations



1.8          Services means the promises tasks                                 responsibilities            and   duties that     Contractor      promises to perform and
             deliver         to   HAKC        as set forth      in this       Agreement and               specifically    described in the Request for Proposals

             and further described in Part                      two Scope        of Services and the Contractors Written Proposal



1.9          Work             means the Services               performed        by   the   Contractor         pursuant to this          Agreement


             TERM OF AGREEMENT
2.1          The term of this Agreement                        shall   begin as of the date of the Notice to Proceed and shall be for                                    period of

             Two                  years       January           2015     to    December 31 2017                  with the option          to   renew twice for            further

             one             year period             In    no event     shall the    term of Agreement be extended                        beyond December 31 2019


2.2          SERVICES
3.1          Pursuant to the terms of this                                       the Contractor
                                                              Agreement                                     shall   perform the services as described             in the    Scope
             of Contract                Services          including     all    written amendments                 to   the   Scope      of Contract       Services        and the
             Contractors Written                          Proposal incorporated             herein by this reference




Service   Agreement                                                                         of    12

Revised   10/30/2014
                                                                                                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
3.2          Unless otherwise                specified            in   the   Scope         of Contract            Services        the    Contractor           shall     furnish      all    tools

             material labor and equipment to perform the required services                                                  to   be delivered under this                Agreement                 All

             work      is   to   be completed free of defects in material workmanship and performed according to the Scope                                                                         of

             Contract Services and specifications                                   if   any


3.3          The Contractor            is    acting       at   all    times as an independent contractor



3.4          The Contractor            shall    exercise sound business judgement                                 in   performing under the terms of this Agreement

             and shall comply               with    all    applicable federal laws state laws                             HUD     regulations and             HAKC        directives          and

             policies



             PRICING BILLING AND PAYMENT
4.1          HAKC           agrees to   pay and            Contractor             agrees to accept          as   compensation for the performance of the Services

             in   accordance         with the attached                 schedule           of prices        This   is      fee-for-service         Agreement


4.2          For purposes           of billing for the performance of the Services                                 performed under this                 Agreement             the   Contractor

             shall     submit monthly an original of each request for payment to                                           HAKCs          Accounts           Payable All requests for

            payment must contain the following information                                            Contractors          name         address telephone                number and               tax

             identification          number         this       Agreement number                 description of the services performed and the signature                                      of an

             authorized company official



4.3          HAKC           shall
                                    pay the Contractor                  within thirty          30          calendar       days following           receipt      of the requests                   for


            payment              acceptance     of the           work and           all    required    documentation              i.e     all   requests       for      payment must be

             signed         by the I-IAKC designees certif4ng acceptance                                         of the   work     confirmation of pricing                     etc


5.0          PERSONNEL
5.1          The contact person representing the Contractor                                    shall       be    Lance FlintBranch Manager                         All communication

            between          HAKC       and the Contractors                       personnel on the project shall be through                             Mr     Flint The Contractor

             shall     not replace      this    contact           person without            the agreement of              HAKC      that    the substitute              persons          is/are    of

             equal or        greater skill      and experience                     The contact        persons representing the                     HAKC         shall     be


                                      Regina Boles Property Manager                                    Brush Creek Towers                        816-985-8192

                                       Nicole       Woods              Property Manager                    Pemberton Heights                     816-564-2581



5.2          The Contractor            shall    be responsible for the conduct                         and       discipline      of his employees              Each person assigned

            to    perform         services    under this Agreement must have sufficient                                    knowledge            skill    and experience             to   perform

             properly the work               assigned            to   them        Any employee who                 does not perform his work                    in       skillful        manner
                                                                                                                                                    be removed from the job by
             appears to be incompetent                         or acts in                                                    manner
                                                                                   disorderly or intemperate                               shall


             the   Contractors              point     of contact             at   the     written request of              HAKC           Such removal              is   not    cause       for    an

             extension of time in which                        to complete the             work


5.3          The Contractor            shall    comply with Sections                        103 and 107 of the Contract                  Work Hours and                 Safety      Standards

             Act      40 USC         327-330          as   supplemented by the Department of Labor Regulations                                               found at 29        CFR




5.4          The Contractor agrees                  to    provide        for      HAKCs        approval            list   of subcontractors             if
                                                                                                                                                             any   that will        be used to

             perform the            work       Said       list    of subcontractors            shall       be delivered to the            HAKC           prior to       execution          of this




Service   Agreement                                                                            of     12

Revised   10/30/2014
                                                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
           Agreement              However            regardless of          HAKCs             prior   approval           Contractor              shall   be responsible for            all   actions


           and/or        inactions by said subcontractors                          as   they pertain to the Services                            performed        under the terms of this


           Agreement


           RECORD KEEPING
           The         Contractor                   maintain               least     one                   of any        and        all   written         changes         modifications             or
                                           shall                      at                       copy
           amendments                                    of Contract Services                   the specifications                                   Agreement         that          be agreed to
                                 to   the Scope                                                                                      or this                                  may
           by    the    parties These documents                       shall   be   made        available to the               HAKC             for   inspection and copying upon the

           request
                         of the   HAKC

           INSPECTION ACCEPTANCE LIENS
                                                                                                                                                                                    Contractor so
7.1        The     HAKC         shall      review require correction                     if   necessary and accept the work produced                                    by    the


                                                performed consistent with the terms of this Agreement                                                  Such reviews            shall    be carried
           long as the work                is


                                                                                                                                                                   not to impede the work
           out within thirty            30        business          days   after   submission of documents                          for   approval        so as


           of the Contractor



7.2        The Contractor              shall      make any           required corrections              promptly and return
                                                                                                                                                      revised
                                                                                                                                                                 copy of the work             to    the

           HAKC          within seven                   calendar       days of notification or                         later   date       if    extended        by the    HAKC

                                                                           with reasonable             promptness and/or                        to   make      necessary corrections           shall
7.3         Failure      by the Contractor              to    proceed

            constitute          default under the terms of this                         Agreement


7.4         The contractor            is   prohibited         from placing              lien   on the       HAKCs              property              This prohibition shall apply to                all



            subcontractors



            CHANGES
            HAKC may                                                                                                                            make     changes within the Scope                    of
8.1                              at   any time by written order agreed to by the Contractor

            Contract Services of                    this                        in   the services           to   be performed
                                                            Agreement


                         such                     causes an increase               or   decrease           in    the                  charged           the    maximum amount                 of the
8.2         If
                 any            change                                                                                  prices

                                                                                   of the work under this                                                         Agreement            whether or
            Agreement             or the time required for performance of any part

                                                                                                    conditions           of this      Agreement                then   HAKC          shall    make    an
            not changed         by the order or otherwise affects                             the

                                                              maximum amount                   the   prices            the delivery            schedule        or other affected         terms and
            equitable adjustment in the

            shall      modify     the      Agreement accordingly



8.3         The Contractor must                    assert     its   rights to   an equitable adjustment under this provision within thirty                                                  30 days
            from the date of                receipt     of the written order                   However            if    the    HAKC             decides       that the    facts      justify it     the


                                                                                                                      the
            HAKC          may    receive          and   act    upon        proposal submitted before final payment of                                                 Agreement


                                                          constitute                                  dispute under                 12.0 Disputes                However            nothing in this
8.4         Failure to      agree to any adjustment shall

                            shall      excuse        the Contractor             from proceeding with                     the    Agreement                 as   changed
            provision



                                                                                                      be charged                                               shall   be furnished without
8.5         No     services     for     which an additional cost or                     fee will                              by the Contractor

            the prior      written consent               of the       HAKC




             AGREEMENT MODIFICATIONS
                                                                                        to    modify any term                  or   condition          of this Agreement on behalf of
9.1          Only the Contracting Officer has                          authority




                                                                                                of    12
Service   Agreement

Revised   10/30/2014
                                                                                                                                                                                                Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
           the    HAKC           Any        modifications          shall       be agreed to by the parties in writing                            and signed by the Contracting

                                                                           agrees and understands
            Officer         The Contractor            specifically                                                    that   no verbal modifications              are   allowed to this

            Agreement


9.2         The    HAKC         may modify            the       Agreement           unilaterally           under the following              circumstances                pursuant to

                            authorization          as stated      in   the Agreement                e.g Changes                or         for   administrative     matters which do
            specific

            not    change        the      rights    or    responsibilities              of the       parties        e.g       change       in    HAKCs        address         All    other

            modifications            shall    be in   the form of supplemental agreements                               signed          by the Contractor and the Contracting
            Officer



10          DISSEMINATION                        OF INFORMATION                               RETENTION                 OF RECORDS
10.1        The Contractor hereby agrees                          that no information or material                            in   its   possession shall be disseminated                   or


            disclosed to the general                 public        the    news media or any person                      or    organization without              the prior expressed

            written         approval of the         HAKC

10.2        The        HAKC          1-IUD       or the     Comptroller General                      of the       United          States    or    any    of their duly authorized

                                                                                                                                                                                   and the
                                                                         years after final payment under this                            Agreement           have access      to
            representatives shall for three

                                                                                                                       books            documents                     or other records
            right      to   examine         any of        the   Contractors             directly      pertinent                                          papers
                               transactions                              this                             for   the                     of performing audits            examinations
            involving                               related       to             Agreement                            purpose

            excerpts          and transcriptions



10.3        The Contractor                agrees     to    include        in    first-tier     subcontracts                 provision       substantially       the    same    as   10.2
            Subcontract                as    used    in    this   provision             means an agreement                    entered      into    between      the    Contractor         and

            another         entity   to   perform          portion of the           Work       required under the terms of this                     Agreement           excluding any

            such subcontracts



10.4        The periods of access                  and examination                 in   10.2 and 10.3                 for    records relating           to     appeals    under      12.0

            Disputes                 litigation     or settlement of claims arising from the performance
                                                                                                         of services                                              required under the

            terms of this            Agreement            or           costs    and expenses               of this Agreement to which the                     HAKC HUD               or   the

                                                                                     taken exception shall continue                                                                   until
             Comptroller General or any of their duly authorized representatives has

            disposition         of such appeals                 litigation       claims       or    exceptions



11          LIQUIDATED                    DAMAGES                 this section           has been           removed


12          DISPUTES
                                                                                                                                    any claims for damages              for the     alleged
12.1        All disputes arising under or relating to this                                   Agreement            including

            breach thereof which                    are   not disposed            of by agreement                shall be resolved under this provision




12.2        All claims by the Contractor                        shall    be    made      in   writing and submitted to the                      HAKC           claim by the         HAKC
            against         the Contractor          shall       be made by              written decision by the                   HAKC

12.3        The        HAKC      shall with reasonable                   promptness but in no event more than thirty                                30       days render           decision

                                  hereunder                              The Contractor has                           30     days after receipt of the            HAKC      decision to
             concerning any claim                                                                          thirty

                              HAKC                                       takes objects               such decision            After that time period the decision shall be
            notify      the                 in   writing that       it                         to


             final     and conclusive




12.4         Provided the Contractor has                               Given the notice              toHAKC within the time stated in 12.3 above objecting
             to   HAKCs          decision and                    Brought         suit   against       HAKC not later than one     year after receipt of final




                                                                                                of    12
Service   Agreement

Revised   10/30/2014
                                                                                                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                                                                       has had
           payment            or   if   final        payment has not been made not                             later       than one                  year after the Contractor

           reasonable          time to respond to                     written request by                 HAKC         that   it   submit              final          invoice whichever                 is   earlier


           then     HAKCs decision                     shall     not be final or conclusive                        but the dispute shall be determined on the merits by

           court of competent jurisdiction                                consistent with paragraph 27.1




12.5       The Contractor                shall                     diligently        with the performance of the services required under this                                                   Agreement
                                                     proceed

                                                         of any request for relief                      claim appeal or action arising under the                                         Agreement and
           pending final resolution

            shall       comply with the decision of                         the      HAKC

13          TERMINATION                          AND DEFAULT
                                                       terminate           immediately             if   the   Contractor           becomes                 ineligible         to   contract          with        HUD
13.1        This Agreement will

            under applicable                 laws and regulations



            The     HAKC                     terminate this Agreement in                           whole           or in   part at the convenience
                                                                                                                                                                             of the      HAKC              or for   the
13.2                               may
            failure      of the Contractor                 to   fulfill    its   obligations            by default The                 HAKC           shall          terminate      this   Agreement by

                                             Contractor              Notice of Termination                     specifying the nature                        extent and effective date of the
            delivering         to the

                                                                                                       Contractor          shall                                            discontinue              all    services
                                                                  of the         notice      the                                                   immediately
            termination                 Upon         receipt


            affected          unless the notice directs otherwise and                                         deliver to          HAKC              all    information             reports papers
                                                                                                                                                                                                  and

                                                                                                                                                          whether completed or in process
            other materials accumulated or generated                                        in   performing this             Agreement


            If the      termination             is   for the     convenience            of the          HAKC         and    is    in   whole              the    HAKC            shall   be liable only for
13.3
                                                                                                                                                                If   the termination                  in    part the
                                                      rendered before the effective date of the termination                                                                                     is
            payment           for services

                                                                                                                                                                        and compensation                     for    the
            HAKC                        be   liable for                           for   services         rendered before termination
                           shall                                 payment
                                                                                                 shall    be equitably adjusted as agreed to by the parties                                                 at      rate
            remainder of the Agreement not terminated

            not to exceed the ratio of the remaining                                    services         to the      original          Agreement


                                                     due to the failure of the Contractor to perform                                         its   obligations              under this Agreement by
13.4        If    the termination               is

                                                                                                                                                               the
                                   HAKC                                                                 to deliver in the manner and to the extent directed by
            default the                              may   require the Contractor
                                                                                        The Contractofs                                                   shall       be determined in accordance
            HAKC                       described in                           12.2                                         compensation
                           any work as

            with        8.0   CHANGES TO SCOPE OF                                    WORK               The   HAKC          may take over the work and prosecute
                                                                                                                                                                                                           the same

                                                                                      and the Contractor                   shall       be liable for any additional                        cost incurred by
            to    completion             by contract            or otherwise

                                                                                                         HAKC                     withhold payments to the Contractor for the
             the   HAKC            in   excess of the Agreement balance                                                may
                              of set-off or partial payment                          as the case         may be            of amounts               owed        to    the   HAKC         by    the    Contractor
             purposes


                                                                                                                                        it    is   determined that the Contractor had not
13.5         If    after   termination for failure to                      fulfill    its    obligations           by default

             failed said termination shall be deemed                                    to   have been for the convenience                                 of the       HAKC             and   the     Contractor

                                                                                                       12.3
             shall      be entitled to payment as described                                 in




                                                                                          shall be obligated to cooperate with
 13.6                    the termination of this Agreement for any reason the Contractor
             Upon
             the   HAKC        so that smooth transition of responsibilities including immediate delivery to
                                                                                                              the         or its                                                                HAKC
                                                                                                         the Contractors                                               of this     Agreement
                               all      files    papers         and records          related to                                          performance
             designee



                                                this clause                                                                       to   the terms ofJ12.0 Disputes
                        disputes with regard to                                         are      expressly subject
 13.7        Any




 14          ORGANIZATIONAL CONFLICTS OF INTEREST
                                                                                                                            and belief and except                           as   otherwise           disclosed            it
 14.1        The Contractor warrants                            that to     the best of          its    knowledge


                                                                                                        of    12
 Service   Agreement

 Revised   10/30/2014
                                                                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
             does not have any organizational                           conflict         of interest defined as                       situation in            which         the   nature of work under

             this      Agreement and                the Contractors                 organizational financial                         contractual              or other interests are such that


             14.1.1      Award            of the Agreement               may        result       in   an   unfair         competitive             advantage               or

             14.1.2      The Contractors                  objectivity         in    performing the services                          required under the Agreement

             may       be impaired



14.2         The Contractor agrees                  that after     award of this Agreement                                 it   discovers an organizational                         conflict     of interest

             the    Contractor            shall   make        an immediate and full                    disclosure in writing to the Contracting Officer which shall

             include           description           of the      action         which         the      Contractor               has taken          or intends to                  take   to    eliminate      or

             neutralize         the conflict              The    HAKC may                  however              terminate the Agreement for the convenience                                             of the

             HAKC        if   it   deems such termination                      is   in    the best interest of the                    HAKC

14.3         In    the   event       the    Contractor          was aware             of an organizational                       conflict         of interest before the                      award    of this

             Agreement and                  intentionally did not disclose the                              conflict            to   the    Contracting              Officer         then      HAKC         may
             terminate this Agreement for default


14.4         The provisions of these paragraphs                               shall      be included in              all    subcontracts           and consulting agreements                           if
                                                                                                                                                                                                            any
             wherein the work to be performed                            is   similar to         the service              provided by the Contractor The Contractor                                         shall

             include in        all   such subcontracts             and consulting agreements any and                                        all   provisions              necessary to eliminate or
             neutralize        conflicts          of interests


15           INDEMNIFY AND HOLD HARMLESS
15.1         The Contractor                agrees to indemnify and hold harmless the                                            HAKC        its    directors commissioners officers

             managers and employees against any and                                        all   claims demands                      losses       and     liabilities             including      attorneys

             fees costs and expenses                      of defending against                   such claims arising out of                                    Any         act    or omission by or on

             behalf of the Contractor                     outside the scope of this                        Agreement and                          Any         act   or omission determined to

             constitute         negligence           recklessness              or willful             misconduct                by the Contractor                   or the        Contractors         agents

             employees             representatives              and assigns           in   the performance of this                          Agreement


16           FORCE MAJEURE
16.1         Either party            may     be    excused        for    any delays or default resulting                                   from circumstances                      beyond       its   control

             including        without        limitation riot             war        fire     act      of   God       or    other casualty beyond                         its   control



17           STANDARD OF CONDUCT QUALIFICATIONS
17.1         The provisions                of 24 Code           of Federal Regulations                          85   are        applicable        to    this    Agreement and govern the
             Contractors             standard       of conduct          and qualifications                           copy of         this    regulation             is    available upon request



18           ASSIGNMENT OF AGREEMENT
18.1         The Contractor               shall   not assign or transfer any interest in this Agreement except                                                       claims for monies due or to

             become       due from the              HAKC          under this Agreement                           may        be    assigned         to         bank         trust    company           or other

             financial        institution           If    the   Contractor           is      partnership               this      Agreement               shall       inure to the benefit of the

             surviving        or remaining               members          of such partnership approved                                 by the      HAKC

19           INTEREST OF                    MEMBERS OF CONGRESS
19.1         No member             or   delegate         to   the Congress of the United                        States          of America         or Resident Commissioner shall be

             admitted to any share or part of this Agreement or to any benefit to arise there from This provision shall not

             be construed            to    extend to this Agreement if                        made         with            corporation            for   its   general            benefit




Service   Agreement                                                                                   of   12

Revised   10/30/2014
                                                                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
20           INTEREST                 OF MEMBERS                            OFFICERS                   OR EMPLOYEES                            AND         FORMER                MEMBERS
             OFFICERS                OR EMPLOYEES
20.1         No member               officer          or employee of the            HAKC           no member of              the   governing          body of the          locality in     which

             the    project     is   situated          no member            of the governing                 body    in   which the        HAKC         was activated             and no other

             public official            of such locality or localities                who      exercises any functions or responsibilities with respect to the

             project shall during his or her tenure                               or for one                 year thereafter         have any          interest direct           or   indirect in

             this      Agreement or the proceeds                          thereof



21           NONDISCRIMINATION
21.1         The Contractor agrees not                         to   discriminate       against          any employee or applicant                       for   employment because of

             race color religion sex age or national origin The Contractor shall take affirmative action in this regard

             posting such notice in conspicuous                              places and placing such notice in                        all      solicitations       or advertisements for

             employees             The Contractor                 shall   advise each labor union with which                         it   has an agreement of the Contractors

             commitment              to   nondiscrimination



22           SECTION
22.1         The work         to   be performed under this contract                          is   subject to the requirement of Section                                 of the Housing and

             Urban Development                        Act of 1968          as   amended        12      U.S.C 1701u Section                           The purpose of Section                    is   to


             ensure      that   employment                   and other economic opportunities                            generated        by   HUD      assistance         to    HUD     assisted


             projects      covered           by Section              shall to the greatest              extent feasible            be directed to low and very low income

             persons particularly persons                           who    are recipients          of   HUD         housing assistance



22.2         The       parties to       this   contract           agree to comply          with        HUD      regulations         in    24    CFR     Part      135 which implement
             Section            As      evidenced            by   their   execution of this contract                      the parties to this          contract         certify that     they are

             under no contractual                      or other         impediment         that    would prevent                  them from complying                    with the       Part 135

             regulations



22.3         The Contractor               agrees        to    send to each labor organization                             or representative            of workers           with which          the

             Contractor has                  collective        bargaining agreement or other understanding                                      if   any      notice advising the labor

             organization            or   workers representative of                  the    contractors             commitments under                 this    Section           clause and will

             post copies           of the notice in conspicuous                      places at the work                   site   where both employees and applicants                            for


             training      and employment                     positions can see the notice                      The notice         shall       describe      the Section              preference

             shall set forth              minimum number                    and job   titles       subject to hire availability of apprenticeship and training

             positions the qualifications                         for   each and     the   name and location of the persons taking                                  applications for           each

             of the positions and the anticipated                               date the work           shall    begin


22.4         The Contractor                             to    include      this   Section              clause       in             subcontract          subject to        compliance           with
                                          agrees                                                                          every

             regulations        in      24   CFR       Part    135 and agrees         to    take appropriate action                   as    provided         in   an applicable provision

             of the      subcontract             or    in   the    Section        clause                       finding that the            subcontractor           is    in violation      of the
                                                                                             upon

             regulations           in   24     CFR      Part 135            The contractor             will     not subcontract                with any       subcontractor            where    the

             contractor has notice or knowledge that the subcontractor has been found in violation                                                                of the regulations in 24

             CFR       Part   135


22.5         The Contractor               will    certify that          any vacant    employment positions including                                 training     positions will        be filled

                   After the contractor                 is   selected but before the contract                       is    executed and                With persons          other      than those

             to   whom      the regulations of 24                   CFR      Part 135 require employment opportunities to be directed                                            were not filled

             to   circumvent            the    contractors           obligations      under 24           CFR        Part 135




Service   Agreement                                                                               of    12

Revised   10/30/2014
                                                                                                                                                                                                            Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
 22.6        Noncompliance                   with      HUD          regulations                in   24    CFR        Part 135       may    result    in    sanctions          termination       of this

             contract           for   default and debarment or suspension                                       from       future   HUD     funded contracts



 23          OTHER REGULATORY                                       REQUIREMENTS
 23.1        The following requirements full                                text     copies available from the                      FIAKC         contracting          office are incorporated

             by     HAKC

                              Executive          Order 11246              Equal Employment                           Opportunity         and 41     CFR      60   for    contracts      in   excess of

                              $10000.00
                              Anti-Kickback                Act     18   Usc         874 and 29             CFR



24           NOTICES
24.1         Any        notice payment demand or communication                                                 required or permitted to be given by any provision                               of this

             Agreement must be                        in   writing and will be deemed to have been given                                        when      delivered by whatever                means
             to the          party designated              to   receive       such notice or on the date following the day sent by
                                                                                                                                   overnight courier or
             on the          third    business        day       after the     same        is   sent      by United         States   Postal Service          postage and charges prepaid
             directed to the addresses noted above                                   or to such other or additional                        addresses as either party might designate

             by written notice                   to   the other party                Electronic                facsimile      transmission          is
                                                                                                                                                         permitted        but only if          signed

             original          is   concurrently            mailed       first      class in the           United          States postal        service    as   provided       herein



25           COUNTERPARTS
25.1         This Agreement                            be executed                                       times and in any number of counterparts
                                             may                               at   different                                                                                 each of which will

             be deemed an original document                                 but     all    of which will constitute                      single    document            This document          will   not
             be binding                           constitute            evidence          of                         between
                                     upon or                                                        contract                      the parties until         such time as           counterpart of
             this      document has been executed                                by both            parties      and         copy thereof delivered               to    the   other party to this

             Agreement


26           LIABILITYAND INSURANCE
26.1         GENERAL COMPREHENSIVE                                                  LIABILITY
             The contractor                 at   the contractors                 sole     cost and expense agrees to procure and maintain                                      during the term of
             this      Agreement or any extension thereof General comprehensive                                                           Liability       Insurance      naming      the     HAKC      as

             an additional              insured and certificate                     holder and protecting                     the   HAKC          from     liability     judgments           suits   and

             claims including                     but not limited to suits for bodily injury personal injury                                                                   false arrest libel
                                                                                                                                                             including

             slander           invasion of privacy and property damage arising out of the contractors                                                                           of services under
                                                                                                                                                                provision
             this      Agreement             The contractor                 shall     provide            the    HAKC         with        copy    of the declaration page of the policy

             demonstrating that                   HAKC            constitutes         an additional                  insured at the time of execution                    of this   Agreement


             For general              liability       coverage          the   contractor              shall     provide       the   HAKC         with       certificate        of Insurance          that

             names           the    HAKC         as   an additional            insured and shall carry the following insurance with respect to property

             and       its    operations



                Liability/Bodily                 Injury

                                    Three    million dollars              $3000000.00                          for   all   claims arising out of                single    occurrence
                                    Four hundred thousand                      dollars          $400000.00                  for   any person in            single      accident    or

                              occurrence



               Property             Damage
                                    Five hundred thousand                        dollars        $500000.00                  for   each    occurrence



Service   Agreement                                                                                       of    12

Revised   10/30/2014
                                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
26.2         AUTOMOBILE                       LIABILITY POLICY LIMITS
             The Contractor              at    the Contractors sole cost and expense agrees to procure and maintain during the term of

              this      Agreement             or any         extension      thereof       Automobile           Liability    insurance           The     required    Automobile
              Insurance          shall    contain policy limits of not less than the following



             Bodily Injury

                           $500000            each person

                           $500000            each occurrence              and


            Property           Damage
                           $500000            each occurrence



26.3        WORKERS                     COMPENSATION                       COVERAGE
            The Contractor               at   the Contractors sole cost and expense agrees to procure and maintain during the term of

             this      Agreement or any extension thereof Workers                                  Compensation Insurance                   The Workers Compensation

            Insurance            shall   contain policy limits equal to or greater than the policy limits required by state or federal

            law and            not less than



                          $500000             per accident

                          $100000             disease policy limit



26.4        NON-WAIVER                        OF SOVEREIGN IMMUNITY
            The HAKC               is    public        entity      and political       subdivision       of the State of Missouri and                  is   protected by the

            doctrine of sovereign immunity pursuant to Section                                         537.600    RSMo       The foregoing              provisions requiring

            insurance           coverage        shall       not be deemed           relinquishment             or wavier    of any kind of limitations of liability

            provided           or available to              HAKC      under applicable state governmental                    immunities           law The        purpose    of this

            insurance           does not include               coverage     for
                                                                                  any liability        or suit for     damages which             is   barred by the doctrines

            of     sovereign or governmental                         immunity by whatever               name      as set forth in        RSMo         537.600et.seq        This

            policy        is   not intended to act as                 wavier     of any defense available to the insured by statute or                            common-law


27          CHOICE OF LAW/CHOICE                                      OF    FORUM
27.1        The        parties     agree       that    the     laws of the        State   of Missouri and any               applicable          federal      statutes    laws     and

            regulations           shall       govern        this   Agreement           The   parties further       agree that            court of competent jurisdiction

            within Jackson               County Missouri                 shall    have exclusive jurisdiction               over   all   causes of action asserted           by      or


            against        the   HAKC          that    arise       out of or relate to this        Agreement


28          ENTIRE              AGREEMENT SEVERABILITY
28.1        This       Agreement and                  the materials incorporated herein by reference including any exhibits and attachments

            constitutes          the entire agreement between                     the parties There are no agreements understandings warranties or

            representations between                         the parties    except   as set forth        herein    No   change or modification                 of this Agreement

             shall      be valid unless in writing and signed                       by the Contracting           Officer of the          HAKC          If
                                                                                                                                                            any provision of this

            Agreement              is   determined to be illegal                  invalid or      unenforceable           the remaining         provisions       shall   remain      in


            full       force   and effect        It    is   the intention       of the parties that       if   any such provision          is   held to be illegal invalid or

            unenforceable                there   will        be    added   in   lieu   thereof         provision     as   similar in terms to such provision                    as   is



            possible which               is   legal     valid      and enforceable



29           INCORPORATION                            OF HUB FORM                   5369-C and 5370-C



Service Agreement                                                                            of   12

Revised   10/30/2014
                                                                                                                                                   Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
29.1         This Agreement shall also include            HUD   Forms 5369-C and 5370-C attached hereto and incorporated herein

             by reference    In   the   event   of       contradiction    or inconsistency    between      any term    or   provision    of this

             Agreement or     any of    its
                                              component parts and         HUD       Form 5369-C and 5370-C       the parties agree that   HUD
             Form 5369-C and 5370-C             shall   govern and control with respect       to   the subject   term or provision




IN   WITNESS            WHEREOF EACH PARTY HAS SIGNED OR CAUSED                                         THIS     INSTRUMENT             TO BE
SIGNED           ON    ITSBEHALF BY ITS DULY AUTHORIZED AGENT


Service                                                              10   of   12
          Agreement

Revised   10/30/2014
                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
 HOUSING AUTHORITY OF
 KANSAS CITY MISSOURI


 By                                                                  Date
 Name Edwin                   Lowndes
 Title        Executive       Director



 Address               920 Main Street Suite 701

                   Kansas City Missouri 64105




 CONTRACTOR                    Securitas   Security Services   USA    Inc


 By         %2-v                                     Date_________

 Printed      Name                                 Federal Tax I.D    Number XX-XXXXXXX


Title                        \JC            jjfl

Address                   4330 Park Terrace     Drive



                          West Lake   Villa2e   CA   91361




General          Requirements




Service                                                         11
          Agreement                                                   of    12

Revised   10/30/2014
                                                                                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                AMENDMENT
                                             Modifying             Service    Agreement Agreement No 214087901     Between
                                                        Housing             Authority of Kansas City Missouri Client
                                                       and Securitas Security Services                                        USA         Inc    Company


                   The     Service           Agreement               and      anything          attached                to     incorporated              into    or       otherwise                                      of
                                                                                                                                                                                             forming            part           it



collectively              the        Agreement                is   modified       as     of    its     commencement                        as    follows        and    in    case      of    any     difference             the

following          controls



        Company               will    defend       controlling         such       defense            and         indemnify            Client and         others       to    be defended                    indemnified
                                                                                                                                                                                                     or
        under the             Agreement against                     any claim       or loss          only        to     the    extent       the claim       or loss         is   caused         by the negligence
        of    Company while                     acting   within       the    scope       of    its    specified               duties        However            Companys            liability       will    in     no    event
        exceed           $3        million       Further       Company            will   not         be        liable    for      any            punitive       or    consequential               damages              or

        injuries      or      deaths                     from       any     conditions          of     Clients           premises                                insureds
                                             arising                                                                                            Additional                         will     only be        covered            by
        Companys                   insurance       for                assumed            by     Company                       these
                                                         liability                                                      in                 Exceptions          subject       to   the terms          of    Companys
        insurance

        Notwithstanding                    anything       to       the contrary          in    connection                with        the    US     Safety       Act       each     party        waives          all    claims
        against       the          other                                         from
                                           for   damages            arising              or related              to     an    act    of    terrorism and            the    parties        intend     for this          waiver
        to    flow   down            to their    respective         contractors          and      subcontractors

        Disputes          not        settled     must be resolved by                     neutral          third       party
        It   is   Companys                understanding             that    the Affordable                Care Act            will    affect     all   businesses           within     the United States                      In

        the       event              Affordable        Care Act                          increased
                           the                                         results      in                            costs       due     to    new healthcare            premiums              or   mandated              health

        coverage           for       Company           officers      providing         services             under        the      Agreement Company                        reserves         the    right    to        request
        renegotiation                of   the    rates   to    account        for   such       increased                 costs        and       Client   agrees       to     negotiate        Company in
                                                                                                                                                                                                 with

        good       faith      if   such         request       is   made          Company             will      work      closely          with Client     at    introducing          value added services

        including         technology              to   mitigate              potential         rate       increases
                                                                     any
        Client       acknowledges                 that   Company            is   not          Section              business             and does         not    meet        the   definition        of          Section
        business          concern
        Either       Client          or   Company   may terminate the Agreement without cause or penalty upon thirty days written notice
        Also        either         party     may terminate the Agreement    Companys insurer cancels or materially alters Companys
                                                                                                          if



        insurance




                                     of   Kansas City Missouri
Housing           Authority                                                                                                  Securitas       Security       Services             USA      Inc




By                                                                                                                           By

Name                                                                                                                         Name
                                                                                                                                                   TASr-                  LL4
Title                                                                                                                                                          Li
                                                                                                                          Title




Date              ____________                                                                                               Date
                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                         Contract Scope of Services
                                                       2-14-08-79-01


General     Requirements



Securitas    USA     Contractor            will   be responsible           for   the    following       tasks


      Contractor          shall     provide       security     services       for the        protection            of   all    HAKC          tenants
      their    employees customers                      invitees          management and                 staff          against       vandalism
      theft     trespass        fire    bodily        harm and any           other events             detrimental              to    the         security
      of such                          assets or property at the developments
                    individuals                                                                                indicated            below


                   Pemberton Heights                                                    Brush Creek Towers
                   3710         51st Street                                             1800 Emmanuel Cleaver                               II    Blvd
                   Kansas      City     MO        64130                                 Kansas City                MO         64130


      The     contractor        shall      provide      unarmed                        services         at    each
                                                                          security                                        development                   for

      twelve       12     hours        day seven days                 week            The hours         are typically               600 p.m              to

      600 a.m             HAKC         reserves the          right    to    adjust      the     hours         or    number            of Security
      Officers           be provided under
                    to                                  this     Agreement            by providing             twenty-four                 24          hour
      written      notice


      The     Security        Officers        shall    be completely             ouffitted       with        uniforms               identification

      and     other equipment              as needed         and as deemed acceptable                                   HAKC
                                                                                                               by

      The     Security        Officers        shall    provide       ingress      and                     control             as well                  foot
                                                                                             egress                                              as
      patrol       throughout        the    areas designated                by the       HAKC          and document                    in        the    log

      book     the     time of each foot patrol and any                      irregularities           noted         and       action       taken

      Contractor         and    HAKC        jointly    shall     prepare          standard set of rules                       to   be known             as
      the    Security     Post Orders             Orders            The Orders           will   detail        the    specific         duties and

      performance             levels    for    the     Security      Officers           Modifications               or    additions               to    the
      Orders        may       be     made         by    HAKC         at
                                                                           any        time      upon         written           notification              to

      Contractor


      Unannounced              inspection         of the     Security       Officers         on duty          shall      be conducted                    at

      least    one            time weekly by one                 of Contractors supervisory                         staff          on each            Site
                    of these
            copy                     inspection         reports      shall       be    submitted          to        HAKC            with         invoice
      submissions


      In    addition     to   the   requirements           for    invoicing       outlined       in    the     Services Agreement
      the    Contractor        must        provide      HAKC          sign-in         sheet     listing       the       Security           Officers

      name         development             sign-in     and     sign-out      time      for    the     shift    and        signature               of the

      Security      Officer
                                                                                                                                                                             Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
      Contractor                         maintain            24-hour                    day         dispatch           number             in    Contractors
                            shall                                                per
                                                                 must be capable                        of communicating                       with        Security
      office      Contractors                  dispatch

      Officers               radio            communications                  from       Contractors                   24-hour            dispatch             office
                     by
      located     in   Contractors                 office




      The      Contractor               must                      with      the       requirements                of    all    applicable                licensing
                                                   comply
                            City         Ordinances               and        State       Law            as    related          to    private               security
      provisions
                                                                                                               with                                 of     State        of
      Contractors            must         provide       verification              of    registration                          Secretary

      Missouri



Staffing    Requirements


                                                                                                                    This       includes clean                    well-
       Guard must be                well      groomed        at      all   times while on duty

                                                                              shoes               Personal hygiene and                         neatness are
      fitted   pressed uniforms and                         polished

       of prime importance




       In   compliance with                   HAKCs No               Smoking            policy          guards         will    refrain         from smoking


       anywhere           on       HAKC            premises                Failure      to    abide          by     this      policy       shall           result       in




       immediate removal from assigned post



       Contractor                       have                          employees               available           to     handle           any         necessary
                            will                   adequate
                                                                                                                              hours        of
       substitutions               in    operational           hours             as    well        as        regular                                operations

                                                                                                                                                              service
       Security      Guard Service                  must be able                 to   provide           guards without                    lapse          in



       when     shifts      are         changed


                                                                                                   accordance             with             Department                   of
       Contractor           will        compensate          its      employees               in                                     all



                                                   Overtime            will      not     be        paid       for      this      service                 and       is
       Labor     Regulations
                                               The same                                                                        apply and              schedules
       disallowable                cost                              rate     per hour per guard                       will



       should be adjusted                     to   allow for this requirement




       Contractor           will        furnish     security          guards          with        standard          uniform            Contractor                shall



                     an                            sign     or     emblem              indicating            that      the      premises              are        being
       display               approved
                                   them            Company badges                       shall       be       prominently            displayed                 on the
       protected          by
                                                       and/or                         The         unarmed guard                 will      be        trained         and
       security        guards             uniform                          cap
                                         as                                                       police      whistle           notebook                   pen      and
       equipped           with                 appropriate                 flashlight

       defensive          or       communication                 devices               Security          guards          must be               in   full      uniform


                                        Guards               to      be trained          in       the    use of any equipment                              that they
       while    on duty                              are


       may     use     in   their        duties



       Contractor            shall            assign      an         experienced                  account           manager                who             shall        be

                                                      that                                         described            herein are fulfilled                       This
       responsible           for        assuring               all    requirements
                                                                                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       person must                  be          proven          manager who               will      be able           to   interact      effectively          with

       HAKC            management                     and       line     personnel            Furthermore                  higher-level           managers
       shall support                the       account                            The account
                                                               manager                                         manager        shall     have      access         to


       company resources                          such         as electronic databases                         and    other automated               systems
       necessary             to     uphold            the     contract          For example               if   HAKC        requests development
       of        time       and         action        plan      for       specific                       the    account
                                                                                       locale                                  manager should be
       able to generate                   such              plan     drawing from company resources



       Supervision             of assigned                   personnel shall be provided on                                daily basis          throughout
       the    timeframe                of the     assigned shift                 Supervisors              shall       be available         to     the    HAKC
       Property Management                             staff




       Supervisors                shall        have           prior      security      experience                know        and        understand             the

       operational            aspect            of the         security        business            be an appropriate                  role    model and
       have      an                      to   teach           guide and         direct
                        ability                                                           effectively                 Supervisors          shall        employ
       measurable             performance                     criteria    in   their   evaluation of             employees


      All                                                             be able     to
             assigned             personnel                 shall                      read speak                     understand          and      write       the

       English         language                   Specifically                 assigned        personnel              shall    be       able      to     report

      emergencies                   to    911     and         HAKCs            designated           emergency               respondent            and        write

      clear      and     legible Incident                     Reports          Assigned        personnel must be able                        to    read and
      understand             all       posted         warning          and      danger signs of potential hazards and                                    safety
      instructions



Technical     Requirements


      Contractor             will        ensure         all    guards          assigned        under the               Contract         adhere          to    and
      comply          with        all                           Federal State of Missouri Jackson
                                         applicable                                                                                 County and                City
      of    Kansas          City laws           governing security guards


      Guard       shall       protect           all
                                                       persons from bodily harm or injury                                    This       includes        acting
      as an escort                to     any     HAKC           employee          requesting             such        service    with      the     assigned
      location         and        includes escort                   of persons to their vehicles                                                        lot
                                                                                                                      parked       in   parking


      Guard       shall       perform            other such              functions       as               be appropriate                and necessary
                                                                                               may
      in   the   event        of situations                 or occurrences             affecting          the                   of the                         I.e
                                                                                                                 security                    facility

      fires      accidents               internal       disorders emergencies or other criminal acts


      Guard       is   to    observe                    persons entering                 or leaving             the    HAKC
                                                 all
                                                                                                                                   premise as                 well

      as     provide          crowd            control          at     entrances        and        exits         Additionally             the     guard         is


      required         to    ask         visitors       for           form     of governmental                  photo       identification                      to
                                                                                                                                                    prior

      entry      to    HAKC              buildings             This       information         is    to    be     documented              on the         visitor

      sign-in sheet
                                                                                                                                                             Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
     Guard     is   to     maintain order while the                          HAKC      is    in   operations and while customers

                           visitors and                 others are using the
     employees                                                                              facility




     Guard      shall       contact          unauthorized access to the HAKC and ask
                           persons gaining
     them or any unruly persons to leave        Guard will immediately call 9-1-1 in the
                                                                             since those
     event of any crisis situation   or if those  persons refuse to leave
                             be Trespassing    on HAKC property        Guard  shall have
     persons would now
     trainingin self-defense  techniques to prevent injury to their person or any person

     on    HAKC       property


     If   cameras           are         installed          and        operating        the        guard        is   required       to   periodically

                                                                                                         actions to control             any security
     monitor security                   cameras and take any necessary
     breach         as the situation warrants


     Guard must possess                                       to   face     situations       firmly          tacifully   and with        respect for
                                                 ability

                                  others           Guard            must      be    able     to     demonstrate             emotional          stability
     the     rights        of

                                                        and        stress while carrying out assigned duties and                                 ability
     during     periods of tension

     to maintain           control        in     crisis situations




                    must                                                     knowledge             of        security       rules       regulations
     Guard                         possess              thorough
                             and through knowledge                           of the    laws of arrest
     procedures


     HAKC                                    additional            languages         other than              English     However              English   is
                encourages
                                                  for    communication                oral or written
     the     majority        language


                                                         locations and/or             posts are fully               staffed
      Contractor           will    ensure         all




                                                   the        use     of    alcohol     or        narcotics         while     on    duty       must     be
           prohibition            against

                                       orders to the                              order to abide              by the Drug       Free Workplace
      included        in   the                                 guard         in



      Requirements                      The      prohibition           of   criminal        and        unethical       behaviors         as well       as
                                                                                       behavior              will   also be included
      neglect       of official          duties and inappropriate


                                                                       Kansas                                                      Private      Officers
      Guards must possess                               current                      City Police             Department

      Licensing          Section             issued Class                   Unarmed Guard                    license        Three             copies of

      this    license           will    be     provided            for any/all        who         would        stand     post        One       shall    be

      maintained with                   the contract           file    and one with each                 Property Manager



Training


      Contractor           shall                        the    following          training at no additional                 expense       to    HAKC
                                        provide



                Training               of newly assigned                    guards


                Contractor                will    be expected                to   provide         up    to   eight          hours of training           to


                                                                      at    each                   In                         with      the    Property
                newly             assigned              guards                       post                conjunction

                                                        assigned            guards      shall          be     taught     specific       post     duties
                Manager                  newly
                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                including            emergency procedures and                           the    operation       of the      building       security
                alarm system



                Training         of substitute            guards


                Substitute             guards           shall     be                    the               duties      of
                                                                          taught                post                         their      particular
                assignments


                Refresher training


                Refresher             training         shall    be       provided       upon         request    of    HAKC              Refresher
               training          shall      be designed             to    ensure that          all   security   guards            are    proficient
               at their        post     duties           The    refresher training shall address                      any         issue brought

               to    the        Contractors               attention         by    the         HAKC        personnel          requesting          the

                refresher training


               Health          and safety orders


               Contractor              shall          provide       safety       training        as       required      by        the    State     of
               Missouri          and the Occupational                      Safety and           Health     Administration               OSHA
Reporting Requirements


     Guard must be               able       to
                                               compose detailed daily log book entries incident                                           reports
     and communicate                   in    English The guard shall prepare and distribute any                                           incident

     reports to the            Manager           or    DPS      before leaving           the    building at the         end        of shift



     Security       guards           must        report       regularly     to    the     Property         Manager                     continuous
     written              of          guard activity                              details             any matters
                               all
                log                                              including                      of                           or    occurrences
     pertinent       to    the       security         of the    HAKC        shall     be      maintained             The     security       guard
     service     must submit                      written       summary          of     all   matters       of security            interest      that
     contains       recommendations                      if
                                                              any    to    improve        the    security      that   will    enable       HAKC
     to   be   more        effective             in
                                                      administering             proactive            implementations              to    decrease
     security    deficiencies                    In                                                       abnormal                            must
                                                      addition       any emergency                   or                    conditions
     be verbally          reported           immediately            to    the    Property         Manager               complete           written

     report    must be          filed as soon as possible



     Security       guard service                shall   furnish weekly            copies of sign-in sheets showing the
     guards     name            assignment              and     number          of hours worked             during      the       period to the
     Issuing Office



     Security       officers         shall   be available            to   attend      grievance           hearings/court               sessions     if



     necessary        to   substantiate                reports    made       during their shifts
                                                                                                                                                                                                                                                                Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
    COST PROPOSAL FOR                                                                                     HAKC
    The contractor                must submit                      cost proposal              that       provides                cost       for   services                                        and
                                                                                                                                                                   by   development                          any other costs
    associated             with this         service          The cost proposal                    must         include          all     rates    for   any subsequent                one-year          renewal period



                                                                                                                                                                                            Overtime/Holiday
                      Position                                                 Hourly Wage                                          Bill      Rate per hour
                                                                                                                                                                                                         Rate

              Security            1111t      er                                  11.00                                                                                                            16.41




   Additional              Pricing           Inform ation

    Bill    rates    include           the                         items
                                              following




                           Recruitment                 background              screening           and        hiring        costs

                           Employee            wages           payroll         taxes     and insurance
                           Cell    phone          for   each        site

                           Excellence             in    Service          performance               recognition          program
                           Branch award                 qualification            for Officer             of the       Month Officer                of   the Quarter           and     Officer      of the       Year
                           Free     life     insurance             and     paid    vacations                    week        at   one year               weeks       at five                       weeks     at   ten
                                                                                                                                                                                years                                     years
                           Complete           uniforms             for    each     season            including              replacements                as   needed
                           Introductory                pre-assignment               and       paid        on-site       training

                           Advanced           Certification               Training            II          with e-learning
                                                                                                   III
                                                                                                                                            technology
                           Learning          Management
                                                  System to track completed courses and test scores
                           Monthly service review and planning meetings with local branch manager

                           Computer-based                    post orders              including            client      emergency                  response         procedures
                           Site-specific           written         test    based on            post orders              and         client    policies

                           24-hour           National Communications                           Center

                           Department              of   Homeland               Security        SAFETY                 Act    Designation




   Overtime/holiday                    rate   will      apply       for    the                       six
                                                                                  following                   holidays



                                  New Years Day                                                      Memorial               Day                                              Day Before Thanksgiving
                                 Christmas              Day                                          Independence                                                            New Years Eve
                                                                                                                                       Day

                                 Thanksgiving                Day                                     Labor        Day



   The      prices         for    security        officer          and     related       services             as quoted                above are         valid      for                     of    120             from
                                                                                                                                                                              period                    days                  the      date        of    this

   proposal




   As         result         of    the       changes           in        healthcare           laws         driven           by      the     Affordable         Care          Act           CA     Securitas        will    be discontinuing
   all     non-A     CA     compliant             healthcare              plans     in   2014             To confomi                to    current       ACA        guidelines          Securitas         will    offer        variety             of   ACA
   compliant          plans            including             the    most cost             effective              Bronze                     Silver      plans                                     our   officers                be                        to
                                                                                                                                                                        Additionaily                                   will                 eligible
                       in    State healthcare                  exchange programs                           where                                                   healthcare
   participate                                                                                                          many may                  qualify for                          subsidies


   In      2015      should         an       ACA        employer               mandate      be implemented we will need                                            to   revisit       the    medical        plan    options                 costs        and
   contribution            levels       to   determine              healthcare           premium costs in 2015 and beyond                                               We   will     work    closely     with     Housing Authority                      of

   Kansas         City introducing                     value       added sen/ices                   including           technology                 to   mitigate        these       potential      cost increases                   We welcome
   he      opportunity            to     speak          with   HAKC            about      the       healthcare               options          available        as         result      of    the   ACA       legislation               If    the    law    is


   passed as          it    is   currently         listed      an        increase        of        86 per hour               will      be   added       to   the    officer    bill    rate


   There      will    be     an increase                of   $25         for   each      officer         on     the    1sf                and           anniversary           of    their   employment              The        bill        rate   will   be
   adjusted          at this      time       for that officer               The increase                        help reduce
                                                                                                         will
                                                                                                                                            any turnover           that      may      be experienced




The Housing           Authority of                 Kansas City                 MO HAKC                        COST PROPOSAL

                                                                                                                                                                                                                                                  Page
                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                         B



        Request        for Proposal


        No       RFP-14-836a
              Security Guard Services
    Brush Creek Towers       Pemberton Heights




                   Issued    By
The Housing   Authority of   Kansas   City Missouri
         920 Main Street Suite 701
        Kansas    City Missouri 64105




              September 29 2014
                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                            REQUEST FOR PROPOSAL
                                                         RFP-1 4-836a




THE ABOVE NUMBER MUST APPEAR ON ALL RESPONSES AND RELATED
CORRESPONDENCE

REQUEST DATE                    September 29 2014                                          THIS      IS   NOT AN ORDER



Proposals            Due                                                                   Barbara Lockhart
                                                                                                            OPC
October   15 2014 400 p.m                                                                  Director

HAKC Admin           Office



Pre-Bid Conference                                                                         blockhart@hakc.Orci

No   Pre-Bid                                                                               Ph 816           968-4269
                                                                                            Fax     816      285-4012




                                                   PART ONE
                                        INTRODUCTION AND BID STRUCTURE

                                                                                                                                        RFP
        This   is        request for proposal            RFP       and   is    not    an   offer    to-contract      Instead     this


                                                              framework        within      which          contract   may    be    reached
        seeks       to   establish            common
        between          the    Proposer       and    the     Housing     Authority         of    Kansas     City    Missouri    HAKC
                                                                                     be the   basis for     and be    incorporated      into
        Further      this      RFP     and your firms response                will

                                                                                                                            submitted     in

        any    legal contract           between       HAKC      and    the     successful         bidder     Proposals

                                      RFP                             firm offer to contract with the               HAKC    on the terms
        response         to    the          shall   represent
                                                      such                       Each      representation      of fact    and promise     of
        and    conditions            described   in           proposals
                                                                                                   the   contract    as     warranty      or
        future                              therein    will   be   incorporated            into
                    performance
        covenant
                                                                                                            Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
For the convenience              of the   bidder   this solicitation   is   structured   as follows


Part        Introduction     and    Bid Structure

Part   II
            Scope    of   Work     Description     and Terms
                     Evaluation      Criteria

                ii   Scope     of   Work    Requirements
               iii   Section        Requirements/Examples
               iv    Non-Collusive Affidavit

                     References
               vi    Proposed Sub-Contractors
              vii    Statement of Qualifications
             viii    Joint Venture        Questionnaire
               ix    HUD    5370-C General Conditions            for Non-Construction

                     HUD    5369-B Instructions to Offerors            for   Non-Construction
              xi     HUD    5369-C        Certification   and Rep   resentation     of Offerors for   Non
                     Construction
                                                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                       PART TWO
         SCOPE OF WORK

General       Requirements

The    Housing Authority              of    Kansas City                Missouri       HAKC              is    seeking               proposals             from        qualified

security     firms to provide security               at   two              developments            located              in    Kansas City Missouri                               This

Contractor      must     furnish            current       copy        of   KCMO        Business               License           as       well       as         copy         of the

current Certificate          of   Company          License          issued by the Kansas City Police Department



Contractor      shall   furnish      all   necessary labor supervision uniforms and equipment                                                             in    accordance

with   the    provisions terms and                  conditions             set forth       in    this    RFP                    minimum               of five         years         of

Security      Guard      Services           is   required              Proposers           are    to     provide             summary                      of        their    firms

experience      as well as the              experience              of the    upper management                          and supervisory                    staff       that will

be providing services under                       contract      with       HAKC

The    contractor   will     be responsible              for   the following          tasks


         Contractor        shall     provide        security          services       for    the     protection                 of    all   HAKC            tenants               their


         employees            customers              invitees              management              and          staff          against              vandalism                theft

         trespass        fire      bodily        harm and            any     other     events           detrimental                 to     the      security           of    such

         individuals         assets or property                at   the    developments             indicated                below


                  Pemberton Heights                                                         Brush Creek Towers

                  3710             51st Street                                               1800 Emmanuel Cleaver                                   II   Blvd

                  Kansas City               MO      64130                                   Kansas City                      MO      64130


         The    contractor          shall       provide     unarmed              security       services           at    each        development                     for    twelve

         12     hours             day seven          days            week          The hours            are        typically          600 p.m                  to    600 a.m
         HAKC     reserves the              right to adjust the              hours or number of Security Officers                                         to    be provided

         under    this   Agreement by               providing              twenty-four          24      hour written notice


   -C The       Security          Officers       shall    be completely             ouffitted       with       uniforms               identification                 and other

         equipment         as needed             and as deemed acceptable by                            HAKC

         The    Security          Officers        shall     provide          ingress    and        egress               control          as    well       as        foot    patrol

         throughout        the     areas designated                  by the       HAKC      and document                       in   the       log   book            the time of

         each    foot patrol and            any     irregularities           noted    and action              taken


         Contractor        and      HAKC                       shall                        standard           set           of rules         to    be known                as    the
                                                  jointly                 prepare
         Security        Post       Orders         Orders                    The      Orders           will        detail           the       specific          duties           and

         performance          levels for the             Security         Officers     Modifications                    or additions to the                     Orders           may
         be   made      by    HAKC         at    any time upon             written    notification            to    Contractor


         Unannounced               inspection        of the         Security       Officers      on duty shall be conducted                                     at    least      one
               time weekly           by one        of Contractors supervisory                           staff      on each               Site             copy         of these

         inspection        reports     shall      be submitted              to   HAKC       with invoice                submissions
                                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       In   addition    to      the       requirements            for    invoicing           outlined          in     the      Services             Agreement                 the

      Contractor        must          provide          HAKC              sign-in           sheet     listing          the      Security             Officers         name
      development            sign-in and           sign-out time for the                    shift   and signature of the Security Officer


      Contractor        shall        maintain              24-hour            per     day     dispatch              number            in     Contractors              office

      Contractors dispatch                   must be capable                  of communicating                      with       Security            Officers        by radio
      communications              from Contractors                    24-hour dispatch               office         located          in    Contractors             office


      The Contractor must comply with the requirements of all applicable licensing provisions

      City Ordinances and State Law as related to private security  Contractors must provide
      verification     of registration with                 Secretary of State of Missouri


Staffing    Requirements


      Guard must be              well      groomed          at    all   times while on duty                         This       includes            clean         well-fitted


      pressed       uniforms          and     polished            shoes             Personal        hygiene            and        neatness                 are    of prime

      importance



      Security      Guard Service             will       have adequate                employees           available             to    handle         any necessary
      substitutions             operational hours as well                          as      regular hours of operations                                               Guard
                           in
                                                                                                                                                    Security

      Service       must        be    able    to       provide          guards        without             lapse           in    service            when          shifts    are

      changed



      Security      Guard       Service       wfll     compensate               its   employees           in    accordance                   with    all    Department
      of    Labor      Regulations                   Overtime            will         not     be     paid           for        this        service           and         is

      disallowable           cost          The same             rate     per hour per guard                    will    apply and                  schedules         should

      be adjusted       to    allow for this requirement




      Security      Guard        Service          will     furnish          security        guards        with        standard                   uniform           Security

      Guard Service             shall     display        an approved               sign or     emblem                                 that the
                                                                                                                indicating                                 premises are

      being     protected            by    them           Company             badges           shall      be        prominently                   displayed         on     the

      security      guards            uniform          and/or           cap           Pictures         of       Contractor                       uniforms           are       to

      accompany            Contractors                 RFP        response                  The     unarmed               guard            will     be     trained         and

      equipped with             as appropriate                  flashlight         police whistle              notebook               pen         and defensive               or

      communication              devices             -Contractors              are      required          to        submit                  detailed             listing      of

      equipment available                    to   employees                   Security        guards        must be              in       full    uniform         while       on

      duty      Guards        are to       be trained            in   the     use of any equipment                          that they                       use
                                                                                                                                                  may               in    their

      duties



      Contractor       must           agree       to     assign          an        experienced            account                                    who                      be
                                                                                                                                manager                           shall


      responsible       for     assuring that             all    requirements              described           herein are fulfilled                        This     person
      must     be        proven            manager               who        will      be     able    to        interact          effectively               with      HAKC
      management           and        line   personnel                Furthermore higher-level                                                                             the
                                                                                                                       managers                   shall     support
      account    manager              The account                                            have    access                                                              such
                                                                 manager           shall                               to   company resources
                                                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
      as electronic           databases                     and    other automated                  systems             necessary to uphold                          the   contract

      For example                  if    HAKC           requests           development                  of         time      and        action       plan        for        specific

      locale     the     account                                      should        be        able      to     generate            such              plan        drawing              from
                                                   manager

      company resources


      Supervision            of         assigned             personnel         shall          be    provided            on          daily       basis          throughout              the


      timeframe of the                    assigned                shift    Supervisors                  shall      be    available             to   the        HAKC         Property

      Management              staff




      Supervisors            shall            have      prior       security      experience                   know       and       understand                 the    operational

      aspect     of the            security             business           be an          appropriate               role     model             and     have          an    ability       to


      teach      guide        and          direct           effectively        Supervisors                    shall     employ           measurable                  performance

      criteria   in    their       evaluation                of   employees


      All   assigned          personnel                 shall       be able        to     read speak                    understand              and       write       the    English

                                                            assigned       personnel               shall      be able         to    report          emergencies               to       911
      language           Specifically

      and     HAKCs             designated                     emergency           respondent                  and       write      clear           and        legible      Incident


      Reports          Assigned                 personnel             must be able                 to    read       and      understand               all      posted       warning

      and danger signs of potential hazards and safety instructions


Technical    Requirements


                      Guard Service                     will      ensure    all   guards assigned under the Contract                                            adhere           to    and
      Security

                   with                   applicable                Federal         State          of    Missouri             Jackson               County           and     City        of
      comply                       all


      Kansas       City laws              governing security guards


                                                                                                              as an
                                                     persons from bodily harm or injury
      Guard      shall                          all                                      This includes acting
                             protect

      escort     to    any         HAKC            employee requesting such service with the assigned location and
      includes        escort of persons to their vehicles                                     parked          in    parking        lot



      Guard      shall       perform               other such             functions           as     may        be appropriate                  and         necessary            in    the

      event      of    situations                  or       occurrences                                  the       security         of     the       facility              I.e        fires
                                                                                   affecting

      accidents         internal disorders                          emergencies               or other criminal                 acts



       Guard     is    to     observe                 all     persons       entering            or      leaving         the      HAKC               premise           as    well        as
                   crowd                control       at     entrances       and         exits          Additionally               the    guard           is   required          to    ask
       provide

      visitors    for         form of governmental                           photo            identification             prior     to    entry to           HAKC           buildings

      This    information                is   to   be documented                  on the        visitor        sign-in       sheet


       Guard      is    to     maintain                 order       while     the         HAKC           is    in     operations               and        while        customers

       employees             visitors           and others are using the                           facility




       Guard     shall       contact               persons gaining unauthorized                                access         to    the    HAKC             and       ask them or

                                               to     leave          Guard        will    immediately                 call   9-1-1        in   the     event          of any crisis
       any unruly        persons
       situation                        those                             refuse         to   leave            since         those        persons              would        now         be
                       or     if
                                                      persons
                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
      Trespassing          on     HAKC          property          Guard          shall    have training            in     self-defense           techniques          to

      prevent     injury    to their person or                 any person on                  HAKC     property


      If   cameras         are    installed            and    operating           the         guard     is   required            to     periodically      monitor

      security    cameras and                  take      any necessary              actions       to    control         any      security       breach       as the
      situation      warrants


      Guard must possess ability to face                                  situations          firmly     tactfully          and        with                  for the
                                                                                                                                               respect

      rights of others Guard must be able                                 to demonstrate               emotional           stability          during periods         of

      tension     and      stress     while           carrying      out     assigned           duties        and       ability    to     maintain       control      in


      crisis   situations



      Guard must possess thorough knowledge                                        of security          rules      regulations                                     and
                                                                                                                                              procedures
      through knowledge               of the          laws of arrest


      HAKC      encourages            additional              languages            other       than     English             However             English       is   the
      majority    language          for   communication                    oral or written



      Security       Guard Service              will    ensure      all   locations           and/or    posts are           fully      staffed



           prohibition     against the            use of alcohol or narcotics while on duty must be included                                                  in    the
     orders     to   the    guard         in    order to       abide        by the        Drug       Free Workplace                                                The
                                                                                                                                       Requirements
                        of criminal        and
      prohibition                                      unethical          behaviors           as well        as    neglect            of official   duties and
      inappropriate         behavior           will    also be included



     Guards          must        possess                current       Kansas             City     Police Department                           Private    Officers

      Licensing         Section       issued            Class          Unarmed                Guard license  Three                              copies       of    this

     license     will    be provided             for    any/all     who      would        stand        post        One      shall       be maintained              with
     the    contract             and one with each
                         file                                       Property Manager


Training


     Contractor         shall    provide the following                    training       at   no additional expense                      to   HAKC

               Training          of newly assigned                guards


               Contractor          will    be         expected      to     provide        up    to     eight             hours of training              to   newly
               assigned guards                   at    each     post        In    conjunction           with      the     Property            Manager        newly
               assigned           guards              shall    be    taught                            post       duties
                                                                                    specific                                      including         emergency
               procedures and the operation of the building security alarm system



               Training         of substitute           guards


               Substitute         guards         shall       be taught the          post       duties of their particular                     assignments


               Refresher training


               Refresher          training            shall   be provided            upon        request          of    HAKC             Refresher       training
                                                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                     shall    be designed                to    ensure        that        all   security        guards        are       proficient       at   their     post

                     duties       The       refresher          training       shall       address any issue brought                          to   the    Contractors

                     attention      by the         HAKC        personnel requesting the refresher training


                     Health      and    safety orders



                     Contractor         shall          provide    safety           training       as    required           by the State           of Missouri          and

                     the   Occupational                Safety and Health                  Administration              OSHA

                           Proposers response                      to this          RFP must             include an outline of

                                             Proposers complete                            training          program


Reporting Requirements


         Guard must be         compose detailed daily log book entries incident reports and
                                      able        to

        communicate in English The guard shall prepare and distribute any incident reports to
        the Manager or DPS before leaving the building at the end of shift



         Security      guards must report regularly                            to    the Property              Manager                  continuous written log

         of                                                       details           of            matters          or   occurrences               pertinent      to     the
              all    guard       activity         including                                any

         security      of the       HAKC           shall       be maintained                    The     security        guard          service         must submit
        written       summary          of   all    matters of security                   interest that contains                   recommendations                 if
                                                                                                                                                                       any
        to    improve         the     security          that    will      enable          HAKC          to    be    more      effective           in    administering

         proactive         implementations                to   decrease security deficiencies                                In    addition        any emergency
                                 conditions            must be verbally                                                           to   the                    Manager
         or abnormal                                                                    reported         immediately                         Property

              complete       written        report must be filed                    as soon as possible



         Security      guard service               shall      furnish       weekly copies of sign-in sheets showing the guards

         name        assignment             and number of hours worked during the period to the Issuing Office



         Security          officers       shall         be     available           to     attend        grievance            hearings/court               sessions        if




         necessary          to   substantiate            reports        made        during        their      shifts



         TERM OF CONTRACT

The    contract      period       shall     be the        date    of issuance                  of the    Notice       to    Proceed          through           two year

term     At the       sole option           of    HAKC          the     contract           may     be extended              twice       for   one             additional

         The                  stated        in    the    proposal          shall        be     legally       binding       for the       term      of the      contract
year                prices

including     renewal periods


         PROFESSIONAL                     LIABILITY            INSURANCE

The    contractor      must carry professional                         liability    insurance            with      respect to the            delivery        of security

services       The    contractor          will    agree to provide the                     HAKC         with       copy      of the      certificate         evidencing

this   insurance coverage
                                                                                                                                                                                           Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
             LAWS TO BE OBSERVED

The        contractor           shall at      all      times observe and                     comply with       all    State       and     Local        laws ordinances
and regulations of the State or City governments                                                 as related     to the       services described                  herein


             CHARACTER OF WORKMEN AND WORK

The        contractor           shall   be responsible for the conduct                               and     discipline           employees and/or any
                                                                                                                              of his

subcontractor                   or persons employed by subcontractors       All                                            workmen must have sufficient
knowledge               skill    and experience to perform properly the work assigned                                                    to   them            Any workman
who does            not      perform         his    work         in          skillful     manner     or appears         to    be incompetent                   or to act         in


disorderly          or intemperate                  manner            shall      be removed from the work                     site at     the       request of            HAKC

             TAXES


HAKC         is         sales         tax    exempt           entity             Copies         of the    sales      tax     exemption              infOrmation           will    be
provided           at   the      request          of    the      successful             bidder       The     contractor           shall       not     include        in   the     bid

amount any taxes chargeable                                   against the performance                      of the    work


            ASSIGNMENT OF THE CONTRACT

The        contractor           shall       not     enter        into
                                                                         any sub-contracts                   retain    consultants               or     assign        transfer

convey        or otherwise dispose                          of the      ensuing contract                 or any or     all   of   its    rights       title   or interest             or
its    power       to    execute such                  contract         to any          person company                or corporation                without      the      written

consent of          HAKC

             PROVISION FOR CHANGES OR AMENDMENTS


If    at   any time          HAKC           desires         to   expand              alter      or terminate          portion           of the      scope       of    work as
defined       in   the       herein the contract                      will     be amended           to   reflect     these changes               at    costs/deductions

acceptable              to   both       parties              HAKC            shall      provide     thirty    30       days        prior      written         notice       to    the

contractor          for         any  changes to the                           scope        of    work        The      contractor           shall        not     hold       HAKC
responsible for                 termination due to no                        fault   of   HAKC

             PAYMENT

Invoices       shall be submitted                      in   accordance               with the      contract    and must include




                   Date and order

                   Location           address
                   Description              of item/service

                   Name          of service            provider
                   Cost
                   Contract number

                   Break down               by property
                                                                                                                                                                                  Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Hard   copy invoices                    may     be sent to


           Accounts             Payable

           Housing Authority                    of    Kansas City        MO
           920 Main Street                    Suite     701
           Kansas City MO                       64105


Electronic        invoices are to be submitted                         to    aphakc.org                      copy      of invoices will         also be sent                by
e-mail     to   rchasehakc.org                           Payment        for   all    services          shall      be Net      30 days from                 the    date       of

receipt of           complete            invoice



10         SUBMISSION REQUIREMENTS


Sealed       proposals              must be           received    at   the    offices       of the      Housing Authority                of   Kansas          City         MO
no   later   than-400   PM October 15 2014 Proposals must be addressed to the attention                                                                               of Ric

Chase        Office of Procurement and Contracts Housing Authority of Kansas City                                                                             MO           920
MaiA Street Suite                       701        Kansas City          MO      64105


Proposals         should be              in        sealed envelope and                clearly      marked Security Guard Services     Each

response        to   this      RFP must              include     one 1-       original           andfive   copies  and be clearly identified


as     response               to   the    Request          for   Proposals             REP             836a          Security        Guard Services                        Any
Submission               received             later    than      400        p.m      October            15        2014       shall    be      considered                   non-

responsive


One    copy of Cost Proposal must be in    sealed envelope                                                                    separate         from proposal

response and clearly marked RFP-836 Cost Proposal


NOTE         Cost Proposal                    is    NOT    to    be   included        in    proposal response


HAKC       reserves the                 right   to consider       historic     information             and/or        request additional              information            as

part   of the      evaluation             process          HAKC        also    reserves the              right    to      reject   any   or   all     bids       to   make

-partial     multiple              or   no      awards          postpone       or     cancel           the     bid     process        and      to         waive       minor

technicalities           in   bids/proposals




Note       Once           the      contracts            has     been    awarded             all    information            submitted      in   response                to   this


solicitation       will       be available             for public      inspection           in    compliance           with   Federal         State         and        Local

laws




11         EVALUATION                     CRITERIA
                          be evaluated and scored                            accordance            with the following              criteria
Proposals         will                                                 in




           11.1          Firm Experience and Capabilities                               20 pts
                         Respondents                  must      provide             brief    history         of   their     firm     maximum one                      page
                         including            the    number       of years      the    firm has          been        in    business      and        its    major       client


                         engagements
                                                                                                                                                                   Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Evaluation Criteria for Experience and Capabilities

   Extent of experience

   Extent of relevant experience                     in   engagements                  similar to those                described            in    Scope       of

   Seivices and
   Demonstrated            ability    to   successfully         manage and                  implement similar functions


11.2   Security Plan              35 pts
       Respondents               must      submit             security      plan       to       perform         the       work        specified        in   the

       Scope        of    Services          and     referenced              in    Exhibit          II         Respondents                  shall    identify

       processes           that      respond        to    conditions              referenced              in    Exhibit          II        Respondents
       security          plan     must        include          detailed           information                 pertaining             to    training and
       certification
                            programs provided to security guard staff


Evaluation Criteria for Security Plan

   Knowledge and understanding                        of conditions              as identified            in    Exhibit II

   Quality        and    strength         of the    seivices         provided              to    address            the        conditions        raised       in

   Exhibit II

   Extent and strength of proposed                        security        plan and
   Extent of Respondents                   training      programs for guard                     staff



11.3   References            20 pts
       Respondents               must       also    submit           list        of   engagements                   performed              by    their      firm

       within      the    last    five              for the       public          sector         and/or                                                     that
                                           years                                                                private          organizations
       included         performance           of services        similar to those                  described                   the    attached
                                                                                                                          in                           Scope
       of    Services             Respondents                 must    provide              the      following             information            for     each

       engagement


             clients      name
             address
             name        title   and email of contact                person
             telephone           number
             years of association with client
             type of service provided
             dates service was performed
             if   conducted          in   association         with   another               entity       indicate       name and                 address       of

             such       entity   and the extent of participation/association                                     and
            total   contract         amount


11.4   Firm and Project                   Team     Organization             15 pts
       Respondents               must      submit        an    organization                chart        that    shows           the       organizational
       structure         of the    firm and        the    project      team           to    be assigned               to   the        HAKC       Contract
       The        organization             chart    must        indicate              lines      of       responsibility                  and    reporting

       relationships              Bidders     shall       provide     contact              names          direct      phone           numbers email
       addresses and               order     of escalation           to     be contacted                 in   the    event        of an         emergency
       or unresolved             issue
                                                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       11.5       Interview and Evaluation Criteria                                      30 pts
                  Interview        date      and        times         will        be     scheduled            at    the       convenience                  of     the       HAKC
                  Evaluation        Team               HAKC          reserves the              right to       conduct          phone              interviews           in   lieu    of

                  face-to-face          presentations                   Finalists             should        be prepared                 to    explain           the     roles       of

                  each         team       member              and       detail           the     structural             lines       of        responsibilities                    and

                  accountability            within           the      companys                 organization                    Finalists             should            also         be

                  prepared to respond with                           scenario            to    address issues raised                         in    Exhibit       II




       11.6       Cost25pts
                  The        contractor      must submit                      cost       proposal           that provides                     cost        for    services           by

                  development               and               any     other            costs    associated               with       this          service             The         cost

                  proposal must             include          all    rates-for          an-y subsequent              one-year             renewal period



       11.6       Section         35      Dts
                  Verification        of being               Section              Certified      Business or submittal of Section                                           plan



12     EVALUATION PROCESS


The   HAKC      will   consider-            proposal           non-responsiva                  when          critical     information                is    lacking          or the

submission      represents            major deviation from the                            requirements              of the  RFP                   Minor omissions                   or

informalities    may     be waived          at    the sole option                 and     discretion of the               HAKC

       12.1       Responsive            proposals            will    be evaluated               in   the following             manner


                        An      evaluation             committee              will       review            rank-order              and       score         all        proposals

                        individually        on their technical                     merits      and according                  to   the criteria            established              in


                        Section        11    of this           RFP            The        committee            may        contact             respondents                     if
                                                                                                                                                                                  any
                        clarification        is   needed            on the        proposal


                        Based         on    the        rankings              of    the     evaluation              committee                  respondents                   whose
                                                                                                                          be       asked            to
                        proposals           are        in    the      competitive               range            may                                       participate              in



                        negotiations              to   discuss          factors           to    ensure                  mutual          understanding                   of        both

                        HAKCs           requirements                  and          the     bidders           -proposal                   Negotiations                  may          be

                        conducted           either      in    person or by telephone                             However HAKC may determine
                        that      negotiations                are     not         necessary                and   make an award based on the
                                   proposals received                         in                           to this solicitation
                        initial                                                      response


                        If
                             negotiations          are       considered              necessary             and     in   the    best interest of                   HAKC             the

                        HAKC       will     establish                date         and    time        for    submission             of    Best and                Final offers

                        Best      and       Final       offers        will        be     submitted            only       once        unless           the         Director          of
                                                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                           Procurement                  and       Contracts          makes           written           determination               that       is    in   HAKCs
                           best           interest           to        conduct         additional            negotiations                or        change                HAKCs
                           requirements                 and request another submission of best and                                        final         offers



                           After     Best and Final offers are received                                     final       round of evaluations                               occur
                                                                                                                                                                   may
                           The        responsible                     firm    whose           proposal            is      most        advantageous                       will      be
                           recommended                     for    award to the Board of Commissions of                                    HAKC                 The       contract

                           will   be awarded                 to   the firm that provides                HAKC             with the       best value                 and service
                           based on the pre-established                              evaluation         criteria




13         QUESTIONS


Questions        relating      to    the     proposal             content      or    procedures             for    submission             must be submitted                         in


writing to the       attention        of Barbara Lockhart                      via fax or e-mail at the                       number      or address previously
indicated        Deadline for questions                           is    500    pm CST          October                   2014



14         REQUIRED CONTENTS AND SUBMITTAL FORMS

          -1    Cost Proposal
                HUD      Forms
                Non-Collusive              Affidavit

                Authorization             for    Release of Information

                Copy      of   any   Contractual                 Documents Required by Bidder


          Failure to       complete              and       submit the                          documents
                                                                               required                                 may      result      in    the       elimination           of

          you bid as non-responsive                              failure to sign and return your required documents                                                             may
          be cause         for automatic                   rejection




15        SECTION              REQUIREMENTS

Section          of the    Housing and                     Urban       Development             Act     of   1968          as     amended                requires           to    the

greatest       extent    feasible          opportunities               for   job training       and employment                       be given       to       lower income
residents       of the    federally         funded           area and           contracts        for   work         in    connection          with           the    Section
covered        project be awarded                 to       business          concerns which            are        located                 owned
                                                                                                                                 in or                       in    substantial

part   by persons         residing          in    the       Section            area      Section              requires           that         recipient/contractor
take   affirmative                    to
                          steps             give        preference            to    qualified        Section                  area    residents              and     business
concerns        in   providin9            training           employment               and      contracting               in    connection               with       Section
covered        projects        As           recipient            of    HUD     funding         HAKC          maintains               an aggressive                  Section
policy     which        emphasizes                employment                  of    public      housing            residents            or        other           low-income
residents       on contracts                                                  and
                                      let    by the Authority                         that affirmative                 efforts       be taken           to   contract           with
Section         business concerns                     which       includes resident-owned                     businesses


HAKC      believes       that Section                 is   an effective            tool for   advancing             economic development and                                    self-

sufficiency       opportunities             for        public          housing        residents              HAKC              requires           the        contractor           to

emphasize        resident         hiring        for   new        positions         required     because             of this contract                    See        Section
Program attachment                  for   additional             information         on compliance with                       Section         requirements
                                                                                                                                                  Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
HAKC     reserves the           right to     consider       historic   information      whether gained            from     the     proposal

references          or   any    other   source         in   the   evaluation       process        HAKC     also     reserves the     right   to


reject   all   bids/proposals           make no award                  multiple    or   partial   awards      and   to   waive    any minor
                    or                          the                          received                          to   this   solicitation      In
informality              irregularity      in         bids/proposals                        in    response

addition failure          to   submit the       required items listed         above      may      be   grounds           for     considering

your bid non-responsive


NOTE           No    information        is      available     opening of bids and award of
                                                               between       the    public
contract     Once the contract has been awarded all information submitted in response to
this solicitation will be available for public inspection in compliance with Federal State
and   local     laws


16       KEY DATES              IN   THIS       RFP PROCESS ARE AS FOLLOWS


                RFP      Issued                                                                  09/29/2014

                Last     day   for   questions about proposal                                    10/06/2014

                Proposals        Due    to      HAKC                                             10115/2014
                                                                                                                                                   Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                  Exhibit


                        STATEMENT                OF ACCEPTANCE AND EXCEPTIONS

The undersigned by              affixing     his/her     signature    to this      document      acknowledges      that she/he               has
read and understands             the    terms conditions           and    other covenants        as provided     for   in   the   Request
for   Proposals       RFP    and       Exhibit   The undersigned                     further   agrees and   understands            that the

proposal submitted          herein      is   made      under said terms conditions               and other covenants              and    shall

abide     by   them     notwithstanding          the     exceptions       listed     herein    She/he   states   that       she/he      is    an
officer   of the     business    entity      named below          or has   power      of attorney to bind   said business to the

terms conditions          and     other covenants              provided   in   the   aforementioned     documents            and agrees
to perform           accordance        therewith    the
                in                                         agreed upon services


Name      of   firm________________________________________


Address____________________________________________


Title____________________________


Signature________________________________________


Printed    Name______________________________________


Telephone       Number___________________________


Date__________________


If
     you wish to state any exceptions               to   the   terms conditions          and other covenants       stated         in   this

proposal document           then       please specify herein include additional pages as necessary


IMPORTANT SOME EXCEPTIONS MAY BE CLASSIFIED AS NON-RESPONSIVE                                                                     BY THE
HAKC AND THE PROPOSAL MAY BE REJECTED
                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                Exhibit       II




                                                             CONDITIONS

Security      Officers    are      stationed       at      public   desk     and    are     required     to   personally           interact       with

employees           residents      and      visitors     Residents     are   required      to   come    to the lobby             and   personally

escort   visitors     to their residence                Prior to entering    an elevator         the guest        is   required to          present
valid   ID   and    sign-in   at   the requisite         guard desk        Security       Officers   are required           to   check      the   No
Trespass          List to ensure      all    visitors   are allowed on the property



Pemberton           Heights     and      Brush     Creek Towers         provide          residences     for individuals            qualified        as

Senior       or    Disabled        Both       designations      precipitate        the    security     officers        be   able       to   conduct

themselves          professionally          yet respectfully
                                                                when    dealing with residents



Some examples            of issues at both             Pemberton Heights and Brush Creek Towers include


                              Vandalism

                              Substance Abuse
                              Domestic          Disturbances
                                                                                                                                                         Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
MBEIWBE          PARTICIPATION


The     bidder   agrees    to       make     every      effort     to
                                                                        carry   out    this   MBEIWBE            policy       through award         of

                                                                                              the               extent    consistent        with the
subcontracts      to    minority/womens                business         enterprises     to           fullest


efficient   performance         of this contract



The undersigned Bidder proposes                        to   perform the work with the following
                                                                                                                  MBE/WBE            participation

level



                  MBE     Percentage           Participation            __________________%
                  WBE     Percentage           Participation            __________________%


TIMING


The                       Bidder                                   to    commence           the     work    required      under       his    contract
        undersigned                    hereby          agrees
within ten       10    days from the date              of      Notice     toProceed and agrees                   to   substantially         complete

the   Work
         or segments                of the     Work         on or before the          schedule         dates     and     to   pay as liquidated
                                                                     for each instance                                                       that the
damages the corresponding amount stipulated in contract documents
Work remains substantially incomplete in accordance with the Contract Documents



The     Bidder    understands         that the         Owner reserves            the    right     to   reject    any     or   all   bids    to   waive

minor informalities                               award the contract                  the    Documents by mutual agreement                        with
                                any bid      to                                  in
                          in


the   successful       bidder



The     Bidder    agrees       to    deliver      to   the    HAKC        the   Certification          of   Insurance          Representations

Certifications      and Other Statements                    and   HUIJ-5369-A




Name      of Firm                                                 Street Address




Telephone        Number                                           City State Zip Code




Federal Tax ID Number                                             AuthorizedOfficerTritle




Date                                                              Signature
Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                           Brochure
                                                                 Section
                                                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
What         is   Section


It   is     means by which                 HUD       fosters    local      economic           development          neighborhood           economic          improvement             and

individual        self-sufficiency              Section             is   the    legal basis      for    providing jobs       for   residents         and awarding            contracts     to

businesses          in   areas receiving certain types of                             HUD     financial     assistance


Under Section                  of the      HUD           Act of 1968 wherever                 HUD      financial   assistance       is   expended           for   housing or community
development              to    the       greatest        extent feasible             economic        opportunities    will    be given         to   Section           residents     and
businesses          in   that      area


Section              Policy


Congress established                      the Section               policy      to   guarantee       that the   employment          and other economic                   opportunities

created       by Federal financial assistance                             for   housing and       community development programs should        possible be                   if




directed      toward low and very-low                         income persons                particularly those who are recipients of government assistance
for       housing


Who          are Section                       residents-


Section           residents          are


              Public Housing residents

              Low and              very-low income persons                            who     live   in   the metropolitan          area or non-metropolitan                            county
              where                HUD-assisted               project for            housing or community-development                                is   located




Determining Income                                  Levels


              Low income                  is   defined as           80%         or   below the median income                   of that         area

              Very-low             income           is    defined as           50%     or   below the median income                      of that          area

              Median incomes can be found                                      using    the    American Fact Finder                      at

              www.facffinder.census.gov/home/saff/main                                               html




What         is      Section                   business                    what types of economic opportunities                                             are available under
Section


     business



              That       is   at    least      51    percent         or   more owned                by Section        residents
              Whose permanent                             full-time      employees include persons                       at least        30 percent              of   whom        are

              currently            Section               residents or within three                     years of the date           of    first      employment              with the

              business concern                       were Section                    residents or

              That       provides evidence                     of        commitment             to   subcontract       in    excess           of    25 percent         of   the dollar

              award           of   all   subcontracts               to   be awarded            to       Section       business concern




Type       of Opportunities



              Job training

              Employment
              Contracts
                                                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Examples        include




              accounting                                         appliance      repair                            architecture

              payroll                                            florists                                         bricklaying

              research                                           marketing                                        carpentry
                                                                            installation
              bookkeeping                                        carpet                                           cement/masonry
              purchasing                                        janitorial                                        demolition

           word processing                                       photography                                      drywall

                                                                 catering                                         electrical


                                                                 landscaping                                      elevator        construction

                                                                 printing                                         engineering

                                                                 computer/information                             fencing

                                                                 manufacturing                                    heating

                                                                 transportation                                   iron     works
                                                                                                                  machine operation

                                                                                                                  painting

                                                                                                                  plastering

                                                                                                                  plumbing
                                                                                                                  surveying

                                                                                                                  tile     setting



Who    will    award the-economic opportunities


Recipients       of   HUD       financial     assistance       and    their   contractors    and subcontractors                  are required    to   provide   economic

opportunities         to   the greatest          extent   possible consistent         with existing           Federal       State    and   local   laws and

regulations




Who    receives priority              under Section


For training and-employment


           Persons         in   public      and assisted housing

           Persons         in   the   area where the           HUD    financial    assistance      is    expended

           Participants          in   HUD        Youthbuild     programs
           Homeless             persons


For contracting


Businesses that meet the                    definition    of    Section        business owner


How    can businesses find Section                             residents to work for          them

Businesses can             recruit    in   the    neighborhood        and public housing developments                       to   inform residents      about available

training and job opportunities                     Distributing      flyers   posting signs placing ads and contacting                        resident organizations

and   local    community          development            and employment           agencies    to   locate       potential        workers   are effective   ways      of

acquiring      jobs




Are recipients             contractors           and subcontractors             required to provide long-term employment                               opportunities
and not simply seasonal or temporary employment


Recipients       are    required       to    the   greatest     extent feasible      to    provide      all
                                                                                                              types   of   employment       opportunities       to   low and

very-low      income person including seasonal and temporary                                employment as                well    as long-term jobs
                                                                                                                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Employment goals are based on                              new      hires which are defined as                      full-time      employees               for    permanent         temporary     or

seasonal employment                    opportunities



Recipients           and contractors           are       encouraged           to    provide     long-term       employment               At least          30 percent of the

permanent             full-time       employees           hired should             be Section         residents           After        Section             employee         has been

employed           for     years the employee                     may no           longer    be counted as               Section         employee            to   meet the 30 percent
requirement              This requires          recipients         to   continue          hiring   Section          residents          when employment                   opportunities     are
available




How    can businesses and low income persons find out more about                                                             Section


Contact the Fair Housing and                         Equal Opportunity                    representative       at   your nearest             HUD      Field Office or the            HUD
Community             Builder




What    if   it
                  appears an entity                 is    not complying with Section


There   is           complaint        process            Section        residents           businesses or                representative             for   either    may     file   complaints    if




they believe              violation     of Section            requirements                 has occurred where                 HUD-funded              project       is   planned or
underway             Complaints         will   be investigated                if
                                                                                   appropriate voluntary                 resolutions         will   be sought               complaint    that

cannot be resolved voluntarily                       may     result      in   an administrative           hearing




Will   HUD        require compliance


Yes     HUD          receives     annual reports from recipients                            monitors     the    performance             of contractors             and     investigates
complaints            HUD     examines          employment               and contract records              for      evidence       of actions             taken    to train    and employ
Section           residents       and    to    award-contracts                to    Section        businesses




How    can businesses or residents pursue an alleged violation                                                      of   Section


You can       file        written     complaint          with the       local       HUD     Field Office       or mail       it   to


             The      Assistant            for Fair Housing and Equal Opportunity
                                       Secretary

             ATTN          Office ofEconomic Opportunity
             U.S         Department of housing and Urban Development
             451 Seventh              Street     SW
             Room         5100

             Washington               D.C 20410-2000



  written         complaint       should contain


             Name         and address           of the      person       filing     the    complaint
             Name         and address of subject of complaint                               HUD      recipient      contractor          or   subcontractor
             Description          of acts      or   omissions           in   alleged violation         of Section

             Statement           of   corrective         action    sought           i.e   training    employment or contracts
                                                                                                                                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Sec      134.38               Section                        clause



              All    section            covered contracts                     shall       include        the following                clause referred                 to    as the section                  clause


              The work            to    be performed                   under       this      contract     is    subject          to   the   requirements                   of section              of the      Housing and

Urban Development                       Act of 1968 as amended                                 12   U.S.C 1701u section                                   The purpose                  of section              isto         ensure

that   employment                and other economic opportunities                                    generated              by    HUD        assistance               or    HUD-assisted                  projects

covered        by section                   shall       to    the greatest extent                   feasible          be directed            to    low-       and very low-income                         persons

particularly         persons who                  are recipients              of   HUD         assistance            for   housing

              The      parties         to   this       contract            agree   to    comply with            HUDs             regulations             in   24    CFR         part       135 which           implement

section             As evidenced                  by     their      execution           of   this   contract          the    parties         to    this       contract          certify         that they are          under no

contractual          or other          impediment                  that     would prevent them from complying                                      with       the   part 135 regulations

              The      contractor            agrees           to    send      to   each       labor organization                      or representative                    of   workers           with    which the

contractor          has          collective            bargaining            agreement or other understanding                                      if
                                                                                                                                                        any           notice          advising       the    labor


organization-or              workers representative                           of    the contractors                  commitments                  under        this    section                  clause and          will     post

copiesof        the        notice      in   conspicuous                    places       at   the    work   site       where both              employees               and applicants                 for    training          and

employment             positions            can        see     the-    notice       The        notice     shall       describe          the       section           preference                   shall   set   forth


minimum number and                          job     titles     subject        to   hire       availability       of apprenticeship                       and training                positions the qualifications

for   each      and the name and location of the persons taking applications                                                                      for    each       of the positions                 and the

anticipated          date the work                 shall       begin

              The      contractor            agrees           to    include        this      section       clause           in   every subcontract                     subject             to   cQmpliance with

regulations           in   24    CFR


          700


part   135      and-       agree       to    take appropriate                   action         as provided            in   an applicable                 provision          of the subcontract                    or    in    this


section         clause           upon             finding        that the subco-ntractor                   is   in    violation         of the          regulations             in    24    CFR     part     135            The

contractor                  not subcontract                   with                                        where the contractor                          has notice or knowledge that the
                    will                                               any subcontractor
subcontractor              has been              found        in violation         of the       regulations           in    24    CFR
part   135
              The      contractor            will      certify      that     any vacant employment                          positions including                       training         positions that are                    filled


      after   the contractor                 is   selected            but    before the            contract      is   executed              and               with     persons other than                      those         to


whom      the regulations                   of    24    CFR         part     135 require employment                         opportunities                to    be directed                 were     not    filled      to


circumvent           the contractors                    obligations           under 24             CFR    part       135

              Noncompliance                      with        HUDs          regulations         in   24    CFR        part    135 may              result       in   sanctions               termination           of   this


contract      for     default          and        debarment or suspension                           from future             HUD         assisted contracts

              With         respect      to    work performed-in                     connection             with section                 covered           Indian           housing regulations section

7b     of the        Indian Self-Determination                              and Education Assistance                             Act    25    U.S.C            450e         also applies             to    the    work        to   be

performed under                  this   contract               Section-       7b         requires        that    to   the greatest                extent feasible                      preference and

                           for   training         and employment                    shall      be given         to    Indians           and ii          preference               in   the       award of contracts
opportunities

and subcontracts                  shall      be given            to    Indian      organizations               and Indian-owned                         Economic            Enterprises                  Parties       to this


contract that are subject                         to    the    provisions          of section              and section                7b     agree            to   comply         with section               to     the

maximum             -extent      feasible              but    not     in   derogation          of   compliance             with section                 7b
                                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
      Examples         of     Efforts            To         Offer        Training               and        Employment                    Opportunities                   to

Section     Residents



          Entering     into    first      source             hiring      agreements                 with    organizations               representing             Section

            residents

          Sponsoring              HUD-certified               step-up employment                            and        training        program-       for    Section

          residents

          Establishing        training           programs                which       are       consistent              with      the    requirements               of   the

          Department          of    Labor         for        public       and       Indian          housing        residents            and     other       Section

          residents     in   the    building trades

          Advertising        the    training       and employment                     positions             by distributing             flyers       which        identify

          the    positions     to    be        filled       the   qualifications                required and                where        to    obtain       additional

          information        about         the     application                process               to    every    occupied             dwelling          unit     in   the

          housing development                     or developments                    where category                         or    category             persons          as
          these terms are defined                      in    Sec 134.34              reside

                Advertising        the    training          and employment                     positions          by posting            flyers       which        identify

          the    positions     to    be        filled       the   qualifications                required and                where        to    obtain       additional

          -information about              the     application             process              in    the    common            areas or other prominent

          areas of the        housing            development                  or developments                   where category                       or category

          persons      reside            for     all        other        recipients                         such                                      the
                                                                                                post                    advertising             in             housing

          development          or developments                    and         transitional           housing       in    the     neighborhood               or service

          area of the Section                   covered           project

                Contacting     resident           councils             resident       management                   corporations                or other resident

          o-rganizations           where they                exist       in   the    housing development                          or developments                  where

          category           or     category                  persons           reside          and        community              organizations              in    HUD
          assisted    neighborhoods                     to    request the assistance                        of these          organizations            ion notifying

          residents    of the training              and employment                    positions to be filled

                Sponsoring         scheduling                 advertising            financing             or providing               in-kind    services               job

          informational        meeting             to       be    conducted               by        an     HA     or    contractor            representative             or

          representatives            at          location         in     the     housing             development                 or    developments               where

          category          or category                 persons reside                or   in       the    neighborhood                or service         area of the

          Section       covered           project

                Arranging     assistance               in    conducting             job    interviews           and completing                  job    applications

          for    residents     of        the     housing-         development                   or       developments                  where     category                or

          category          persons reside and                      in   the neighborhood                    or service           area    in    which          Section

            project    is    located

                    705
                Arranging     for              location               the       housing             development                or      developments               where

          category          persons reside or the                         neighborhood                    or service          area of the            project      where
          job    applications            may      be         delivered          to    and           collected          by         recipient          or     contractor

          representative           or representatives
                                                                                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
10       Conducting           job      interviews           at    the    housing           development               or     developments               where

      category         or category               persons reside                  or at           location      within       the     neighborhood                or

  service    area of the Section                       covered           project

11       Contacting           agencies           administering                HUD        Youthbuild            programs                and      requesting

  their    assistance            in    recruiting        HUD          Youthbuild            program          participants              for the     HAs          or

  contractors           training and employment                          positions

12       Consulting         with       State     and     local      agencies            administering               training       programs funded

  through        JTPA       or   JOBS           probation         and     parole agencies                   unemployment compensation

  programs community                          organizations             and    other officials              or organizations              to    assist with


  recruiting       Section               residents          for the       HAs         or contractors                training       and       employment

  positions

13       Advertising          the      jobs      to    be    filled      through           the    local      media          such        as     community
  television- networks                   newspapers              or general          circulation         and       radio-   advertising

14       Employing                job-        coordinator          or     contracting             with            business          concern          that       is



  licensed        in    the      field    of    job    placement               preferably             one     of     the    Section              business

  -concerns        identified            in    part    135         that       will    undertake              on     behalf        of    the     HA        other

  recipient      or contractor                 the efforts- to           match        eligible        and    qualified       Section             residents

  with the       training and employment                         positions           that the     HA     or contractor             intends to      fill



1-5      For an        HA      employing              Section            residents          directly         on     either          permanent              or

  temporary            basis     to    perform         work generated                  by       Section            assistance             This     type of

  employment             is      referred         to    as        force        account            labor        in    HUDs              Indian     Housing

  regulations           See       24     CFR 905.102               and     Sec        905.201a6
16       Where     there are             more     qualified        Section              residents           than there are positions                      to   be

  filled    maintaining                the     of eligible        qualified          Section           residents-for          future         employment

  positions

17       Undertaking           job       counseling              education           and    related         programs          in    association            with

  local    educational            institutions

18       Undertaking           such continued               job training             efforts     as    may     be necessary to ensure the

  continued            employment               of     Section                residents           previously           hired        for      employment

  opportunities

19       After selection            of bidders but               prior   to execution             of contracts             incorporating           into        the

  contract             negotiated              provision         for          specific          number        of     public        housing        or      other

  Section         residents to be trained or                       employed on                  the   Section          covered          assistance

20-      Coordinating             plans         and     implementation                     of    economic            development                 e.g           job

  training -and          preparation              business              development              assistance           for    residents            with         the


  planning       for    housing and community                           development
                                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
II   Examples          of Efforts                To Award Contracts                                 to Section              Business Concerns



             Utilizing          procurement              procedures for Section                               business        concerns          similar to those


          provided         in    24     CFR      part    905        for business               concerns         owned        by Native          Americans            see
          section    III    of this        Appendix
             In    determining               the       responsibility               of potential            contractors         consider         their      record       of

          Section               compliance             as evidenced                   by past         actions     and        their    current         plans for the

          pending contract

             Contacting                 business         assistance                 agencies            minority       contractors           associations               and

          community              organizations            to       inform          them        of contracting          opportunities             and       requesting

          their    assistance               in     identifying                Section                businesses         which             may    solicit      bids       or

          proposals         for    contracts for work                    in    connection             with    Section         covered           assistance

             Advertising              contracting             opportunities                    by    posting     notices            which       provide       general

          information             about          the     work            to    be         contracted           and     where          to    obtain          additional


          information              in      the     common                 areas           or     other        prominent         areas           of    the     housing

          development              or developments                    owned           and managed by                  the    HA
     -5      For    HAs          contacting            resident          councils              resident       management              corporations            or other

          resident organizations                       where they               exist         and     requesting       their    assistance            in    identifying

          category              and category                  business concerns

             Providing            written        notice       to   all   known            Section           business concerns of the contracting

          opportunities                 This notice           should be              in   sufficient         time to allow the             Section           business

          concerns         to    respond          to   the     bid invitations                 or request for proposals

             Following            up with Section                        business             concerns that have               expressed             interest      in   the


          contracting            opportunities            by       contacting             them        to    provide additional              information         on the

          contracting            opportunities

             Coordinating                  pre-bid       meetings               at      which        Section           business            concerns          could       be

          informed of upcoming contracting                                    and       subcontracting           opportunities

                                  out       workshops                    on                                 procedures          and         specific          contract
             Carrying                                                              contracting

          opportunities               in         timely       manner               so     that      Section           business             concerns          can     take

          advantage             of upcoming              contracting                 opportunities             with   such      information            being       made
          available        in    languages other than                         English          where appropriate

                    7061

     10         Advising          Section              business               concerns           as   to     where they may seek                     assistance          to


          overcome              limitations        such        as    inability          to-    obtain       bonding         lines    of credit        financing          or

          insurance

     11         Arranging          solicitations              times for the presentation                        of bids quantities                   specifications

          and     delivery         schedules             in    ways           to    facilitate        the    participation           of   Section            business

          concerns

     12         Where           appropriate             breaking              out       contract       work     items        into    economically             feasible

          units to facilitate              participation            by Section                  business concerns
                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
13      Contacting     agencies administering                        HUD      Youthbuild         programs and         notifying these

     agencies of the contracting opportunities

14      Advertising     the         contracting          opportunities         through           trade    association     papers        and

     newsletters     and      through           the     local    media        such    as    community         television       networks

     newspapers      of general        circulation             and    radio advertising

15      Developing           list   of eligible         Section           business concerns

16      For   Has    participating          in    the    Contracting with Resident-Owned                       Business program
 provided under 24              CFR        part   963
17      Establishing       or       sponsoring           programs           designed        to   assist    residents      of    public    or

     Indian housing     in   the     creation          and development             of resident-owned          businesses

18      Establishing       numerical            goals     number            of awards       and     dollar   amount      of contracts

 for award     of contracts           to   Section             business concerns

19      Supporting      businesses                which         -provide      economic           opportunities      to    low     income

 persons by         linking     them       to    the    support       services     available       through    the   Small Business

 Administration        SBA            the-Department                 of   Commerce and             comparable       agencies       at    the

 State and     local    levels

20      Encouraging          financial          institutions         in   carrying    out    their responsibilities            under the

 Community Reinvestment                           Act     to     provide      no     or    low    interest    loans      for    providing

 working capital and other financial business needs

21      Actively   supporting         joint      ventures with Section                    business concerns

22      Actively   supporting         the       development               or maintenance          of business    incubators        which

 assist Section          business concerns
                                                                                                                                                                                   Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
   III   Examples               of      Procurement                 Procedures                          That        Provide              for      Preference              for

               Section               Business Concerns



This Section      III   provides specific procedures that                             may         be followed by recipients and contractors

collectively      referred to as the contracting                         party         for implementing                     the       Section            contracting

preference-for          each    of the    competitive         procurement                methods                   authorized          in   24    CFR 85.36d


     Small Purchase Procedures                         For Section                 covered               contracts         aggregating               no more than

   $25000         the    methods         set forth     in   this    paragraph                        or the        more        formal procedures                 set forth

   in    paragraphs               and          of this Section            III
                                                                                may     be utilized

                   Solicitation                   Quotations             may      be    solicited              by telephone                 letter   or other

         informal procedure               provided      that the          manner         of solicitation                 provides for participation by

         -reasonable number of competitive                              sources At                the time of solicitation the                          parties    must be

         informed of

                   ---the       Section        covered        contract to be                 awarded               with sufficient            specificity

                   ---the       time within which            quotations           must be submitted and

                   ---the      -information That        must be submitted                         with        each quotation

                   If   the    method described              in    paragraph                             is   utilized there must be an attempt to

         obtain    quotations           from      minimum of              three qualified                     sources       in   order       to   promote

         competition             Fewer than       three quotations                    are acceptable                    when       the      contracting          party has

         attempted but has been                   unable           to   obtain          sufficient              number          of competitive             quotations

                                                                                                                                                             received
          In   unusual circumstances                  the contracting                 party       may         accept      the sole quotation                                  in



                                                                                             reasonable                               cases        the
          response-to             solicitation    provided the price                    is                               In     all                       contracting

         party shall          document      the   circumstances                 when         is      has been unable                   to    obtain at least three


         quotations

          ii       Award                    Where       the Section                   covered                contract      is    to be      awarded based upon

         the lowest price the contract                      shall       be awarded                to    the qualified            Section             business

          concern       with the        lowest responsive               quotation            if    it   is    reasonable and no more than                           10

          percent higher than the quotation of the                              lowest responsive quotation from any qualified

          source        the    award     shall   be    made        to    the    source with the lowest quotation                                                 Where

         the    Section          covered       contract       is   to    be awarded based                          on factors other than                   price

          request for quotations               shall   be issued by developing the                                   particulars            of the solicitation

                                                  for   the        assignment            of points to evaluate                         the    merits of each
          including            rating   system

          quotation           The    solicitation     shall    identify         all   factors to be considered                               including      price    or

          cost    The         rating system shall provide for                          range            of    15   to   25 percent of the                total    number

          of available         rating    points to be set aside for the                           provision of preference                         for   Section

          business concerns                The purchase order                    shall       be awarded to the responsible firm whose

          quotation       is   the   most advantageous                    considering                   price      and   all    other factors specified                  in



         the    rating    system
                                                                                                                                                           Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       Procurement            by sealed bids Invitation                  for   Bids       Preference        in   the     award of Section
     covered        contracts that are         awarded under                    sealed bid     IFB     process             may    be provided as

     follows


                      707
                     Bids shall be solicited              from     all   businesses         Section          business concerns                and   non-
         Section            business concerns                An award            shall be    made     to   the                    Section
                                                                                                                      qualified

         business concern                with the    highest priority             ranking    and   with the           lowest responsive bid          if



         that bid--

               Is   within the       maximum total           contract          price established       in    the       contracting     partys

               budget        for   the   specific   project for which              bids are being          taken         and

               Is   not    more than            higher than the                total   bid price of the      lowest responsive bid from

               any        responsible      bidder            is   determined            as follows




                                                                                                                                  lesser of




When     the   lowest responsive bid                is   less                                                    10%      of that   bid or   $9000
than   $100000


When     the lowest responsive               bid is

At least     $100000          but   less than       $200000                                                              of that bid   or    $16000
At least     $200000          but   less than       $300000                                                      8%      of that bid or      $21000
At   least   $300000          but   less than       $400000                                                      7%      of that bid or      $24000
At least     $400000          but   less than       $500000                                                      6%      of that bid or      $25000
At least     $500000          but   less than$1          million                                                 5%      of that bid or      $40000
At least $1 million but less than $2                     million                                                 4%      of that bid or      $60000
At least $2 million but less than $4                     million                                                 3%      of that bid or      $80000
At least $4 million but less than $7                     million                                                 2%      of that bid or      $105000
$7   million   or   more                                                                                           1/2      of the lowest

                                                                                                                 responsive         bid with no

                                                                                                                 dollar limit




         ii          If   no responsive bid by               Section             business concern           meets          the   requirements of

         paragraph          2i      of this section         the    contract        shall   be awarded            to       responsible     bidder with

        the    lowest responsive bid
                                                                                                                                                             Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       Procurement            under the competitive          proposals        method       of procurement               Request        for


Proposals     REP              For contracts and subcontracts                 awarded under               the    competitive         proposals

method      of procurement        24 CRF 85.36d3                   Request           for   Proposals            RFP      shall    identify       all



evaluation factors      and      their   relative   importance          to   be used       to    rate proposals


       ii        One     of the evaluation          factors shall address both the                    preference for Section

       business concerns and the acceptability                    of the      strategy for meeting the                   greatest extent

      feasible        requirement        Section       strategy as disclosed                in    proposals submitted                by   all



       business concerns Section                     and non-Section             business concerns                      This factor shall


       provide for           range of 15     to   25 percent of the          total   number           of available      points to be set

       aside    for   the    evaluation     of these two       components

       iii       The component             of this evaluation      factor designed               to   address the preference for

       Section         business concerns must establish                       preference for these business concerns                                    in



       the    order of      priority   rankingas     described     in   24    CFR 135.36

      iv         With       respect to the    second        component the            acceptability             of the   Section        strategy

       the    FRP     shall    require the   disclosure       of the contractors            Section             strategy to comply with

       the    section         training   and employment          preference          or contracting              preference          or both       if




                               determination       of the    contractors       responsibility           will    include the      submission
       applicable

       of an acceptable           Section         strategy     The-contract -award                shall   be     made     to   the


       responsible firm eitherSection                       or non-Section           business concern                   whose proposal                  is



       determined           most advantageous           considering price and               all   other factors specified                 in    the

       REP
                                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                          NON COLLUSIVE                               AFFIDAVIT


                                                                                    being    first   duly   sworn deposes and says

That he      is
                  _______________________________________________
                     Partner               Officer of          Firm Corp etc


The   party making the                    foregoing        proposal or bid and attests                         to     the following



        That        affiant          employed             no        person           corporation            firm    association                or    other        organization
        either                                                            to
                     directly              or     indirectly                    secure        the     public       contract         under            whose         services          in

        connection               with the             construction              of the     public building            or project          or    in
                                                                                                                                                      securing the          public
        contract          were        in   the        regular course of their duties for affiant                                 and


        That        no    part        of the          contract            price      received        by     affiant    was                     or    will    be            to
                                                                                                                                  paid                             paid          any
        person            or corporation                  firm association                    or other organization                     for    soliciting         the   contract
        other than              the                        of their            normal compensation
                                          payment                                                                     to
                                                                                                                            persons            regularly          employed          by
        the       affiant       who         services           in     connection             with     the    construction               of     the       public                     or
                                                                                                                                                                    building
        project      were            in   the     regular course of their duties for affiant                                and


        That such              proposal or bid                 is     genuine and              not    collusive       or    sham          that said bidder has-not

        colluded              conspired               connived            or    agreed                      or indirectly with
                                                                                              directly                                        any bidder            or    person
        to           in          sham           bid     or to                       from                    and     has not                  any manner
              put                                                   refrain                  bidding                                in                                              or
                                                                                                                                                                    directly

        indirectly            sought            by agreement                   or   collusion         or communication                    or conference                 with     any
                         to    fix   the        bid            of affiant            or of
        person                                         price                                  any    other bidder               or to    fix    an overhead               profit    or
        cost      element of said bid price or of that of
                                                          any other bidder or                                                           to     secure any advantage
        against          the     Housing Authority                         of   Kansas City               Missouri         or   any person                  interested      in     the

        proposed contract                         and that          all   statements            in   said proposal or bid are true




Name    of    Firm




Signature of Bidder


Subscribed and sworn                       to   before     me         this
                                                                                ______       day                                                    20




NOTARY        PUBLIC


My   commission expires
                        ___________________
Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                REFERENCES




                                                                              SUBCONTRACTORS
                             BANKS




                                                                      TRADE
                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
        Does   contractor   intend   to   use Sub-Contractors                Yes                 No




                     LISTING   OF PROPOSED SUB-CONRACTORS

        COMPANY                 TRADE              MBEIWBE                              ESTIMATE
                                                                                  OF             RACT
____________            ____                                                            ...N.T




At contract award the following             sub-contractor   information         will   be required


                            Certificate of Insurance


                            Registry Verification      Secretary of State of Missouri

                            Complete Contact        Information   to   include   email

                            Certification   of   Davis-Bacon Compliance



General Contractor


By


Title
                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                   STATEMENT           OF QUALIFICATIONS



All   questions must be answered          in   clear and   comprehensive     manner    If
                                                                                            necessary   questions
may    be answered on separate attached              sheets

              Name    of   Company _______________________________________________


         Address


         City/State/Zip



         Telephone         Number ___________________________________________


         Fax Number


         Email


              Name    of   Owners     _________________________________________________


         Address


         City/State/Zip



         Telephone         Number ___________________________________________


         Email


              Date   Company was      Established
                                                      ______________________________________


              Are you       Sole Proprietorship
                                                    __________________________________


         Partnership


         Joint   Venture


         Corporation


         if     corporation     please enclose       copy of corporation papers and corporate        seal


              How many      years have you been      engaged   in   business under your present firm or trade

              name    _______________________________


              Give the     name and   address of any other contract     firm under which    the   owners or
              partners have operated       Include   dates
                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
           NAME                                      ADDRESS                                    DATE




     Current contracts        Give name address phone number amount                       of each     contract      and

     appropriate      anticipated date of starting and completion



     NAME                        ADDRESS                       PHONE      AMOUNT              START       COMPLETE




     General scope       of work performed           by your   Company i.e      general contracting         specialty

     in
          any   particular   trade




     Are you minority        owned                                                  If
                                                                                         so   are you   certified   as

     an    MBE/WBE      with the     City or   State                      Section         certified__________
     If   yes   please attach         copy of       this certification   HAKC   Resident owned          business




10   If   resident   owned    provide the      information     below


            NAME                               of   OWNERSHIP            RACE                 SEX           TITLE
                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
11 Have      you ever      failed to     complete any work awarded                      to    you                                         If   so
     when where and             why


12 Have      you ever defaulted on             contract                                                If   so when where           and

     why




13   List   the   more   important       projects   recently completed                  by your     company            stating the

     approximate         cost   for each and        the    month and year completed                          Include    the   name
     address and         phone     number of each party




14   List   name address              background     and experience                of the     principal       members       of your

     organization        including the officers           if    needed    use additional sheets



     NAME                                   ADDRESS                ___                   BACKGROUND EXPERIENCE
                  ____             ___




15 Has      the   cornpany ever been party                to-   or involved        in   any   action        related to discrimination

     based upon       race      nationality    sex        or religion _________________                           If
                                                                                                                       so   give   full


     details




16 Has      the   company ever caused                lien       for material or mechanical                   work default payment

     to   be placed      against      owner ______________                    If    so when where why and                      resolution
                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
17   Social   Security       Number
                                      _____________________

18 Federal         I.D   Number
                                  __________________

19 Insurance Company
                     ______________________________________


 Amount       of Insurance
                                 ________________________________________


 Bonding Agent ______________________________________________


 Bonding Agent Email
                                 _______________________________________


 Amount       of   Bond
                             ________________________________________

                              Include     copy of current insurance          certificate



       At   contract signing            copy   of the insurance       certificate   showing the Housing
         Authority of Kansas City Missouri as Additional Insured will be required




20.Are you       certified   by any other agencies


 Names      of   Agencies



21   Sign the following statement         to   authorize   the   release of information   to   the   HAKC   for   the

     purpose of verifying your responses
                                                                                                                                       Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
               AUTHORIZATION                         FOR RELEASE OF INFORMATION



The undersigned       hereby authorizes              and request any person           firm or corporation to furnish any


information     requested by the Housing Authority of Kansas City Missouri                        in   verification    of the


recitals    comprising     this
                                   _________ day
                                                 of _______________________                    20_


Name       of Contractor     ______________________________________


By

Title
        _________________________________________________




STATEOFMISSOURI
                                         SS
COUNTY OF JACKSON




                                                                                                                                that
______________________________________________being                                  duly   sworn deposes and says

heis                                                                 of
        _____________________________                                     _______________________________

and that the     answers      to   the   foregoing    questions and        all   statements therein contained         are true


and correct




Subscribed and sworn              to   before   me   this
                                                            ______   day __________________________             20_



NOTARY        PUBLIC




My   commission      expires
                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                 JOINT VENTURE                              QUESTIONAIRE


The   following     questionnaire        must be                                 and submitted                               with
                                                        fully    completed                            concurrently                  the
Contractors Occupation            Statement by             all   Contractors       submitted as                     venture
                                                                                                            joint



Names    of Firms involved        in     the    Joint   Venture
                                                                        ____________________________________




        Specify      the     percent        of    Minority            Business                                      Business
                                                                                   Enterprise/Women                                 enterprise

        MBE/WBE             ownership       in   terms of        profit   and   loss sharing




        Describe the Capital Contributions                       by each       Joint Venturer




        Describe      the   financial      controls       of the       Joint    Venture     Who      will    keep    the     books    how    will


        expenses       to   be reimbursed           what         is   the authority       of each     Joint     Venturer       to   commit     to


        obligate the       others




        Explain     the    relationship         of ownership           options    for                   or loans       between        the   Joint
                                                                                        ownership
       Venturers




        How and      by    whom   will     the   on-site work be           supervised



       Who   will    be responsible for material purchases and                          how   will   the purchases            be financed




       Who   will    provide the         equipment           the      estimated    cost    thereof    and how         will    the   equipment
       be financed




       How and       from    whom        will   bonding be acquired               insurance       name        of    companys         providing

       bonding and insurance
                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
     Describe the experience   and business qualifications   of each   Joint Venturer




10   Submit copies of any Joint Venture Agreement




Signature of Affiant                                  Date




Signature of Affiant                                  Date




Signature of Affiant                                  Date
                                                                                                                                                                                                                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
General Conditions for Non-                                                                                                                                      it     the   HA may               receive       and      act     upon             proposal       submitted

                                                                                                                                                                 before fmal                                   of the     contract
                                                                                                                                                                                          payment
Construction Contracts                                                                             Section                        With                      Failure to agree                    to any         adjustment            shall         be       dispute under clause

                                                                                                                                                                                     herein             However                                  in this   clause      shall    excuse
                                                                                                                                                                 Disputes                                                 nothing
or without             Maintenance                                Work                       U.S Department                                of
                                                                                                                                                                 the Contractor                    from    proceeding               with the            contract       as    changed
Housing and Urban Development                                                                 Office        of      Public and                              No         services          for   which        an additional                 cost or fee will be charged

Indian     Housing        Office           of     Labor Relations                                 0MB       Approval              No                             by     the Contractor                   shall    be furnished                   without     the prior written

2577-0157          exp         1/31/2017                        Public Reporting                         Burden       for this                                   consent         of the         HA
collection   of information                is   estimated                   to                      0.08       hours                                Termination               for   Convenience                     and    Default
                                                                                  average                                   per

response      including        the        time        for       reviewing               instructions searching                                              The        HA may            terminate             this    contract           in      whole      or from time to

existing   data     sources          gathering                  and         maintaining                  the data         needed         and                     time     in    part for the               HAs         convenience                 or the     failure       of the

completing       and    reviewing               the        collection             of information                  Send                                           Contractor                                the contract                                                                    HA
                                                                                                                                                                                         to    fulfill
                                                                                                                                                                                                                                    obligations              default The
comments      regarding             this    burden              estimate                or    any     other       aspect        of    this
                                                                                                                                                                          terminate                                            to the       Contractor              written         Notice
                                                                                                                                                                 shall                             by    delivering
collection   of information including                             suggestions                      for    reducing         this
                                                                                                                                                                 of Termination                    specifying            the     nature            extent     and effective                date
burden     to the      Reports           Management                         Officer           Office       of Information
                                                                                                                                                                 of the tennination                                   receipt of the notice                      the Contractor
                                                                                                                                                                                                          Upon
Policies   and Systems                U.S Department of Housing and Urban
                                                                                                                                                                 shall            immediately                  discontinue              all       services       affected       unless
Development          Washington           D.C 2041 0-3600 and to the Office                                                       of
                                                                                                                                                                 the notice          directs             otherwise and                ii          deliver     to the    HA          all

Management          and Budget                  Paperwork                    Reduction               Project         2577-01           57
                                                                                                                                                                 infonnation                  reports          papers and            other materials                accumulated
Washington          D.C 20503                   Do        not   send          this      completed              form to either                of
                                                                                                                                                                 or generated                 in   performing             this                          whether        completed               or
                                                                                                                                                                                                                                    contract
these   addressees
                                                                                                                                                                 in
Applicability           This form                 HUD-5370-C has                                      Sections              These                                      process

Sections      must be inserted                             into        non-construction                             contracts
                                                                                                                                                            If thetermination                       is   for   the     convenience                 of the     HA       the     HA         shall
                                                                                                                                            as
                                                                                                                                                                 be     liable                 for                       for services               rendered before the
described        below                                                                                                                                                              only                payment
                                                                                                                                                                 effective          date       of the      termination
           Non-construction                          contracts                     without           maintenance
                                                                                                                                                            If the termination                     is    due to the        failure           of the Contractor                 to    fulfill
             greater than                  $100000                          use Section
           Maintenance              contracts                                          nonroutine-maintenance                           as
                                                                                                                                                                 its    obligations             under the            contract         default              the   HA may
                                                             including
                                                                                                                                                                 require        the Contractor                   to deliver          to     it     in the-   manner         and to the
             defmed       at   24         CFR 968.105                        greater          Than        $2000           but   not

             more than              $100000                     use     Section              II    and
                                                                                                                                                                 extent directed                   by    the   HA        any      work           as described          in



           Maintenance              contracts                                          nonroutine
                                                                                                                                                                 subparagraph                  aii         above          and       compensation                 be determined                  in
                                                             including                                       maintenance
                                                                                                                                                                 accordance              with the          Changesclause                          paragraph            above              ii
             greater      than            $100000                     use        Sections             and      II
                                                                                                                                                                 take     over the            work        and prosecute               the         same     to completion               by
                                                                                                                                                                 contract        or otherwise                   and the Contractor                       shall   be    liable        for any


Section       Clauses for All                   Non-Construction                                  Contracts                           than
                                                                                                                                                                 additional              cost incurred              by   the      HA         iii     withhold          any
                                                                                                                     greater
                                                                                                                                                                 payments            to the         Contractor             for      the purpose of               off-set       or    partial
$100000
                                                                                                                                                                 payment            as the case                may be          of   amounts owed                  to   the     HA         by
                                                                                                                                                                 the Contractor
  Definitions
                                                                                                                                                            If     after      terminatioir for                 failure         to fulfill          contract      obligations

                                                                                                                                                                 default            it   is    determined              that the Contractor                    had not failed the
The   following defmitions                 are applicable                        to    this   contract

           Authority          or    Housing                Authority               HA             means        the
                                                                                                                                                                 termination

                                                                                                                                                                 convenience
                                                                                                                                                                                          shall


                                                                                                                                                                                              of the
                                                                                                                                                                                                     be    deemed

                                                                                                                                                                                                          HA        and the
                                                                                                                                                                                                                           to     have

                                                                                                                                                                                                                                    Contractor
                                                                                                                                                                                                                                                 been      effected

                                                                                                                                                                                                                                                            shall   been
                                                                                                                                                                                                                                                                        for the

                                                                                                                                                                                                                                                                               titled          to
             Housing          Authority
                                                                                                                                                                 payment            as described in paragraph                                      above
           Contract           means         the           contract           entered          into       between          the Authority

                                                                                                                                                            Any         disputes with regard to                        this      clause           are expressly         made
             and the Contractor                       It    includes the                 contract          fonn       the
                                                                                                                                                                 subject to the terms of clause                                titled       Disputes         herein
             Certifications               and Representations                             these          contract     clauses           and
                                                                                                                                                    Examination and                      Retention             of   Contractors                    Records
             the scope         of   work             It    includes              all   formal        changes         to any       of

             those     documents by addendum                                          Change Order                  or other
                                                                                                                                                            The        HA HUD                  or Comptroller General                              of the United            States         or

                                                                                                                                                                         of    their                authorized                                               shall     until
                                                                                                                                                                 any                      duly                             representatives                                            years
             modification
                                                                                                                                                                 after final                              under        this     contract            have     access         to and the
           Contractor              means         the person or other                                                        into      the                                            payment
                                                                                                  entity    entering
                                                                                                                                                                 right to       examine             any of the Contractors                           directly       pertinent
             contract     with the Authority to perform                                            all    of the     work       required
                                                                                                                                                                 books         documents                  papers         or other records-involving
             under the contract
                                                                                                                                                                 transactions             related to            this     contract           for    the                  ofmaking
                                                                                                                                                                                                                                                           purpose
           Day         means        calendar               days        unless           otherwise           stated

           HUD          means         the Secretary                     of    Housing              and     Urban development                                     audit        examination                 excerpts             and transcriptions


             his    delegates             successors                  and assigns                  and the officers               and
                                                                                                                                                  Section         Page           of6          form       HUD-5370-C1/2014
             employees             of the        United           States              Department            of    Housing            and

             Urban Development                             acting for and on                       behalf of the            Secretary




  Changes
           The     HA may           at    any    time by                written          order and without                      notice to

             the sureties            if
                                          any make                    changes           within the general scope                           of

             this    contract        in    the services                     to be performed                 or supplies to be

             delivered

           If any      such    change            causes          an increase                  or decrease            in    the hourly

             rate the not-to-exceed                             amount             of the contract                or the        time

             required         for performance                         of any part of the                    work      under       this


                              whether            or not                                       the order or otherwise
             contract                                            changed                by
             affects     the       conditions               of   this        contract             the     HA     shall     make        an

             equitable         adjustment                  in   the not-to-exceed                         amount          the    hourly

             rate the                                                       or other affected
                                                schedule                                                                   and    shall
                              delivery                                                                       terms
             modify       the contract                    accordingly

           The     Contractor             must        assert          its    right      to an equitable               adjustment

             under      this   clause           within 30 days                         from       the date        of receipt of the

             written     order            However                if    the        HA     decides           that     the   facts      justify
                                                                                                                                                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                   10   Certificate     and    Release

         The    Contractor                           to include             in   first-tier           subcontracts                under                  Prior to    final    payment           under       this         contract          or prior to settlement
                                         agrees

          this    contract               clause                                   the       same         as paragraph                                           termination          of    this      contract            and as            condition               precedent
                                                      substantially                                                                                      upon
          above Subcontract                               as used        in    this    clause             excludes purchase                              thereto     the Contractor              shall      execute             and deliver                to    the    HA
          orders not exceeding                        $10000                                                                                             certificate    and release              in        form         acceptable           to the             HA      of     all   claims

         The    periods           of access          and examination                     in paragraphs                           and                     against the      HA    by       the    Contractor               under and              by         virtue of         this


                                                                 to                                                                                                    other than such                                                as                   be specifically
          above         for records relating                                                                                                             contract                                     claims            if
                                                                                                                                                                                                                             any           may
                                  under the           clause                                                                                                                 the Contractor                in stated           amounts                      forth therein
                appeals                                           titled         Disputes                                                                excepted      by                                                                             set


          ii     litigation          or settlement of claims arising                                     from     the                              11   Organizational          Conflicts of Interest

                                     of                                                                                                                      The     Contractor          warrants                       to the best          of                                      and
          performance                      this      contract          or                                                                                                                                   that                                      its    knowledge

          iii      costs      and expenses                 of    this       contract          to   which        the     HA HUD                                  belief and except                as otherwise                disclosed                it    does not have              any

          or Comptroller General                            or any of            their      duty authorized                                                     organizational             conflict         of     interest          which            is   defmed            as

                                          has     taken                             shall          continue          until                                      situation      in   which         the      nature of            work        under           this    contract          and
          representatives                                       exception

                                   of such                                                  claims or exceptions                                                contractors                                             financial           contractual                 or other
          disposition                             appeals          litigation                                                                                                        organizational

Rights    in    Data Ownership                        and       Proprietary                   Interest                                                          interests      are such          that

  The     HA     shall        have         exclusive             ownership of                       all    proprietary                                               Award         of the contract                may        result        in an unfair                competitive

           interest in              and     the       right to          full     and        exclusive            possession                                             advantage               or

                                                                            and documents                       discovered                                             The                                                                                        the
           of   all    information                   materials                                                                                or                ii            Contractors               objectivity             in    performing                         contract

           produced               by Contractor pursuant                                 to the          terms        of this                                           work        maybe impaired
           Contract               including           but       not     limited to               reports          memoranda                                  The     Contractor           agrees        that      if    after    award           it    discovers an

           or letters             concerning               the    research               and          reporting tasks                        of                 organizational             conflict         of     interest          with       respect           to    this      contract

          this        Contract                                                                                                                                  or any taskldelivery                   order under the contract                                  he or she           shall



Energy     Efficiency                                                                                                                                           make      an immediate                 and     full      disclosure             in writing to the

  The     contractor          shall                        with                                         standards           and                                                      Officer           which                    include                                           of the
                                          comply                      all   mandatory                                                                           Contracting                                             shall                              description

  policies       relating          to energy efficiency                      which          are     contained in the                                            action       which       the    Contractor               has taken           or intends to take                       to


  energy conservation                     plan issued             in
                                                                        compliance                  with the          Energy                                    eliminate       or neutralize               the         conflict       The        HA may                 however
                                                     Act                                                                          which                                                                                                         order for the
  Policy        and Conservation                            Pub.L              94-163            for      the State          in                                 terminate       the contract               or task/delivery

  -the   work     under           this    contract         is   performed                                                                                       convenience              of the      HA      if    it    would        be    in        the best         interest       of the


Disputes                                                                                                                                                        HA
         All disputes arising under-or relati1g                                     to    this                         except           for                  In the event          the    Contractor              was        aware         of an organizational
                                                                                                    contract

           disputes arising under                          clauses contained                       in    Section       III        Labor                         conflict      of    interest         before        the       award         of   this        contract          and

           Standards Provisions                           including                      claims for            damages                for                       intentionally            did not disclose the                       conflict           to    the    Contracting
                                                                                 any

           the alleged breach                    there of        which           are not disposed of                         by                                 Officer       the    HA may             terminate               the contract                for    default


           agreement               -shall   be resolved under                       this      clause                                                         The     terms of       this       clause      shall         be-included                  in all     subcontracts and

         All    claims       by     the Contractor                shall be          made           in writing and                                               consulting          agreements              wherein             the    work           to be performed                  is


           submitted              to the    HA              claim        by the        HA          against the Contractor                                       similar to the            service-provided                     by    the prime               Contractor               The

           shall       be subject to                 written       decision            by        the     HA                                                     Contractor          shall       include           in    such     subcontracts                    and-    consulting

         The    HA         shall with           reasonable             promptness                   but in no          event            in   no                 agreements           any necessary                     provisions           to eliminate or neutralize

                       than 60                    render         decision                                                    claim                              conflicts      of interest
           more                          days                                            concerning              any

           hereunder              Unless the              Contractor              within 30 days                     afterreceipt                  12   Inspection      and Acceptance
           of the          HAs     decision           shall      notify the              HA        in    writing that              it   takes                The     HA      has the      right       to   review            require         correction                 if
                                                                                                                                                                                                                                                                              necessary

                                  to such                         the decision                             be fmal and                                          and                 the    work                                                            the     Contractor
           exception                            decision                                         shall                                                                 accept                           products produced                        by
           conclusive                                                                                                                                           Such reviews                   shall    be carried out within 30 days                                    so as        to   not

         Provided           the    Contractor              has          given the notice                      within the time                                   impede        the   work         of the Contractor                     Any
           stated          in paragraph                    above         and      ii        excepted           its    claim

           relating         to such        decision             from        the fmal release                   and     iii                         Section       Page          of        Form HUD-5370-C                             1/2014
           brought          suit    against the             HA        not      later     than       one year          after        receipt

           of   final       payment             or   if   fmal    payment                has not          been       made             not

           later      than one year               after     the Contractor                    has       had      reasonable

           time to respond to                        written       request             by     the       HA    that     it    submit

           fmal voucher                  and release             whichever               is


           earlier then the                HAs            decision          shall      not be fmal or conclusive

           but the dispute                 shall     be determined                  on the merits                by           court of

           competent jurisdiction

         The    Contractor               shall    proceed         diligently with performance                                      of    this


           contract          pending            final      resolution            of any          request        for     relief

                                                            arising under the contract
                                          or action                                                                   and
          -claim appeal                                                                                                           comply
           with       any    decision           of the          HA
Contract Termination                        Debarment
                                                                                  be grounds for termination
        breach        of these       Contract clauses                   may
   of the Contract                and     for   debarment or denial                           of participation                   in     HUD
  programs            as     Contractor              and         subcontractor                   as     provided            in    24     CFR
   Part   24

Assignment            of    Contract

   The    Contractor              shall    not assign or transfer                        any       interest          in this


   contract        except          that    claims         for    monies           due or           to   become         due         from

  the    HA     under the contract                    may        be assigned                to        bank       trust


   company            or other           financial         institution            If the         Contractor            is


  partnership              this    contract          shall      inure       to   the benefit of the                    surviving

   or remaining             members                  of such      partnership                 approved           by         the   HA
                                                                                                                                                                                                                                                                                           Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                               ii          member            of the uniformed                   services       as defined            in   section
         product        of    work      shall      be   deemed           accepted        as submitted                 if   the       HA                                   202      title     18     U.S.C
                  does        not issue written             comments             and/or        required             corrections                                                             Government
                                                                                                                                                               iii          special                                      employee        as defined in section                    202
                  within        30 days         from       the date       of receipt of such                    product          from
                                                                                                                                                                            U.S.C and
                                                                                                                                                                          title    18
                  the Contractor
                                                                                                                                                               iv An individual who is                                   member         of     Federal         advisory
               The      Contractor           shall      make                                 corrections
                                                                   any required                                      promptly              at
                                                                                                                                                                          committee               as defined                   the Federal
                                                                                                                                                                                                                         by                         Advisory
                  no additional             charge         and return             revised                   of the product                  to
                                                                                                   copy                                                                   Committee               Act       title
                                                                                                                                                                                                                          appendix
                  the    HA     within             days     of notification             or         later   date       if    extended                          Person means                    an individual                   corporation           company
                  by the       HA                                                                                                                     association           authority             firm partnership                    society       State and local
               Failure        by     the Contractor             to proceed           with reasonable promptness
                                                                                                                                                      government             regardless             of whether             such       entity   is                     for
                                                                                                                                                                                                                                                    operated                   profit
                  to   make        necessary corrections                     shall     be      default              If the                            or not       for
                                                                                                                                                                         profit     This term excludes                         an Indian tribe            tribal

                  Contractors              submission             of corrected          work        remains                                                                   or other            Indian organization                   with respect
                                                                                                                                                      organization                                                                                             to

                  unacceptable               the     HA may             terminate       this       contract          or     the task
                                                                                                                                                      expenditures            specifically           permitted             by    other Federal             law
                  order       involved          or reduce           the contract             price or cost to                reflect
                                                                                                                                                                            includes                                           subcontractors                                   and
                                                                                                                                                      Recipient                              all    contractors                                           at
                                                                                                                                                                                                                                                               any    tier
                  the reduced           value of services                 received
                                                                                                                                                      subgrantees           at             tier    of the recipient              of funds received               in
                                                                                                                                                                                  any
13    Interest of           Members             of   Congress                                                                                         connection          with          Federal contract                                loan       or cooperative
                                                                                                                                                                                                                           grant

                                                                                                                                                      agreement            The     term excludes an Indian tribe                               tribal     organization                or
No member              of or delegate           to the      Congress of the United                         States          of
                                                                                                                                                      any other Indian              organization                with respect             to expenditures
America        or Resident            Commissioner                 shall       be admitted           to
                                                                                                           any share or part                                                                                                      law
                                                                                                                                                      specifically         permitted              by other Federal
of   this   contract        or to any         benefit to                     there                 but
                                                                  arise               from                this
                                                                                                                    provision                         Regularly employed means                                 with respect             to an officer          or    employee
shall    not be       construed to            extend to         this     contract       if   made         with                                        of                                          or receiving             a-Federal contract
                                                                                                                                                             person requesting                                                                                 grant       loan       or
corporation           for its   general benefit                                                                                                                                                    an officer                                      who
                                                                                                                                                      cooperative           agreement                                    or    employee                   is
                                                                                                                                                                                                                                                               employed by
14             Members
      Interest of                               Officers           or    Employees-and                     Former                                     such    person for           at least        130      working            days     within one year

        Members Officers                        or    Employees                                                                                       immediately                                  the   date       of the submission                that      initiates
                                                                                                                                                                             preceding
        No member officer                       or   employee            of the      HA       no    member             of the
                                                                                                                                                      agency       consideration              of such          person for receipt of such                       contract
        governing            body      of the locality in                which       the project           is    situated            no                                    or cooperative                                       An      officer                                who
                                                                                                                                                      grant loan                                         agreement                                  or    employee
        member          of the       governing          body        in   which        the    HA      was        activated             and             is   employed by             such      person for             less      than 130        working          days       within
        no    other pubic            official        of such      locality       or    localities          who        exercises                       one year immediately                                           the date         of submission
                                                                                                                                                                                                  preceding                                                     that      initiates

        any functions              or responsibilities                  with    respect       to    the project shall                                              consideration              of such                          shall    be considered            to    be
                                                                                                                                                      agency                                                   person
        during        his   or her tenure             or    for   one year thereafter                     have                  interest
                                                                                                                      any                             regularly       employedas                  soon as he             or she    is
                                                                                                                                                                                                                                        employed by             such
                                                                                                                                                                                                                                                                            person
        direct or indirect               in   this      contract or the                              thereof
                                                                                  proceeds                                                            for 130      working          days
15    Limitation            on Payments                 to Influence            Certain            Federal                                            State means                  State      of the United                States       the    District of           Columbia
        Transactions                                                                                                                                  the   Commonwealth                    of Puerto           Rico            territory      or possession of the
              Definitions             As    used in        this    clause                                                                             United       States         an agency         or instrumentality                   of                               multi
                                                                                                                                                                                                                                                   State and

                  Agency              as    defmed         in      U.S.C         552f          includes              Federal                          State    regional or            interstate
                                                                                                                                                                                                            entity       having        governmental             duties          and
        executive departments                        and agencies              as well as independent
                                                                                                                                                      powers
        regulatory           commissions              and       Government             corporations                  as defined            in               Prohibition

        31    U.S.C         91011                                                                                                                                    Section        1352      of    title     31 U.S.C             provides          in part     that      no
                Covered              Federal         Action         means        any of the following Federal                                                                                      funds                  be                             the recipient
                                                                                                                                                                         appropriated                           may             expended by                                      of
        actions                                                                                                                                                          Federal contract                                         or cooperative
                                                                                                                                                                                                            grant        loan                                  agreement to
                       The      awarding           of any       Federal         contract                                                                                 pay      any person for influencing                            or attempting           to influence

                ii      The making              of any Federal                 grant                                                                                     an officer          or                          of any                       Member              of
                                                                                                                                                                                                   employee                           agency
                iii      The making               of any        Federal        loan                                                                                                          an officer             or                    of                         or an
                                                                                                                                                                         Congress                                        employee              Congress
                iv       The       entering into           of any cooperative                  agreement                   and                                                               of      Member              of Congress in connection
                                                                                                                                                                         employee                                                                                          with
                        The     extension            continuation               renewal            amendment                 or
                                                                                                                                                                         any of the following covered                             Federal          actions      the

                            modification             of any Federal              contract                           loan        or
                                                                                                    grant                                                                awarding           of any       Federal contract                    the    making       of any

                            cooperative            agreement                                                                                                             Federal        grant the            making            of any    Federal         loan       the
            Covered         Federal action              does not include receiving                         from         an agency                                                          into of any cooperative                                             and the
                                                                                                                                                                         entering                                                        agreement
              commitment              providing           for    the United           States       -to   insure or                                                       extension           continuation                  renewal        amendment              or

            guarantee           loan                                                                                                                                     modification              of any Federal                contract          grant       loan       or
                  Indian        tribe and            tribal       organization have                      the    meaning                                                  cooperative              agreement
                        in    section           of the      Indian Self-Detennination                            and
        provided                                                                                                                                              ii     The     prohibition does                   not apply as             follows
        Education Assistance                    Act     25 U.S.C 450B                        Alaskan            Natives           are

        included under the                  defmitions           of Indian        tribes      in    that       Act                               Section                   3-of         Form HUD-5370-C
                                                                                                                                                               Page                                                              1/201
               Influencing              or attempting              to influence              means         making               with

        the intent to influence                            communication                to or appearance                        before
                                                   any

        an officer       or    employee            of any       agency            Member             of    Congress                  an

        officer    or    employee            of    Congress             or an    employee            of         Member               of

        Congress         in   connection             with any covered                 Federal action

        Local government                      means             unit of      government              in         State      and        if


        chartered           established           or otherwise               recognized        by          State        for     the

                                of                                                                   local public
      performance                      governmental                duty        including

        authority             special       district       an    intrastate       district               council           of

      governments                                                                                                          and any
                                     sponsor group representative                            organization

      other                                   of        local
                instrumentality                                   government
        Officer or                              of an                        includes the
                             employee                      agency                                   following

      individuals            who      are   employed by                 an   agency
                       An     individual          who      is   appointed         to         position          in    the

                            Government               under      title          U.S.C         including               position

                            under        temporary              appointment
                                                                                                                                                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                                    proposal            or application             for   that          Federal

Agency       and    legislative          liaison          by    Own Employees                                                                                        action or         for
                                                                                                                                                                                              meeting requirements

       The    prohibition on the                     use of appropriated                        funds                                                                imposed by              or pursuant to             law       as

 in paragraph                   of   this   section             does not apply                   in    the                                                           condition             for receiving          that   Federal

 case of           payment           of reasonable compensation                                   made                                                               action       Persons          other than officers                      or

 to    an officer         or   employee             of        person requesting                        or                                                            employees              of                                          or
                                                                                                                                                                                                   person requesting
                         Federal contract                                 loan        or                                                                                                     covered       Federal action
 receiving                                                grant                                                                                                     receiving

 cooperative                                   if   the                          is   for agency                                                                     include consultants                   and trade
                         agreement                            payment
 and    legislative            activities       not       directly         related to                                                                                associations

 covered       Federal action                                                                                                                          For purposes of subdivision                            bii2a                     of

       For purposes of paragraph                              bila                     of    this                                                        clause           professional and technical                          services

 clause providing                 any information                     specifically                                                                       shall       be limited to advice                     and analysis directly

 requested         by     an agency            or Congress                 is   permitted              at                                                                                                     or technical
                                                                                                                                                         applying           any professional

 any    time                                                                                                                                             discipline

       The    following agency                      and       legislative             liaison                                                          Requirements               imposed by              or pursuant              to   law        as

 activities        are permitted               at
                                                    any time only                    where       they                                                    condition              for receiving              covered           Federal

 are not related to                    specific          solicitation            for any                                                                 award           include       those       required        by law          or

 covered       Federal action                                                                                                                                                    or reasonably                                to be
                                                                                                                                                         regulation                                        expected

       Discussing              with an agency                  including               individual                                                        required          by law          or regulation            and any other

                                 the                       and characteristics                         of                                                                             in   the actual         award documents
 demonstrations                         qualities                                                                                                        requirements

 the    persons          products        or services                 conditions              or terms                                                              those    services                              authorized
                                                                                                                                                       Only                                   expressly                                     by
 of sale      and service capabilities                           and                                                                                     subdivisions                 bii2ai                     and    ii        of   this

                           Technical            discussions and other                                                                                    section are permitted under                             this   clause

 activities        regarding           the application                    or adaptation                of                    iii     Selling activitiesby independent sales representatives

 the    persons          products        or services             for an          agencys use                               The     prohibition on             the use of appropriated                      funds        in


             The     following agency-and                        legislative
                                                                                             liaison                         subparagraph              bi          of    this    clause          does not apply              to   the

 activities        are permitted               where          they are prior to                                              following selling                activities         before an agency                 by    independent
 formal       solicitation           of any         covered           Federal           actiom                               sales representatives                                         such    activities
                                                                                                                                                                     provided                                      are prior to

                                                any information
                           Providing                                                  not                                    formal                                     an agency            and are                               limited-to
                                                                                                                                           solicitation         by                                         specifically

 specifically            requested but necessaiy                           for       an agency              to               the    merits of the matter

 make       an informed              decision            about       initiation            of                                      Discussing           with an agency                 including           individual

 covered       Federal action                                                                                                                                       the                      and     characteristics               of the
                                                                                                                                         demonstration                     qualities


                   -2      Technical            discussions regarding                            the                                     persons       products          or services              conditions        or terms of sale

                         of an unsolicited                                                       its
 preparation                                              proposal              prior to                                                 and service          capabilities            and

              submission                and
 official
                                                                                                                             ii     Technical          discussions and other                      activities       regarding                the

                           Capability           presentations                   by     persons                                           application         or adaptation of the persons                          products             or

 seeking awards                 from     an agency              pursuant              to   the                                           services      for    an    agencys use
                    of the        Small Business-Act                            as    amended                                                     In accepting
 provisions                                                                                                                Agreement                                      any    contract          grant         cooperative

 by    Public      Law         95-50-7      and other subsequent                                                             agreement            or loan resulting               from        this   solicitation the                   person
 amendments                                                                                                                  submitting           the offer         agrees       not to      make        any     payment
                         those                                              authorized                                                                         clause
             Only                 activities             expressly                                     by                    prohibited           by   this


 subdivision             biila                  of   this      clause           are permitted                              Penalties        Any        person       who makes               an expenditure              prohibited

 under      this    clause                                                                                                   under paragraph                        of   this    clause       shall      be subject          to    civil

Professional         and technical              services                                                                     penalties as provided                   for    by    31       U.S.C 1352             An     imposition                of

       The    prohibition on the use of appropriated                                            funds                            civil    penalty       does not prevent the                      Government             from          seeking

         in   subparagraph                bi             of   this    clause           does not
                                                                                                                             any    other     remedy          that
                                                                                                                                                                        may      be    applicable

         apply       in    the case         of                                                                             Cost Allowability                 Nothing        in    this      clause       is to   be interpreted                   to

                                       of reasonable                 compensation                                            make         allowable      orreasonable                            costs    which would                  be
                    payment                                                                                                                                                            any
                   made         to an officer              or   employee                of                                   unallowable            or unreasonable                   in   accordance            with Part 31 of the

                   person requesting                      or receiving                     covered                           Federal Acquisition                   Regulation              FAR           or   0MB        Circulars

                   Federal           action or an extension                                                                                 with cost allowability                     for                       of assistance
                                                                                                                             dealing                                                         recipients

                    continuation               renewal           amendment                      or                                                                          costs      made                              unallowable
                                                                                                                             agreements             Conversely                                     specifically

                   modification                of        covered           Federal action                                    by    the requirements                 in this      clause       will not be          made           allowable

                    if
                         payment          is   for professional                       or technical                           under any         of the provisions                 of    FAR        Part 31        or the relevant

                    services         rendered directly                     in the                                            0MB          Circulars

                   preparation              submission                    or negotiation                    of

                           bid                                                             for that                                                    Form HUD-5370-C
                   any               proposal             or application                                         Section   I-Page            of                                              1/2014
                   Federal           action or           for   meeting

                   requirements                imposed by                 or pursuant to

                   law      as       condition            for                           that
                                                                 receiving

                   Federal           action

         ii    Any        reasonable            payment              to         person          other

                   than an officer                  or   employee               of         person

                   requesting            or receiving                     covered           Federal

                   action        or an extension                 continuation

                   renewal             amendment                or modification                       of

                   covered           Federal action                  if   the    payment               is


                   for     professional              or technical                services

                   rendered directly                     in the preparation

                   submission               or negotiation                  of any          bid
                                                                                                                                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                     It   is   understood that the                     Contractor           is   an independent                 contractor          and

16 Equal Employment Opportunity                                                                                                                      is   not to be          considered an               employee            of the         HA       or    assume        any right

      During       the performance             of   this
                                                                contract        the       Contractor              agrees            as               privilege          or duties of an                employee             and     shall      save harmless the                   HA
      follows                                                                                                                                        andits                                 from       claims
                                                                                                                                                                     employees                                      suits actions and costs                       of every

           The     Contractor         shall   not discriminate                     against any             employee                 or               description             resulting           from    the       Contractors               activities      on behalf of the

             applicant      for       employment                because         of race          color religion                      sex             HA        in    connection             with    this     Agreement
             or national         origin                                                                                                         19 Other Contractors
           The     Contractor         shall    take        affirmative           action to ensure                    that                            HA may            undertake or               award        other contracts                for additional             work       at


             applicants       are      employed             and that          employees               are treated during                             or near the                           of the      work        under               contract           The     contractor
                                                                                                                                                                            sites                                            this


             employment            without         regard to            their
                                                                                   race     color religion                      sex        or        shall      fully     cooperate              with the      other        contractors              and with          HA     and

             national     origin           Such     action        shall       include        but not be                limited           to          HUD        employees                  and   shall     carefully         adapt          scheduling           and

                    employment                     upgrading                     demotion                       transfer                             performing              the      work       under       this    contract          to    accommodate               the

             recruitment         or recruitment                 advertising                      layoff or                                           additional           work           heeding        any direction              that      may      be provided             by    the

             termination                   rates    of     pay     or other forms                of    compensation                                  Contracting               Officer           The    contractor          shall       not    commit           or permit any

             and          selection         for training including                                                                                   act that        will      interfere         with    the performance                     of     work                  other
                                                                                           apprenticeship                                                                                                                                                   by any

           The     Contractor         shall
                                              post in conspicuous                         places       available               to                    contractor           or     HA        employee
             employees           and    applicants              for    employment             the notices                 to    be              20 Liens
             provided       by     the Contracting                 Officer          that explain            this       clause                        The       Contractor             is   prohibited          from        placing            lien    on   HAs         property

           The     Contractor         shall in       all     solicitations            or advertisements                         for                  This prohibition                  shall      apply       to    all   subcontractors

             employees         placed         by    or on behalf              of the Contractor                        state        that        21 Training and Employment                                   Opportunities                   for Residents              in the

             all   qualified       applicants         will receive              consideration                for                                     Project          Area Section                      HUD          Act    of     1968        24    CFR 135
             employment            without         regard to race                  color      religion               sex       or

             national                                                                                                                                                                                          under
                                                                                                                                                          The work                                                                                         subject to the
                                                                                                                                                                               to be performed                              this    contract         is
                          origin

           The     Contractor         shall   send          to each       labor union or representative                                            requirements                of section              of the       Housing         and       Urban Development

             of workers          with      which      it    has         collective          bargaining               agreement                     Act     of   1968         as    amended              12    U.S.C l7Olu                   section              The     purpose

             or other contract              or understanding                    the notice            to   be     provided               by        of section               is   to ensure          that
                                                                                                                                                                                                             employment                and     other       economic

             the Contracting               Officer         advising       the        labor union or               workers                          opportunities                 generated         by    HUB          assistance            or HIJD-assisted                  projects

             representative            of the Contractors                     commitments                  under          this                     covered           by   section                shall to the greatest extent feasible                                 be directed

             clause     and post copies                of the notice in conspicuous                                  places                        to low- and very                    low-income             persons            particularly          persons         who       are

             availabie      to   employees             and applicants                 for
                                                                                             employment                                            recipients          of    HUT           assistance         for     housing
           The     Contractor         shall   comply            with Executive                Order          11246             as                         The       parties to         this      contract      agree        to    comply            with   HUDs
             amended          and the         rules regulations                      and orders of the                    Secretary                regulations            in     24    CFR       Part    135 which                implement            section              As

             of    Labor                                                                                                                           evidenced            by       their     execution          of    this    contract          the    parties      to    this


           The     Contractor         shall    furnish          all    information           and reports                  required                  contract         certify
                                                                                                                                                                                   that they are             under no contractual                     or other

             by    Executive          Order        11246          as    amended            and    by       rules                                    impediment              that      would       prevent          them from complying                       with the Part

             regulations          and orders of the                    Secretary of          Labor           or pursuant                            135 regulations

             thereto      The      Contractor              shall      permit access              to   its    books                                        The       contractor             agrees      to send to each labor                      organization           or

             records      and accounts              by      the      Secretary of           Labor           for
                                                                                                                     purposes of                   representative                of workers            with    which         the contractor                has         collective

             investigation            to ascertain compliance                        with such             rules                                   bargaining             agreement or other understanding                                     if
                                                                                                                                                                                                                                                     any        notice

             regulations          and orders                                                                                                        advising         the labor organization                        or     workers           representative             of the

           In the event       of        determination                  that   the    Contractor              is   not in                            contractors             commitments                 under        this   section            clause        and       will    post

             compliance          with       this    clause        or any        rule regulation                      or order of                    copies      of the notice               in conspicuous                 places       at   the     work       site   where       both

             the Secretary            of   Labor                                            be                                                                                                                                   and
                                                       this       contract          may           canceled                                         employees              and      applicants           for
                                                                                                                                                                                                              training                  employment               positions          can

             terminated          or suspended                in   whole         or   in    part       and the                                       see the notice                The      notice      shall       describe the section                     preference

             Contractor          may       be declared             ineligible         for    further         Government                             shall      set   forth       minimum number                      and job        titles     subject       to   hire

                              or federally           assisted           construction             contracts             under the                                          of
             contracts                                                                                                                              availability


             procedures authorized                   in Executive                Order       11246              as     amended                  Section             Page          of        Form HUD-5370-C                        1/2014
             In addition         sanctions          may         be     imposed         and remedies invoked

             against the         Contractor          as provided                in   Executive             Order          11246
             as    amended         the rules regulations                        and orders of the                      Secretary

             of    Labor    or as otherwise                  provided           by law
           The     Contractor         shall   include           the terms and conditions                             of   this


             clause    in every subcontract                       or purchase              order unless                exempted

             by    the rules regulations                    or orders of the                Secretary of                  Labor

             issued    under Executive                     Order        11246        as    amended                so    that        these

             terms and conditions                   will be binding                  upon     each subcontractor

             or    vendor     The       Contractor              shall    take        such    action with respect                           to

                    subcontractor             or purchase               order as the             Secretary of
             any

             Housing       and        Urban Development                       or the Secretary                    of   Labor

             may     direct      as     means        of enforcing               such        provisions               including

             sanctions      for       noncompliance                    provided           that   if   the Contractor

             becomes        involved          in or        is   threatened            with                             with
                                                                                                 litigation

             subcontractor             or vendor as                  result of such              direction the

             Contractor                    request the            United        States       to enter                     the
                                 may                                                                            into


                            to protect         the     interests          of the United                States
             litigation


17   Dissemination          or Disclosure                  of   Information

      No    information        or material           shall        be disseminated                 or disclosed to the

                              the     news media                or any
      general public                                                          person or organization

      without      prior express written                   approval           by     the    HA
18 Contractors            Status
                                                                                                                                                 Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
apprenticeship          and       training         positions the                qualifications                 for     each     and the

    name       and location              of the      persons               taking         applications               for each         of the

    positions and                the anticipated              date        the    work          shall     begin
    The    contractor            agrees       to include            this    section                 clause         in every

    subcontract            subject to compliance                          with regulations                    in    24    CFR        Part

     135       and agrees             to take                              action          as provided               in   an
                                                   appropriate

                                             of the subcontract                      or in      this     section
    applicable         provision                                                                                              clause

                 finding         that the          subcontractor                is   in   violation            of the regulations
    upon
    in    24   CFR      Part      135 The            contractor            will not subcontract                          with any

    subcontractor                where       the     contractor            has notice               or   knowledge             that the

    subcontractor                has    been       found       in    violation            of the regulations                   in    24

    CFR        Part    135

   The     contractor will               certi          that any          vacant          employment                 positions

    including         training          positions that are                  filled                  after     the    contractor            is


    selected         but before          the contract               is   executed               and            with persons

    other than those to                  whom         the     regulations                 of 24       CFR       Part      135 require

    employment              opportunities                to be       directed             were        not     filled     to

    circumvent             the    contractors            obligations                 under 24            CFR        Part      135

   Noncompliance                  with       HIJDs        regulations                in   24     CFR          Part 135         may
    result in        sanctions           termination             of      this    contract             for     default         and

    debarment or suspension                          from        future         HUB            assisted        contracts

22 Procurement                   of   Recovered               Materials

   In     accordance         with Section                6002        of the          Solid      Waste         Disposal          Act        as

    amended           by    the       Resource          Conservation                  and       Recovery Act                  the

    Contractor          shall                        items designated                     in    guidelines             of the
                                      procure
    Environmental                 Protection            Agency            EPA             at   40     CFR       Part      247       that

    contain the highest                  percentage              of recovered materials practicable

    consistent with maintaining                                satisfactory               level of competition                        The
    Contractor          shall
                                      procure        items designated in the                             EPA       guidelines          that

    contain the highest                  percentage              of recovered materials practicable

    unless      the    Contractor-determines                             that such         items                   are not

    reasonably available                     in      reasonable period                         of   time               fail    to   meet
    reasonable performance                           standards            whichshall                  be determined                 on-the

    basis of the                                  of the National                Institute            of Standards              and
                           guidelines

    Technology              if
                                  applicable            to the      item        or              are only           available-at            an

    unreasonable price

    Paragraph               ofihis           clause      shall       apply       to       items purchased                 under        this


    contract         where        -1     the Contractor                   purchases             in excess           of$10000                of

    the item under               this    contract           or            during the             preceding               Federal       fiscal


               the                                                                   amount           of the items             for use
    year             Contractori                   purchased              any

    under        contract             that   was     funded with Federal appropriations                                         and        was
    with        Federal agency                  or       State                        or agency               of     political
                                                                     agency

    subdivision            of         State       and    ii      purchased                 total         of   in   excess       of

    $10000           of the      item both under                 and outside                   that    contract

Section        Page         of         Form HUD-5370-C                      1/2014
                                                                                                                                                                                                                                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                                                                  The        work                  be
General                                  Conditions                                                          for                          Non-                                                                               to             performed                 by       the    classification

                                                                                                                                                                                                                         is       not                                            classification
                                                                                                                                                                                                   required                              performed                   by                                         in


Construction                                          Contracts                                         U.S                 Department                                                             the       wage            determination
                                                                                                                                                                                                  The        classification                    is    utilized             in    the    area        by        the
of    Housing                 and         Urban                 Development                                   Office                of      Public
                                                                                                                                                                                                   industry              and
and      Indian          Housing Section                                     II
                                                                                         With Maintenance                                                                                         The         proposed                   wage            rate        bears               reasonable

Work          Office of                  Labor Relations                                0MB Approval No 2577-                                                                                      relationship                   to     the        wage        rates           contained              in    the


0157 exp 1/31/201                                                                                                                                                                       wage determination
                                                                                                                                                                             ii    The wage rate determined pursuant                                                           to this       paragraph
                                                                                                                                                                                        shall          be    paid        to       all    workers                performing work                      in      the
Public      Reporting           Burden              for   this    collection                 of    information                     is   estimated
                                                                                                                                                                                        classification                  under            this        Contract from                     the     first
                                                                                                                                                                                                                                                                                                            day
to   average- 0.08             hours          per        response                 including             the       time            for     reviewing

                                                                           data                                                                   and                                   on which              work           is   performed                in    the       classification
instructions             searching                   existing                                sources                    gathering

maintaining             the     data          needed              and             completing                  and            reviewing             the

collection         of    information                      Send        comments                         regarding                   this     burden             Withholding                   of    funds

estimate      or    any       other       aspect           of    this      collection              of information                         including              The         Contracting                     Officer              upon           his/her             own         action        or       upon
suggestions             for
                               reducing              this       burden                 to    the        Reports                   Management                     request             of      HUD             shall withhold                    or    cause            to       be    withheld            from
Officer Office           of Information                   Policies         and Systems U.S                                   Department             of           the        Contractor                   under           this           Contract                or    any           other      contract

Housing       and Urban Development                                   Washington                        D.C 20410-3600                            and                              to       HUD-determined                                           rates           with       the    same prime
                                                                                                                                                                 subject                                                               wage
to   the    Office        of        Management                    and             Budget                Paperwork                       Reduction                Contractor                  so        much        of the          accrued                                       or   advances
                                                                                                                                                                                                                                                         payments                                             as-

Project      2577-0157                    Washington                       D.C              20503                 Do        not         send      this
                                                                                                                                                                 may be considered                                necessary                 to      pay    laborers              and mechanics
completed          form to either             of these            addressees
                                                                                                                                                                 employed                    by        the    Contractor                     or      any        subcontractor                      the       full


                                                                                                                                                                 amount                of    wages             required                 by       this      clause               In    the     event            of
 Applicability                This        form             HUD-5370C                         has                  Sections                  These                failure          to      pay any             laborer              or       mechanic                 employed               under           this
Sections           must be inserted                         into        non-construction                                     contracts             as
                                                                                                                                                                 Contract              all    or part of the                      wages          required             under           this   Contract
described           below
                                                                                                                                                                 the        Contracting                 Officer         or        HUD may                 after written                notice        to the
       1-    Non-construction                        contracts                without                  maintenance                         greater
                                                                                                                                                                 Contractor                   take          such        action           as       may be necessary                            to     cause
              than        $100000- use                          Section
                                                                                                                                                                 the        suspension                  of    any       further             payment              or       advance            until      such
            Maintenance                   contracts               including                   nonroutine                      maintenance
                                                                                                                                                                 violations               have          ceased               The         Public          Housing                Agency         or-HUD
              -as       defined          at     24-       CFR 968.105                         greater               than           $2000          but
                                                                                                                                                                                                                                                                                    disburse            such
                                                                                                                                                                 may           after         written              notice           to    -the        Contractor
              not        more than              $100000                     use         Section              II    and
                                                                                                                                                                 amounts                withheld              for       and         on       account                 of    the       Contractor                or
            Maintenance                  contracts               including                   nonroutine                     maintenance                          subcontractor                     to       the    respective                  employees                   to    whom         they          are
              -greater          than          $100000                   use Sections                         land            II
                                                                                                                                                                 due


                                                                                                                                                               Records
Section       II          Labor           Standard                    Provisions                        for       all       Maintenance
                                                                                                                                                                            The        Contractor                  and        each           subcontractor                      shall       make            and
Contracts          greater than                     $2000                                                                                                                    maintain              for three                        years           from        the        completion                of     the

                                                                                                                                                                            work            records           containing                    the      following                 for    each         laborer
     Minimum Wages                                                                                                                                                           and mechanic
             All    maintenance                      laborers           and            mechanics                   employed under
                                                                                                                                                               Name          address and                     Social          Security               Number
              this        Contract             in     the        operation                   of    the        projects                    shall    be
                                                                                                                                                         ii     Correct work                 classification or classifications

              paid            unconditionally                      and             not            less        often               than          semi                           rate or rates                  of   monetary                                 paid
                                                                                                                                                         iii    Hourly                                                                       wages
              monthly                and        without            subsequent                          deduction                   except          as
                                                                                                                                                         iv Rate or               rates       of       any    fringe benefits                       provided
              otherwise               provided              by     law           or    regulations                      the        full    amount
                                                                                                                                                            Number                of daily             and weekly                 hours          worked
              of        wages        due        at        time of          payment                 computed                       at      rates not
                                                                                                                                                         vi Gross wages earned
              less than               those contained                             in    the        wage            determination                    of
                                                                                                                                                         vii Any deductions made and
              the        Secretary              of       Housing            and             Urban            Development                        which
                                                                                                                                                                 Actual
                                                                                                                                                         viii                     wages paid
              is    attached              hereto           and        made                  part        hereof              Such          laborers
                                                                                                                                                                            The        Contractor                  and        each           subcontractor                      shall        make           the
              and         mechanics                  shall        be       paid             the    appropriate                      wage          rate
                                                                                                                                                                             records               required              under               paragraph                    3a          available              for

              on        the     wage           determination- for the                                   classification                     of    work
                                                                                                                                                                             inspection                      copying                   or      transcription                     by      authorized

                                    performed                   without                                 to        skill           Laborers         or
              actually                                                                 regard
                                                                                                                                                                             representatives                       of    HUD            or the           HA and                shall permit             such
              mechanics                       performing                         work              in         more                 than           one
                                                                                                                                                                             representatives                       to        interview              employees                    during        working
              classification                   may be compensated                                       at        the       rate          specified                          hours                                                      Contractor
                                                                                                                                                                                             on    the       job        If    the                                    or    any subcontractor
              for        each            classification                    for          the        time                                    worked
                                                                                                                   actually                                                  fails      to    make            the       required               records           available               HUD            or    its

              therein                                       that        the                                                                records
                                    provided                                           employers                       payroll                                                                                                                                                  Contractor
                                                                                                                                                                             designee              may            after written                  notice         to    the                                 take
              accurately                 set forth              the     time           spent            in    each            classification
                                                                                                                                                                             such            action            as        may             be          necessary                   to     cause               the
              in        which        work            is     performed                       The         wage                determination
                                                                                                                                                                             suspension                      of         any             further           payment                     advance                  or

              including              any            additional             classifications                         and            wage          rates
                                                                                                                                                                             guarantee                 of    funds
              approved                   by     HUD             under             subparagraph                              1b            shall    be

              posted                at        all         times            by           the             Contractor                        and      its
                                                                                                                                                               Apprentices                   and Trainees
              subcontractors                        at    the     site of the                 work           in             prominent and
                                                                                                                                                                        Apprentices and                            trainees             will        be    permitted to                 work        at       less
              accessible                  place            where            it     can            be     easily              seen           by    the
                                                                                                                                                                            than          the      predetermined                         rate        for    the           work        they     perform
              workers
                                                                                                                                                                            when             they           are     employed                     pursuant             to        and      individually
                   Any        class of laborers                       or   mechanics                     which              is     not listed       in
                                                                                                                                                                             registered in
              the        wage            determination                     and              which            is    to       be          employed                                            bona         fide       apprenticeship                        program                registered               with
              under            the       Contract                shall            be        classified                 in    conformance
                                                                                                                                                                                                  the       U.S Department                           of    Labor               Employment and
              with            the                     determination                           HUD             shall               approve          an
                                     wage                                                                                                                                                         Training Administration                                 ETA              Office       of
              additional                 classification          wage   and                              rate           only            when      the

              following             criteria          have been met
                                                                                                                                                         Section       II     Page                of        form    HUD-5370-C                       1/2014
                                                                                                                                                                                                                                                                                                                  Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                       Apprenticeship                                   Training                Employer                   and         Labor                                             accordance                          with        instructions                     contained                 in     the

                       Services                          OATELS                                 or             with                       state                                          notice            of        findings                 or         if    the         notice             does         not

                       apprenticeship                               agency                recognized                   by        OATELS                                                  specify              to     whom                     request               should            be      made           to

                       or       if        person               is       employed                in       his/her         first     90 days                                               the        Regional                 Labor            Relations               Officer            HUD
                       of probationary                                  employment as an                               apprentice               in                       ii     The HA              or   HUD             official            shall            within        60 days unless
                       such               an         apprenticeship                             program                  who           is      not                                       otherwise                   indicated                  in        the        notice              of    findings
                       individually                      registered                       in    the       program                  but      who                                          after             receipt                      of                     timely                request                for

                       has             been              certified                   by         OATELS                    or              state                                          reconsideration                                issue             written           decision                on     the

                       apprenticeship                               agency                where appropriate                               to   be                                        findings               of       violation                   The            written           decision              on
                                                for                                                                                  as        an                                        reconsideration                                shall        contain               instructions                   that
                       eligible                               probationary                          employment
                       apprentice                                                                                                                                                        any appeal                     of    the        decision              shall        be addressed                     to

       ii          trainee            program which                                has         received             prior        approval                                                the        Regional                      Labor         Relations                  Officer             by        letter

                       evidenced                         by         formal            certification                    by        the        U.S                                          postmarked                          within           30     calendar                   days           after       the

                       Department                        of         Labor            ETA            or                                                                                   date            of        the        decision                    In        the        event           that        the

       iii           training/trainee                              program                 that          has        received                prior                                        Regional                    Labor                Relations                       Officer             was          the

                       approval                  by      HUD                                                                                                                             deciding                  official             on    reconsideration                             the       appeal
     Each      apprentice                   or trainee                       must be                paid       at     not        less       than                                         shall       be        directed                 to the           Director               Office         of    Labor
      the     rate     specified                    in   the            registered               or       approved                program                                                Relations                  HUD                  Any appeal                       must        set forth            the

      for the        apprentices/trainees                                          level       of    progress expressed                                                                  aspects               of       the        decision               that        are       in    dispute             and
      as           percentage                   of       the        journeyman                       hourly          rate        specified                                               the        reasons                  including               any        affirmative                   defenses
       in    the     applicable                     wage                determination                         Apprentices                   and                                          with       respect              to       the     violations

      trainees         shall              be    paid               fringe benefits                       in    accordance                   with                         iii    The Regional                       Labor           Relations                  Officer shall within                          60
      the                                 of    the                                        or
              provisions                                      registered                         approved                  program                If
                                                                                                                                                                                         days unless otherwise                                           indicated              in-the decision

      the          program                     does                     not          specify                  fringe              benefits                                               on         reconsideration                                after            receipt           of            timely-

      apprentices/trainees                                    must             be         paid        the       full       amount               of                                       appeal               issue                    written       decision                  on     the      findings

      fringe        benefits               listed             on         the       wage          determination                       for the                                                       decision-                 of        the     Regional                    Labor              Relations

                            classification
      applicable                                                                                                                                                                         Officer           may be appealed                                    to     the        Director            Office

      The          allowable                   ratio                of        apprentices                      or        trainees               to                                       of        Labor           Relations                  by         letter      -postmarked                    within

                                           the
      journeyman                     on              job site                                                                                                                                                                                                             Labor
                                                                              in               craft      classification                    shall                                        30-                            of        the                                                         Relations
                                                                                    any                                                                                                             days                                      Regional
      not     be     greater              than       the            ratio      permitted to the                          employer as                                                     Officets                  decision                  Any          appeal               to     the       -Director

      to the        entire           work       force               under           the                                                                                                  must             set            forth
                                                                                               approved              program                                                                                                              the            aspects                 of        -the          prior

     Any worker employed at an apprentice     or trainee wage                                                                                                                            decisiOns                      that           are    in
                                                                                                                                                                                                                                                     dispute              and        the       reasons
      rate who    not registered in an                                                                                                                                                   The
               is
                                       approved  program and                                                                                                                                         decision                     of    the        Director                Office             of    Labor

      any     apprentice                   or trainee                    performing work                            on    the      job       site                                        Relations                  shall          be     final

      in     excess             of        the        ratio               permitted-                 under           the          approved                              Disputes          arising           out          of        the    labor           standards                   provisions             of

                                          be
      program              shall                    paid           not       less than               the       applicable              wage                             paragraph                   shall not                be        subject           to    paragraph                  5a        of this

      rate     on     the            wage            determination                             for the          classification                  of                      form       HUD-5370C                         Such               disputes                shall           be       resolved            in


      work         actually           performed                                                                                                                         accordance                  with       the       procedures                       of the           U.S Department
      In     the     event             OATELS                                 state            apprenticeship                       agency                              of     Labor      set forth                in    29        CFR         Parts                       and                 Disputes
      recognized                     by OATELS                            or        ETA              or       HUD           withdraws                                   within          the         meaning                   of        this         paragraph                       5b            include

      approval             of        an        apprenticeship                             or     trainee             program                 the                        disputes              between                    the             Contractor                       or any  of  its


      employer                  will           no             longer                 be         permitted                   to         utilize                          subcontractors                     and           the           HA HUD                   the       U.S Department
      apprentices/trainees                                         at         less             than            the                                                      of                or the
                                                                                                                            applicable                                         Labor                      employees                      or their representatives

      predetermined                        rate           for            the         work            performed                    until        an

      acceptable                program                  is    approved                                                                                   Contract             Work Hours and Safety Standards                                                            Act
                                                                                                                                                            The         provisions             of this          paragraph                          are        applicable                 only       where

Disputes     concerning                    labor standards                                                                                                  the        amount       of the           prime              contract              exceeds $100000 As used
      Disputes                                 out            of                                 standards                                                                                                               terms
                           arising                                      the        labor                                    provisions                      in         this     paragraph                  the                               laborers  and mechanics
      contained             in        Section                 II    of       this     form           HUD-5370-C                          other              includes            watchmen                 and guards
      than         those             in    Paragraph                                  shall              be     subject              to      the                       Overtime           requirements                                 No     Contractor                   or       subcontractor
      following                                                                       within             the                           of this                                                     for
                           procedures                         Disputes                                          meaning                                                 contracting                      any         part of             the       Contract                work          which           may
      paragraph                 include              disputes                      between               the     Contractor                    or                       require          or         involve                  the         employment                         of        laborers              or

      any      of    its    subcontractors                                    and         the       HA         or      HUD           or the                             mechanics                  shall       require                  or permit               any        such            laborer          or

      employees                 or their             representatives                                 concerning                  payment                                mechanic               in
                                                                                                                                                                                                         any         workweek                       in        which             he        or       she       is

      of     prevailing                wage              rates               or      proper              classification                     The                         employed on such                            work           to    work            in    excess            of      40 hours           in


      procedures                 in       this       section                 may be              initiated
                                                                                                                       upon          HUDs                               such        workweek                       unless                such                 laborer               or        mechanic
      own      motion                upon           referral                 of the        HA            or    upon         request            of                       receives         compensation                              at         rate            not    less than                 one       and
      the    Contractor                   or   subcontractors                                                                                                           one-half         times           the        basic              rate    of                   for   all       hours       worked
                                                                                                                                                                                                                                                     pay
               Contractor                   and/or                  subcontractor                        or other            interested                                 in     excess         of   40 hours              in       such        workweek
                      party               desiring                      reconsideration                         of        findings             of                       Violation                  liability                 for         unpaid                    wages                  liquidated
                      violation                  by           the            HA       or        HUD             relating            to       the                        damages                In    the       event              of               violation              of     the
                                                                                                                                                                                                                                        any                                                provisions

                      payment                       of        straight-time                      prevailing                 wages              or                       set     forth    in    paragraph                     6a          the Contractor                         and any
                      classification                                of        work              shall           request                   such
                      reconsideration                                                                                        within            30
                                                                        by     letter          postmarked
                      calendar days                                 of    the        date           of    notice           of      findings

                      issued               by       the        HA         or       HUD          The           request            shall set

                      forth           those              findings                  that        are       in    dispute            and       the

                      reasons                                                         affirmative                defenses                   with       Section            Page          of         form       HUD-5370-C
                                                including                    any                                                                                  II

                                                                                                                                                                                                                                               1/2014
                      respect                  to    the            violations                  The                               shall        be
                                                                                                              request

                      directed                 to    the           appropriate                   HA       or     HUD             official      in
                                                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
     subcontractor                         responsible                    therefor              shall          be        liable          for     the

     unpaid          wages                 In   addition                 such       Contractor and                        subcontractor
     shall      be    liable to                 the       United           States             in   the        case        of    work            done
     under        contract                 for the         District of             Columbia                   or         territory         to the

     District        or     to         such            territory                 for      liquidated                damages                   Such

     liquidated            damages                        shall          be computed                  with          respect          to         each

     individual             laborer                  or         mechanic                   including                watchmen                     and

     guards           employed                       in    violation             of      the       provisions                  set   forth         in


     paragraph                             of    this           clause             in     the       sum            of    $10        for         each

     calendar              day             on        which               such           individual             was            required            or

     permitted             to    work             in      excess            of     the        standard workweek                            of     40
     hours        without                  payment                  of    the      overtime               wages               required            by
     provisions set forth                            in    paragraph                          of this         clause

    Withholding                  for            unpaid               wages               and        liquidated                  damages
     HUD        or   its
                            designee                      shall          upon      its    own       action              or    upon       written

     request            of            an         authorized                      representative                          of        the          U.S
     Department                 of         Labor           withhold              or      cause           to    be        withheld               from

     any       moneys payable on account                                                  of    work           performed                 by      the

     Contractor             or        subcontractor                        under           any such                 Contract             or      any
     federal contract                       with          the       same prime Contractor                                     or   any        other

     federally-assisted                         contract                 subject to the               Contract                Work        Hours

     and       Safety           Standards                      Act        which          is    held       by        the       same prime
     Contractor             such            sums               as    may be determined                              to    be necessary

     to satisfy        any            liabilities              of   such         Contractor               or       subcontractor                  for

                                           and                                                            as                                     the
     unpaid          wages                             liquidated                damages                            provided              in


     provisions set forth                            in   paragraph                           of this         clause


  Subcontracts

     The       Contractor-or                     subcontractor                     shall insert                in
                                                                                                                     any
     subcontracts                    all    the       provisionscontained                                in    this      Section           II    and
     also            clause                requiring                the     subcontractors                         to    include           these

     provisions                 in
                                            any            lower            tier         subcontracts                         The         prime
     Contractor              shall              be        responsible                   for     the       compliance                     by      any
     subcontractor                         or        lower               tier      subcontractor                         with        all         the

     provisions            contained                      in   these        clauses


  Non-Federal               Prevailing                         Wage         Rates

     Any       prevailing              wage               rate       including                basic       hourly             rate    and         any
     fringe       benefits                      determined under                          state          law        to   be     prevailing

     with        respect               to                       employee                  in                  trade            or    position
                                                 any                                               any
     employed under                             the       Contract               is      inapplicable to                      the    contract

     and        shall        not           be        enforced                                      the        Contractor                 or
                                                                                against                                                          any
     subcontractor                         with       respect             to     employees                    engaged              under         the

     contract          whenever                        such              non-Federal                prevailing                 wage             rate

     exclusive             of    any            fringe benefits                     exceeds              the        applicable             wage
     rate       determined by                          the      Secretary                 of    HUD           to     be       prevailing          in


     the       locality      with           respect             to       such      trade        or position




Section   II     Page-3          of             form       HUD-5370-C                     1/2014
                                                                                                                                                                                                                                                                                                          Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
Instructions                                           to Offerors                                                                                       U.S Department                         of        Housing
                                                                                                                                                        and Urban Development
Non-Construction
                                                                                                                                                        Office      of        Public     and         Indian               Housing



      Preparation of Offers                                                                                                                                    must
      Offerors                    are expected                          to    examine                the    statement                 ofwork                             Have                                   financial
                                                                                                                                                                                     adequate                                          resources                    to     perform                 the
      the            proposed                     contract                    terms             and        conditions                 and all                             contract            or    the                         to   obtain          them
                                                                                                                                                                                                               ability
      instructions                           Failure              to    do        so    will    be    at the       offerors              risk                            Have                                                                        record
                                                                                                                                                                                         satisfactory                 performance
      Each                 offeror           shall          furnish               the information                  required                by    the                     Have                                             record           of                            and business
                                                                                                                                                                                           satisfactory                                           integrity
      solicitation                          The          offeror              shall          sign     the    offer        and          print       or                     ethics
      type            its     name on                       the cover                   sheet        and     each             continuation                               Have                                             record           of
                                                                                                                                                                                         satisfactory                                            compliance                     with     public
      sheet                         which                    makes
                           on                          it                          an        entry          Erasures                  or    other                         policy      e.g           Equal             Employment                     Opportunity                   and
      changes                     must be                   initialed             by the person                  signing            the     offer                        Not     have          been                                                                              otherwise
                                                                                                                                                                                                                suspended                       debarred                  or

      Offers                 signed               by         an          agent            shall        be        accompanied                      by                      determined                to     be                              for    award             of
                                                                                                                                                                                                                     ineligible                                            contracts                by
      evidence                     of       that         agents authority                              unless           that        evidence                              the Department                        of                          and Urban Development
                                                                                                                                                                                                                      Housing
      has            been previously furnished                                           to     the    HA                                                                                     other                                   of     the U.S Government
                                                                                                                                                                          or     any                           agency
      Offers               for      services                 other            than           those         specified           will      not      be                      Current                    of ineligible
                                                                                                                                                                                           lists                                      contractors               are        available               for

      considered
                                                                                                                                                                          inspection           at       the      HNHUD
                                                                                                                                                               Before an           offer       is    considered                      for   award           the       offeror       may be
      Submission of Offers
                                                                                                                                                               requested             by        the        HA          to        submit                statement                   or        other
      Offers                and             modifications                         thereof            shall       be      submitted                 in          documentation                                                                         of         the
                                                                                                                                                                                                     regarding                        any                                        foregoing
      sealed                envelopes                       or        packages                       addressed                to   the      office                                                 Failure
                                                                                                                                                               requirements                                               by     the       offeror             to        provide            such
      specified                    in        the         solicitation                     and               showing                 the         time                               information
                                                                                                                                                               additional                                       may render the                          offeror            ineligible              for

      specified                    for        receipt                   the        solicitation              number                   and        the           award
      name and address                                      of        the     offeror

      Telegraphic                            offers                                not          be         considered                    unless
                                                                      will
                                                                                                                                                               Late           Submissions Modifications                                              and            Withdrawal                      of
      authorized                        by        the         solicitation                      however               offers                      by           Offers
                                                                                                                                      may
      modified                    by    written              or       telegraphic               notice                                                                                 received                                                                                                    the
                                                                                                                                                               Any        offer                                  at        the         place          designated                       in

      Facsimile                    offers              modifications                           or   withdrawals                will      not be                solicitation          after      the exact time                                              for receipt                will
                                                                                                                                                                                                                                      specified                                                    not
      considered                       unless authorized                                by the        solicitation                                             be    considered                unless           it    is   received               before            award         is     made
                                                                                                                                                               and       it
      Amendments                              to       Solicitations                                                                                                     Was     sent by             registered                  or certified             mail           riot    later        than
      If    this              solicitation                         is     amended                     then         all        terms             and                       the                 calendar                           before
                                                                                                                                                                                 fifth                               day                          the      date           specified                for
      conditions                    whichare                       not       modified remain                  unchanged                                                   receipt        of    offers           e.g             an    offer       submitted                in
                                                                                                                                                                                                                                                                                 response
      Offerors                    shall      acknowledge                           receipt           of    any amendments                          to                     to      solicitation                 requiring              receipt         of offers-                by the          20th

      this solicitation                          by                                                                                                                       of   the   month must have been mailed by the 15th
                     Signing                and        returning                  the    amendment                                                                       Was     sent         by mail                or    if    authorized               by        the     solicitation
                     Identifying                  the        amendment                          number            and         date               the                                 sent
                                                                                                                                           in
                                                                                                                                                                          was                      by      telegram                   or     by      facsimile                   and          it     is


                      space                 provided                    for       this         purpose           on      the        form         for                      determined                                  HA/HUD
                                                                                                                                                                                                    by the                                  that      the       late       receipt             was
                                                  an
                      submitting                            offer                                                                                                         due      solely            to        mishandling                      by      the         HNHUD                   after
                     Letter         or       telegram                   or                                                                                                receipt        at   the       HA
                     Facsimile                    if     facsimile                  offers           are     authorized                    in    the                  Was        sent         by        U.S Postal                    Service             Express                Mail       Next
                      solicitation                                 The             HNHUD                   must          receive                 the
                                                                                                                                                                          Day Service                          Post         Office           to      Addressee                    not         later

                      acknowledgment                                    by        the time           specified           for       receipt         of                     than       500 p.m                   at     the                       of                        two
                                                                                                                                                                                                                                 place               mailing                       working
                      offers                                                                                                                                                                         to        the         date                                     for
                                                                                                                                                                          days        prior                                                specified                            receipt             of

                                                                                                                                                                          proposals                       The             term         working                 days              excludes
      Explanation                           to    Prospective Offerors                                                                                                    weekends             and U.S Federal holidays                                             or
Any         prospective                            offeror                    desiring                an          explanation                     or                     Is   the only        offer        received
interpretation                    of    the       solicitation                      statement               of    work etc                  must            Any           modification                    of         an         offer           except                     modification
request         it    in      writing             soon                enough            to     allow             reply        to    reach         all
                                                                                                                                                            resulting           from          the    HAs                               for      best and                 final     offer
                                                                                                                                                                                                                     request                                                                        if
prospective                 offerors              before the submission                                    of their       offers                Oral        this solicitation                 is          request              for    proposals                 is   subject            lo         the
explanations                      or        instructions

                                             be
                                                                              given            before       the

                                                                                                    information
                                                                                                                        award            of      the        same conditions                        as      in       subparagraphs                       a1                        and 93
contract             will         not                   binding                     Any                                       given         to              of this           provision
prospective                  offeror                                                                                     be        furnished
                                                 concerning                             solicitation             will
                                                                                                                                                                    modification               resulting              from            the       HAs         request              for        best
promptly             to     all    other           prospective                      offerors           as    an         amendment                 of        and       final       offer        received               after          the time and                    date        specified
the   solicitation                     if    that           information                   is                             in    submitting
                                                                                                necessary                                                   in      the        request         will        not            be         considered                unless             received
offers      or        if    the         lack           of        it     would           be      prejudicial              to        any      other           before             award           and             the         late        receipt            is        due          solely             to
                            offerors
prospective
                                                                                                                                                            mishandling                by      the      HA       after          receipt at           the       HA

      Responsibility                              of Prospective Contractor

The        HA             shall             award                        contract               only        to                responsible
prospective                  contractor                     who              is    able         to     perform            successfully
under      the        terms                 and conditions                         of     the proposed                   contract                To                       form
                                                                                                                                                        Page        of             HUD-5369-B                         8/93             ref      Handbook 7460.8
be determined                      responsible                               prospective               contractor                                       Previous         edition      is   obsolete
                                                                                                                                                                                                                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
The       only          acceptable                  evidence                    to       establish                    the     date            of                   written       award               or    acceptance                  of offer         mailed        or     otherwise

mailing       of                late        offer         modification                             or    withdrawal                     sent                 furnished               to        the        successful                 offeror          within         the       time          for

either       by          registered                  or       certified                  mail              is        the      U.S             or             acceptance                   specified             in    the        offer       shall       result        in
                                                                                                                                                                                                                                                                                   binding
Canadian                Postal          Service            postmark                      both            on       the envelope                               contract            without              further             action          by       either        party              If     this

or     wrapper               and on               the     original              receipt                 from          the     U.S             or             solicitation             is             request              for    proposals                before            the     offers

Canadian                Postal          Service                 Both                postmarks                     must        show                           specified               expiration              time           the         HA       may          accept           an          offer


legible      date            or    the       offer        modification                              or   withdrawal                     shall                whether             or       not         there       are           negotiations                  after     its        receipt
be      processed                  as        if    mailed             late                Postmark                          means                            unless              written              notice          of        withdrawal               is    received             before

printed                stamped                     or      otherwise                               placed               impression                           award             Negotiations                  conducted                    after receipt           of    an         offer     do

exclusive               of         postage               meter            machine                    impression                    that       is             not    constitute                      rejection          or   counteroffer                 by    the      HA
readily       identifiable                   without            further              action                as        having         been                     Neither            financial                  data           submitted                with         an          offer           nor

supplied            and           affixed           by     the            employees                          of       the     U.S             or             representations                        concerning                  facilities       or     financing              will      form

Canadian                 Postal                   Service             on             the             date             of      mailing                          part        of   the       resulting             contract

Therefore               offerors             should           request the                          postal clerk               to    place

       hand         cancellation                     bulls-eye                      postmark                      on        both         the                 Service            of Protest

             and         the envelope                     or                                                                                       Any                          against              the    award               of        contract            pursuant              to     this
receipt                                                         wrapper                                                                                       protest

The       only          acceptable                  evidence                    to       establish                    the     time            of   solicitation               shall       be        served        on       the       HA     by     obtaining            written            and

receipt      at        the      HA      is    the time/date                         stamp             of     HA       on     the        offer      datedacknowledgment                                     of   receipt              from      the       HA     at    the      address

wrapper                or       other              documentary                           evidence                       of        receipt          shown on the cover of                                   this      solicitation                  The determination                            of

maintained               by the           HA                                                                                                       the       HA      with        regard              to    such           protest          or      to    proceed              to    award

The       only          acceptable                  evidence                    to       establish                    the     data            of   notwithstanding                     such           protest          shall         be    final        unless appealed                      by

mailing       -a        late       offer           modification                       or           withdrawal                 sent           by    the protestor

Express           Mail          Next         Day Service-post                                  Office            to    Addressee
is    the date          entered              by the post                   office             receiving               clerk        on-the                    Offer        Submission

Express             Mail        Next         Day Service-Post                                 Office            to    Addressee                    Offers          shall       be submitted                  as      follows           and       shall        be enclosed                  in


label     -and         the-     postmark                 on     both            the envelope                           or    wrapper               sealed           envelope               and addressed                          to    the      office        specified              in    the

and on the                                        receipt       from                the       U.S            Postal          Service               solicitation                  The            proposal               shall           show           the      hour         and            date
                             original

Postmark                      has           the         same                   meaning                     as          defined                in   specified             in    the     solicitation               for      receipt the                  solicitation           number

paragraph                       of this            provision               excluding                     postmarks                 of    the       and the name and address                                           of    the        offeror          on     the      face        of      the

Canadian                 Postal              Service                      Therefore                        offerors               should           envelope
                    the                              clerk            to            place                                           hand                                                            that    the      offer                                    identified            on      the
request                           postal-                                                                        legible                           It   is
                                                                                                                                                             very important                                                          by properly

cancellation                 bulls          eye      postmark                       on        both         the         receipt           and       face       of    the envelope                      as    set      forth        above          in     order     to    insure             that

the envelope                  or   wrapper                                                                                                         the date          and time                  of    receipt         is   stamped              on the face              of     the       offer


Notwithstanding                         paragraph                               of       this            provision                       late      envelope                   Receiving                   procedures                  are        date         and      time         stamp
modification                 of    an        otherwise                successful                         offer         that       makes            those           envelopes                   identified             as         proposals               and         deliver         them

its    terms           more favorable                      to        the        HA        will          be       considered                   at   immediately                  to     the          appropriate                  contracting                official          and          only
                                                                                                                                                   date    stamp those envelopes which do not contain identification
any time          it    is    received              and       may          be accepted

If    this solicitation                is          -request for                proposals proposals                                      may        of   the contents and deliver them to the appropriate procuring

be      withdrawn                 by      written          notice                   or        if    authorized                 by        this      activity        only through the                        routine          mail delivery                procedure

solicitation                 by telegram                  including                   mailgram                        or facsimile

machine transmission                                received                   at    any            time before                   award            As        described           in       the       HAs IFBIRFP
Proposals               may be withdrawn                                  in    person                by             offeror        or       its


authorized                   representative                     if        the        identity                   of     the        person

requesting              withdrawal                  is    established                         and        the         person         signs

      receipt for            the   offer           before        award                   If        this solicitation                    is   an

invitation             for   bids         bids       may be withdrawn                                    at      any time               prior

to bid       opening


Contract               Award
The HA        will           award                contract           resulting                     from         this      solicitation

to     the responsible                       offeror           whose                 offer           conforming                    to        the

solicitation             will      be       most advantageous                                       to     the        HA       cost           or


price        and             other           factors             specified                          elsewhere                  in        this


solicitation             considered

The HA may

         Reject          any         or      all    offers           if    such               action            is     in    the        HAs
         interest

         Accept other than                          the       lowest            offer

         Waive           informalities                    and minor                      -irregularities                     in     offers

         received               and                 award            more than one contract                                         for      all


         or part of             the requirements                           stated

If    this   solicitation               is          request                for       proposals the                           HA may
award               contract                on      the       basis             of       initial           offers            received              Page             of   form         HUD-5369-B                      8/93             ref     Handbook                7460.8

without       discussions                           Therefore                       each             initial          offer       should           Previous           edition             is   obsolete

contain       the            offerors              best terms                   from                  cost           or     price        and

technical           standpoint
                                                                                                                                                                                                                                                                                               Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                 U.S Department of Housing
Certifications                                   and
                                                                                                                                                 and Urban Development

Representations                                                                                                                                  Office     of    Public           and     Indian         Housing

of Offerors
                                                                                                                                                 51     percent             of     its
                                                                                                                                                                                          voting           stock           is     owned                by         one       or      more
Non-Construction                                               Contract                                                                          minority             group        members and whose management                                                             and     daily

Public       reporting       burden           for   this       collection        of information               is    estimated               to   operations            are       controlled              by one or more such individuals                                                For

average              minutes             per    response                  including        the         time        for    reviewing              the    purpose of               this     definition                minority group                         members are
instructions                searching               existing             data         sources               gathering                   and
                      the      data                                and                             and                                     the
                                                                                                                                                 Check           the    block          applicable              to    you
maintaining                                   needed                          completing                         reviewing

collection      of information                 Thisform              includes         clauses                                     OMBs                  Black          Americans                                      Asian            Pacific             Americans
                                                                                                       required           by

common rule on bidding/offering procedures   implemented  by HUD   in
                                                                                                                                                        Hispanic             Americans                                Asian Indian                         Americans
24 CFR 85.36  and those requirements    set forth in Executive Order
                                                                                                                                                        Native          Americans                                         Hasidic           Jewish              Americans
11625    for       small      minority          women-owned                      businesses and                     certifications


for   independent            price determination                         and    conflict     of    interest
                                                                                                                                                       Certificate            of    Independent Price Determination
The    form     is   required          for    nonconstruction                  contracts          awarded               by   Housing
                                                                                                                                                        The bidder/offeror                         certifies         that
Agencies        HAs           The        form       is    used        by bidders/offerors                    to-certify            to      the

HAs     Contracting               Officer      for       contract         compliance              If   the     form          were          not                   The        prices            in    this        bidoffer                   have            been         arrived           at

used HAs             would        be     unable           to   enforce         their    contracts                Responses                  to
                                                                                                                                                 independently                      without                for            the         purpose                   of         restricting
the   collection         of information              are required                to   obtain           benefit           or to     retain
                                                                                                                                                 competition any consultation                                       communication                           or        agreement
      benefit         The         information                  requested              does        not         lend           itself         to
                                                                                                                                                 with              other bidder/offeror                         or    competitor                      relating to                   those
confidentiality                                                                                                                                           any

                                                                                                                                                 prices          i-i    the         intention             to        submit                  bidloffer                  or    iii        the

      Contingent              Fee Representation and Agreement                                                                                   methods          or factors              used       to calculate                the       prices           offered

       The      biclder/offeror                     represents                and      certifies             as     part          of       its               The        prices           in this         bid/offer              have        not been                  and    will       not

bid      offer         that         except               for        full-time           bona            fide        employees                    be     knowingly                  disclosed              by        the         bidder/offeror                         directly           or


working         solely for the                 bidder/offeror                     the    bidder/offeror                                          indirectly            to   any other bidder/offeror                                  or        competitor                 before       bid

                     has                 has not              employed            or    retained             any person                    or    opening          in        the     case       of          sealed bid                  solicitation                    or    contract

company            to solicit            or obtain             this      contract          and                                                   award           in         the        case         of              negotiated                    solicitation                     unless

                     has                 has not paid or agreed                            to     pay       to     any person                    otherwise             required           by law and
or    company               employed                 or        retained           to    solicit             or      obtain              this                 No         attempt            has       been           made          or        will           be     made by               the

contract        any         commission percentage                                     brokerage                    or    other             fee   bidder          offeror to            induce         any other concern                           to       submit           or    not    to


contingent            upon         or resulting                from        the    award of              this        contract                     submit           bid/offer              for the         purpose           -of restricting                      competition
      If the       answer           to either                            or                above            is     affirmative                          Each           signature              on     the        bid/offer                  is    considered                  to     be

the    bidder/offeror                    shall       make            an       immediate                and         full      written             certification              by     the    signatory            that        the    signatory

disclosure           to the        PHA         Contracting                    Officer                                                                            Is    the         person            in    the            bidderofferors                              organization

      Any misrepresentation                                   by    the    bidder/offeror                    shall         give         the      responsible            for       determining the                    prices           being            offered          in this         bid

PHA      the       right to                   terminate              the       resu-ltant         contract                         at      its   or     proposal            and        that        the    signatory               has           not        participated                 and

discretion            to     deduct            from contract                      payments               the        amount                  of   will    not      participate                 in    any        action           contrary               to       subparagraphs

any     commission percentage                                       brokerage               or         other        contingent                   a1       through            a3            above           or

fee     or                                                                                                                                                             Has been authorized                            in        writing               to    act       as    agent        for

             take     other        remedy pursuant                         to the       contract                                                 the    following            principals in certifying                             that          those       principals              have

                                                                                                                                                 not participated                   and       will       not    participate                 in    any           action      contrary

       Small             Minority                   Women-Owned                             Business                     Concern                 to    subparagraphs                   al through a3                                   above               insert          full    name

Representation                                                                                                                                   of     persons              in     the       bidder/offerors                         organization                     responsible
The     bidder/offeror                   represents                 and        certifies         as      part        of      its      bid        for    determining                the     prices         offered               in this          bid or proposal                        and

offer that it                                                                                                                                    the     title         of     his         or       her      position                  in        the         bidder/offerors

              is             is    not         small business                     concern              Small business                            organization

concern               as      used             in        this       provision                means                                                         ii          As         an      authorized                                       does                             that        the
                                                                                                                          concern                                                                                    agent                                 certify

including             its     affiliates                 that        is       independently                        owned                and      principals            named              in       subdivision                  b2i                        above           have         not

operated             not dominant                   in    the       field      of operation                  in     which             it    is
                                                                                                                                                 participated               and        will    not participate                        in               action                            to
                                                                                                                                                                                                                                            any                        contrary

bidding            and      qualified               as          small business                    under            the       criteria            subparagraphs                   al through a3                                  above            and

and    size     standards              in 13        CFR            121                                                                                     iii         As an             agent        has       not        personally                  participated                     and

              is              is    not          women-owned                          small business                      concern                will    not      participate                 in               action                                  to
                                                                                                                                                                                                    any                         contrary                        subparagraphs
Women-owned                              as    used            in    this      provision                means                     small          al through a3                             above
business           that      is     at    least          51        percent            owned            by           woman                  or           If the        bidderofferor                  deletes          or    modifies subparagraph                                    a2
women           who          are         U.S         citizens              and        who         also           control                and      above           the    bidder/offeror                     must            furnish              with            its    bid/offer

operate       the     business                                                                                                                   signed      statement                 setting           forth       in     detail              the    circumstances                     of

              is               is      not          minority              enterprise            which pursuant                             to    the    disclosure

Executive            Order           11625               is    defined           as      business                  which            is      at

least    51          percent             owned                by     one        or     more            minority                                  HUD-5369-C             8/93
                                                                                                                               group
                                                                                                                                                 Previous        edition      is   obsolete                          of         ref   Handbook                  7460.8
members or                  in the       case of                publicly              owned business                         at    least                                                             page
                                                                                                                                                                                                                                                     Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
     Organizational                  Conflicts            of Interest                    Certification

       The Contractor                 warrants            that        to       the    best of           its     knowledge
and     belief and            except        as   otherwise                 disclosed             it     does         not have

any     organizational                conflict            of    interest             which         is      defmed             as

situation          in        which       the      nature             of        work        under                    proposed

contract           and               prospective                     contractors                      organizational

fmancial           contractual            or other         interest             are      such     that

                        Award            of    the     contract                                                     an   unfair
                                                                                may        result          in


competitive             advantage                                                                                                            Conflict       of Interest

                ii       The        Contractors                  objectivity                in    performing                   the      In    the    absence          of any   actual     or apparent            conflict      the   offeror
contract        work         may be         impaired                or                                                                  by submission             of      proposal        hereby           warrants     that   to    the   best

                iii          That    the       Contractor                  has        disclosed               all    relevant           of    its
                                                                                                                                                    knowledge           and    belief     no       actual    or apparent        conflict        of

information              and       requested          the        HA            to    make               determination                   interest       exists    with regard         to   my       possible       performance         of   this

with respect            to this      Contract                                                                                           procurement              as     described        in    the    clause       in   this   solicitation

        The        Contractor              agrees          that           if    after       award               he       or   she       titled      Organizational             Conflict of Interest

discovers          an organizational                   conflict                of    interest         with respect                 to

this    contract             he     or she          shall        make               an    immediate                  and      full           Offerors Signature
disclosure            in      writing          to     the            HA         which            shall           include                The      offeror    hereby       certifies   that      the    information contained                in


description             of the action                which           the        Contractor                 has       taken         or   these       certifications       and     representations            is   accurate      complete
intends       to      eliminate          or    neutralize                 the       conflict           The          HA may              and      current

however terminate                     the      Contract              for       the    convenience                   of HA if

it   would be         in the        best    interest           of    HA
       In the   event         the    Contractor                was aware of an organizational
conflict        of      interest         before           the        award            of    this        Contract              and

intentionally              did not        disclose           the- conifict                 to    the       HA         the     HA        Signature            Date
        terminate            the    Contract          -for      default
may
       The Contractor                shall       require                  disclosure            or     representation

from subcontractors                      and     consultants                   who may be               in          position

to -influence           the       advice       or    assistance                 rendered              to    the      HA       and       Typed        or   Printed      Name
shall     include             any        necessary                   provisions             -to         eliminate                  or

neutralize            conflicts          of    interest              in     consultant                agreements                   or

subcontracts                 involving           performance                         or     work              under           this

Contract                                                                                                                                Title



     Authorized               Negotiators             RFPs                only
The       offeror            represents              that           the         following                                      are
                                                                                                           persons
authorized              to    negotiate              on        its        behalf           with         the         PHA            in

connection            with        this   request          for        proposals              list        names            titles

and    telephone             numbers of             the    authorized                    negotiators                                    HUD-5369-C          8/93
                                                                                                                                        Previous       edition   is   obsolete    page        of     ref    Handbook     7460.8
Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                        THE FOLLOWING
                                                                        DOCUMENT


                                                                                         CONTRACT
                                                                                          SAMPLE
                                                                                   ISA
                                                                                                                                                                      Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                    SERVICE AGREEMENT

Security Guard Services
Contractor
Agreement        No

This Agreement              is   made     this     _day       of                         2014        by         and     between                the     Housing
Authority       of    Kansas City                  Missouri         HAKC              Missouri            Municipal           Corporation                created

pursuant   to    RSMo 99.040                       having    its   principal    place     of business              at   920         Main Street Suite
701 Kansas           City Missouri 64105                     and __________________________having                                              its      principal

place   of business         at_______________________


        DEFINITIONS
1.1     HAKC           means           the    Housing        Authority    of    Kansas            City        Missouri        its    Receiver            Special

        Master Board Commissioners                              Directors      Managers and employees


1.2     HUD          means         the   U.S       Department of Housing and                  Urban           Development


1.3     Agreement means this SERVICE AGREEMENT                                                dated ______________entered                                      into

        between HAKC and Contractor This Agreement                                          also includes               the    following            component
        parts/documents                       the    Proposal         submitted         by the           Contractor                 in
                                                                                                                                         response         to   the

        solicitation              the    Scope of       Work           the  Specifications any and    Form HUD 5369-C
                                                                                                         if




        Agreement            any also includes               written   and signed changes to any of these documents by
        Addendum Change Order or other                               written and signed modification



1.4     Contractor means                     the    person or other      entity    entering         into this          Agreement               with    HAKC     to

        perform       all   of the       Work      required under this         Agreement

1.5     Contracting               Officer          means     the    authorized        person        who          signed        this       Agreement             for

        HAKC

1.6     Day      means             calendar day unless otherwise                   indicated



1.7     Default means                  the failure     of the      Contractors to       fulfill    the        contract obligations



1.8     Services             means           the    promises         tasks      responsibilities                 and     duties           that       Contractor

        promises        to       perform      and    deliver to      HAKC      as set    forth      in   this     Agreement and                      specifically

        described           in   theRequest     Proposals
                                                       for                      and     further      described            in    Part          two     Scope     of

        Work     and the          Contractors Written Bid


1.9     Work         means         the Services performed               by the Contractor pursuant                       to this         Agreement

        TERM OF AGREEMENT
2.1     The term         of this         Agreement          shall    begin     as of the          date        of the    Notice           to   Proceed          and
        shall    be for            period of __________________________________________________
                                                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
rt




           SERVICES
     3.1   Pursuant         to        the     terms of                 this    Agreement                  the   Contractor               shall     perform       the   services         as
           described             Scope of Work including all written amendments to the Scope of Work
                                in    the

           and      the   Contractors Written Proposal incorporated herein by this reference


     3.2   Unless otherwise                        specified             in    the    Scope           of     Work       the        Contractor           shall    furnish    all    tools

           material labor and equipment                                        to    perform the              required services to be delivered                           under        this

           Agreement                    All       work       is    to    be completed                   free    of defects              in   material workmanship                      and

           performed according                          to   the        Scope of Work and                        specifications               if
                                                                                                                                                   any


     3.3   The Contractor                    is   acting          at   all    times as an independent                         contractor



     3.4   The Contractor                    shall      exercise              sound business judgment                              in   performing under the terms of
           this     Agreement                     and    shall               comply            with   all     applicable           federal          laws       state   laws        HUD
           regulationsand                     HAKC           directives               and policies



           PRICING              BILLING              AND PAYMENT
     4.1   HAKC           agrees             to     pay           and          Contractor               agrees         to    accept           as    compensation             for       the

           performance                 of the           Services              and         in    accordance             with    the       attached         schedule         of prices

           This     is     fee-for-services                       Agreement

     4.2   For                               of                    for        the                                of     the        Services                               under
                    purposes                       billing                            performance                                                    performed                         this

           Agreement                  the         Contractor                 shall    submit          an     original       and two                 copies       of each     request
           for     -payment           to-    HAKCs                Director           of    Procurement               All    requests          for   payment         must contain
           the      following               information                  Contractors                  name        address                telephone          number          and        tax

           identification             number             this          Agreement number                         description             of the      services      performed and
           the                         of-an       authorized
                   signature                                                  company             official




     4.3   HAKC          shall        pay the           Contractor                  within       thirty      30      calendar            days following            receipt        of the

           requests             for     payment acceptance                                     of the   work and             all    required documentation                    i.e       all


           requests for              payment must be signed by the                                           Project    Manager              certifying     acceptance            of the

           work      payroll certifications                            for    Davis Bacon               projects        etc.


     5.0   PERSONNEL
     5.1   The      contact          person representing the                                   Contractor       shall       be________________               ___________
           ______         All    communication                          between                HAKC       and   the     Contractors                personnel on the project
           shall be through                   Mr                                          The     Contractor           shall       not       replace      this   contact      person
           without        the    agreement                   of        HAKC          that the         substitute            persons            is/are     of    equal or greater
           skill    and     experience                            The         contact            person         representing                 the    HAKC          shall    be      Dale
           Williamson Project Manager                                           Mr         Williamson -can                 be reached              at   816-000-0000


     5.2   The      Contractor                shall      be        responsible                  for   the     conduct         and        discipline      of his employees

           Each      person            assigned              to        perform services                      under     this    Agreement                must have sufficient
           knowledge                 skill        and    experience                   to       perform        properly        the work             assigned       to   them            Any
           employee              who              does        not            perform            his     work      in          skillfulmanner appears      be                      to

           incompetent                 or acts          in             disorderly              or intemperate               manner shall be removed from the
           job     by the       Contractors                  point of contact                    at   the     written       request of HAKC Such removal is
                            for an extension of time
           not     cause                                                              in   which        to   complete the work
                                                                                                                                                                                                        Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
5.3   The Contractor                  shall       comply with Sections                              103 and                107 of the Contract Work                            Hours and

      Safety Standards                      Act    40 USC                 327-330 as supplemented                                              by the Department                    of Labor

      Regulations found                     at    29   CFR


5.4   The Contractor agrees                        to provide for                   HAKCs                  approval               list     of subcontractors                   if
                                                                                                                                                                                    any        that

      will   be    used      to        perform          the    work                Said        list        of subcontractors                      shall    be delivered                   to    the

      HAKC        prior     to         execution            of this             Agreement                            However                   regardless        of    HAKCs                   prior

      approval            Contractor               shall       be         responsible                      for       all    actions              and/or        inactions             by        said

      subcontractors                   as    they        pertain              to    the        Services                performed                 under         the    terms              of     this


      Agreement

      RECORD KEEPING
      The Contractor                  shall      maintain          at     least      one copy                   of   any and             all   written    changes
      modifications              or        amendments               to    the       Scope             of   Work            the    specifications               or this

      Agreement            that       may        be agreed               to    by the parties                     These documents                        shall      be-   made
      available to the                HAKC         for   inspection                 and copying upon                            the      request        of the      HAKC

      INSPECTION                  ACCEPTANCE                             LIENS
7.1   The     HAKC         shall           review        require          correction                  if
                                                                                                            necessary                 and        accept    the work                 produced
      by the       Contractor                so    long       as      the          work        is     performed                  consistent             with    the    terms of                this


      Agreement                 Such  reviews                      shall           be carried               out       within      thirty          30      business             days after
      submission           of    documents for approval so as                                         not to          impede             the work of the -Contractor



7.2   The Contractor                  shall      make any             required corrections                             promptly and                 return           -revised         copy of
      the    work     to    the            HAKC        within       seven                      calendar               days of             notification         or         later          date      if




      extended        by the           -HAKC


7.3   Failure      by      the         Contractor             to         proceed           with             reasonable                   promptness              and/or             to    make

      necessary corrections                        shall      constitute                  default under the terms of this                                  Agreement

7.4   The     contractor              is   prohibited         from placing                          lien        on the          HAKCs            property            This      prohibition

      shall   apply to          all    subcontractors


-8    CHANGES
8.1   HAKC may              at        any time by              written              order           agreed            to    by the              Contractor -make                    changes
      within the         Scope of Work                    of this         Agreement                        in   the    services to be               performed


8.2    any such change causes an increase
      If                                                                                  or decrease                      in   the       prices    charged            the      maximum
      amount of the Agreement or the time                                                 required               for performance- of                      any    part       of the            work

      under       this    Agreement                    whether                or    not    changed                   by the           order        or    otherwise             affects          the

      conditions          of this Agreement                               the       HAKC              shall          make         ar        equitable          adjustment                 in    the

      maximum amount                         the       prices             the      delivery                schedule              or other         affected          terms           and       shall


      modify the Agreement accordingly


8.3   The     Contractor               must        assert          its        rights      to        an      equitable             adjustment              under        this         provision

      within thirty         30             days from the date of receipt of the written order                                                           However           if   the       HAKC
      decides that the facts                      justify     it    the        HAKC may                     receive         and          act    upon       proposal submitted
      before      final    payment               of the     Agreement
                                                                                                                                                                                  Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
8.4    Failure        to    agree           to    any     adjustment              shall         constitute               dispute       under        112.0       Disputes
       However             nothing          in    this   provision         shall       excuse the                Contractor          from proceeding              with the

       Agreement                 as changed


8.5    No services               for which          an additional cost or fee                          will    be charged by the Contractor                       shall     be
       furnished           without         the    prior   written consent                  of the          HAKC

       CONTRACT MODIFICATIONS
9.1    Only      the                                Officer          has                             to                          term        or   condition          of    this
                           Contracting                                       authority                        modify     any
       Agreement on           of       behalf            the    HAKC             Any       modifications                shall   be agreed         to     by the      parties
       in writing and signed by                          the Contracting                Officer               The Contractor           specifically        agrees and
       understands               that no verbal modifications                           are allowed to this                  Agreement

9.2    The     HAKC may                modify the Agreement                          unilaterally              under the following circumstances

       pursuant to               specific authorization                    as stated             in    the     Agreement             e.g Changes                or          for

       administrative                 matters which              do    not       change           the         rights    or   responsibilities            of the      parties

       e.g       change               in    l-IAKCs        address                  All-     other          modifications            shall    be-   in    the     form       of

       supplemental               agreements signed by                       tile      Contractor and the Contracting Officer


10     DISSEMINATION                        OF INFORMATION                          RETENTION                    OF RECORDS
10.1   The Contractor                  hereby agrees that                    no information                     or material          shall   be disseminated                 or

       disclosed           to    the general             public       -the      news media                    or any-person            or organization            without

       the    prior    expressed              written approval               of the          HAKC

10.2   The     HAKC HUD                      or the       Comptroller General                          of the     United        States       or   any     of their duly
       authorized                                                                   three                                                                   under
                                representatives                shall       for                                years     after    final       payment                      this

       Agreement                 have        access        to    and       the      right       to     examine           any of the          Contractors          directly

       pertinent           books           documents             papers           or    other           records         involving      transactions          related         to

       this    Agreement                    for   the     purpose            of     performing                 audits        examinations              excerpts           and
       transcriptions



10.3   The Contractor                  agrees        to    include         in     first-tier         subcontracts                provision        substantially            the

       same      as    10.2                Subcontract               as    used         in      this      provision   means an agreement                          entered
       into    between           the       Contractor          and another              entity         to     perform  portion of the Work                        required
       under the terms of                   this    Agreement                excluding any such subcontracts


       The     periods           of    access        and       examination                 in    110.2         and     10.3      for     records       relating      to

       appeals         under           112.0        Disputes                    litigation            or      settlement        of   claims       arising       from       the

       performance               of services             required         under the              terms of             this   Agreement            or        costs         and
       expenses            of this         Agreement            to   which        the      HAKC HUD                   or the    Comptroller General or any
       of     their    duly           -authorized                                               has           taken                                    continue
                                                           representatives                                              exception         shall                           until

       disposition          of   such appeals               litigation           claims or exceptions


11.0   AGREEMENT TO PAY LIQUIDATED DAMAGES
       Section deleted
                                                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
12     DISPUTES
12.1   All     disputes          arising        under           or    relating         to        this        Agreement                        including               any      claims         for

       damages           for the        alleged breach                 thereof         which                are       not      disposed              of by        agreement              shall

       be resolved under                 this       provision


12.2   All    claims by the Contractor shall be                                made         in   writing             and submitted                       to   the     HAKC  claim

       by the     HAKC           against        the    Contractor              shall   be        made              by        written decision                     by the HAKC

12.3   The      HAKC         shall      with        reasonable            promptness                      but        in     no event            in       more than             thirty        30
       days render                 decision          concerning            any claim hereunder                                    The Contractor has                          thirty    days
       30        after      receipt           of the        HAKC          decision           to       notify             the      HAKC              in    writing         that     it   takes

       exception            to    such        decision           After         that    time            period                the         decision             shall       be    final        and

       conclusive


12.4   Provided the              Contractor           has              Given         the     notice            within the time stated                               in          Accepted
       its    claim    relating to such                decision           from the          final           release and                            Brought            suit    against the

       HAKC not later than one                               year after receipt of                          final        payment              or    if   final    payment has                not

       been made not later than                           one             year after the Contractor                                  has had                    reasonable time               to


       respond         to         written       request          by the          HAKC            that         it     submit               final          voucher          and     release
       whichever         is      earlier then          HAKCs              decision          shall         not        be     final    or conclusive                    but the       dispute

       shall    be determined on the merits by                                   court of competent jurisdiction



12.5   The      Contractor            shall         proceed          diligently        with         the         performance                    of the            services         required

       under      this   Agreement                   pending          final     resolution              of    any request                     for    relief       claim appeal                or

       action     arising under the                  Agreement                 and     shall        comply                with      the decision                 of the       HAKC

13     TERMINATIONAND                           DEFAULT
13.1   This      Agreement               will       terminate             immediately                  if     the           Contractor               becomes                 ineligible       to


       contract with             HUD         under applicable                  laws and            regulations



13.2   TheHAKC may terminate this                                    Agreement              in    whole                  or-in     part       at    the       convenience-of                 the

       HAKC or for the failure of the                                Contractor            to     fulfill          its    obligations               by default                The       HAKC
       shall     terminate              Agreement by delivering to
                                      this                                                                   the         Contractor                      Notice          of Termination

       specifying        the       nature extent and effective date                                          of the          termination                      Upon        receipt       of the

       notice      the      Contractor              shall             immediately                discontinue                   all       services             affected         unless the

       notice     directs         otherwise               and    deliver        to     the       HAKC                all-    information                  reports            papers and
       other      materials            accumulated                   or   -generated                 in       performing                   this          Agreement                whether

       completed            or   in
                                      process


13.3   If    the termination            is    for   the    convenience                of the         HAKC                 and       is   in   whole             the      HAKC      shall      be
       liable    only for         payment            for services              rendered before the effective                                        date        of the termination

       If    the termination            is     in   part     the       HAKC          shall       be         liable          for   payment                for services            rendered

       before          termination              and         compensation                    for       the            remainder                 of        the      Agreement                  not

       terminated           shall      be equitably adjusted as agreed                                       to      by the         parties          at          rate     not to exceed

       the     ratio   of the      remaining services                     to   the    original              Agreement


13.4   If    the termination             is    due     to   the      failure      of the           Contractor                  to        perform          its    obligations            under

       this     Agreement               by      default          the      HAKC may                    require               the      Contractor                  to      deliver        in   the
                                                                                                                                                                                                              Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
       manner and               to the       extent           directed           by the             HAKC            any work as described                                in   1T12.22               The
       Contractors              compensation                    shall         be determined                      in    accordance                   with        8.0 CHANGES TO
       SCOPE OF                 WORK                   The      HAKC may                       take         over the             work and                    prosecute the same to

       completion           by contract or otherwise and                                            the      Contractor               shall       be         liable    for    any additional
       cost        incurred          by the        HAKC            in   excess                of the        Agreement                  balance                     HAKC may               withhold

       payments            to   the     Contractor                   for the                                  of set-off              or                      payment as                 the     case
                                                                                        purposes                                            partial

       may be         of    amounts owed                      to   the       HAKC             by the         Contractor


13.5   If    after termination                for       failure         to    fulfill      its      obligations             by default                  it    is   determined                 that the

       Contractor           had         not        failed          said         termination                  shall          be        deemed                 to    have        been           for    the

       convenience              of the        HAKC              and the Contractor                            shall         be    entitled          to        payment as described
       in      12.3


13.6   Upon         the termination                of this         Agreement                     for  any reason the Contractor shall be                                                 obligated

       to    cooperate               with    the         HAKC so                 that               smooth transition of responsibilities                                                including

       immediate            delivery          to       the HAKC                or       its    designee               all    files         papers and                 records related to
       the    Contractors              performance of                        this    Agreement

13.7   Any     disputes              with     regard            to      this      clause             are      expressly                subject               to    the     terms         of     12.0
       Disputes


14     ORGANIZATIONAL                             CONFLICTS OF INTEREST
14.1   The         Contractor          warrants               that       to     the           best      of    its     knowledge                   and          belief      and        except             as
       otherwise disclosed                        it   does not have                      any       organizational                    conflict           of interest             defined            as
       situation       in       which         the        nature          of      work            under         this         Agreement                    and             the     Contractors

       organizational financial                           contractual                or other interests are such                                   that



       14.1.1       Award         of the      Agreement may                             result         in    an unfair competitive advantage                                          or

       14.1.2The            Contractors                       objectivity                in      performing                 the        services                    required          under           the

                    Agreement may be impaired


14.2   The Contractor agrees                            that after award                       of this       Agreement                      it   discovers             an organizational
       conflict      of interest the                   Contractor             shall        make           an immediate                     and     full       disclosure            in   writing         to

       the     Contracting              Officer               which           shall           include                 description                  of        the      action         which           the

       Contractor           has taken               or intends to take                         to   eliminate or neutralize                                  the conflict           The        HAKC
       may         however            terminate               the       Agreement                    for     the      convenience                   of the            HAKC          if   it    deems
       such termination                 is   in     the       best      interest of the                   HAKC

14.3   In    the    event       the    Contractor was aware of an organizational                                                             conflict             of interest before the

       award        of this      Agreement and                          intentionally                  did    not disclose                 the     conflict           to   the      Contracting

       Officer then             HAKC may                  terminate              this      Agreement                   for    default



14.4   The     provisions             of these            paragraphs                    shall       be included                  in   all        subcontracts                 and    consulting

       agreements       any wherein the work to be performed is similar to the service provided by
                                if



       the    Contractor  The Contractor shall include in all such subcontracts and consulting

       agreements                 any        and        all    provisions                  necessary                to      eliminate              or         neutralize            conflicts            of

       interests
                                                                                                                                                                                                    Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
                                                                                                                                                                                               t_




15     INDEMNIFY AND HOLD HARMLESS
15.1   The      Contractor                   agrees         to         indemnify           and            hold       harmless           the        HAKC                 its      directors

       commissioners officers                              managers and employees                                    against          any and           all    claims           demands
       losses and liabilities including attorneys fees                                                      costs and                                   of defending
                                                                                                                                 expenses                                         against
       such     claims                arising       out     of               Any     act      or     omission             by     or on       behalf            of the          Contractor
       outside         the        scope         of    this        Agreement                   and                  Any         act     or    omission                 determined             to

       constitute            negligence                recklessness                      or     willful       misconduct                          the         Contractor                  the
                                                                                                                                        by                                         or
       Contractors               agents employees representatives                                                 and assigns               in   the     performance                of this

       Agreement

16     FORCE MAJEURE
16.1   Either                                 be excused
                     party        may                                       for
                                                                                   any     delays           or     default           resulting          from          circumstances

       beyond         its    control           including          without           limitation             riot    war      fire      act of       God           or other casualty

       beyond         its    controL



17     STANDARD OF CONDUCT                                            QUALIFICATIONS
17.1   The     provisions              of 24 Code of Federal                              Regulations                85 are applicable                      to     this    Agreement
       and     govern            the      Contractors                  standard            of      conduct           and         qualifications                                    of   this
                                                                                                                                                                          copy
       regulation           is   available          upon request


18     ASSIGNMENT OF AGREEMENT
18.1   The Contractor                  shall     not       assign or transfer any interest                                  in   this   Agreement except claims
       for    monies             due      or    to     become                due     from          the       HAKC           under           this   Agreement                     may         be

       assigned             to        bank       trust       company                or other              financial       institution              If    the        Contractor          is


       partnership this                      Agreement                 shall        inure       to     the        benefit        of    the       surviving              or      remaining
       members               of such           partnership approved                           by the        HAKC

19     INTEREST OF MEMBERS OF CONGRESS
19.1   No     member                    delegate            to    the       Congress             of the           United         States          of America                or    Resident
       Commissioner shall be admitted                                        to   any share or part of                                                             or to
                                                                                                                            this      Agreement                          any benefit
       to    arise    there           from     This        provision              shall   not      be construed                  to   extend           to     this     Agreement              if



       made     with             corporation for                 its   general benefit


20     INTEREST OF                      MEMBERS                    OFFICERS                   OR EMPLOYEES AND FORMER MEMBERS
       OFFICERS                  OR EMPLOYEES
20.1   No member                  officer       or    employee                of the       HAKC             no     member             of the       governing               body of the
       locality      in     which        the    project           is    situated           no      member             of the governing                        body        in   which      the

       HAKC          was         activated            and         no        other        public           official     of      such         locality           or      localities       who
       exercises            any       functions            or responsibilities                  with        respect to           the    project               shall     during      his      or

       her tenure                or    for    one                year thereafter                     have         any interest               direct           or    indirect       in   this


       Agreement                 or the      proceeds thereof


21     NONDISCRIMINATION
21.1   The     Contractor                 agrees            not        to     discriminate                 against          any       employee                   or    applicant          for

       employment                because            of race            color religion sex                        age      or national origin                        The Contractor
       shall   take         affirmative          action          in    this       regard posting such                       notice      in   conspicuous                       places and
       placing       such         notice       in    all    solicitations            or advertisements                         for    employees                     The Contractor
       shall    advise            each         labor        union            with    which           it     has      an     agreement                   of       the      Contractors
       commitment                to    nondiscrimination
                                                                                                                                                                                           Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
22     SECTION
22.1   The work        to   be performed under                          this       contract       is                  to   the       requirement              of Section             of
                                                                                                       subject

       the     Housing         and           Urban         Development                     Act    of     1968         as        amended                12       U.S.C         1701u

       Section              The purpose                   of Section                 is    to   ensure        that    employment                 and        other       economic

       opportunities           generated by                HUD          assistance               to    HUD     assisted           projects covered                     by Section
             shall    to the       greatest          extent          feasible             be directed         to     low and           very low income persons

       particularly         persons who are recipients of                                  HUD         housing assistance


22.2   The     parties to          this       contract          agree        to    comply         with       HUD      regulations               in    24    CFR         Part      135
       which        implement            Section                As evidenced                    by    their   execution              of this contract                  the   parties

       to    this   contract                        that they are                under no contractual                      or other impediment                         that would
                                    certify

       prevent them from complying                               with the Part 135                     regulations



22.3   The Contractor agrees                         to   send         to    each         labor organization                    or representative                      of   workers
       with which        the        Contractor             has          collective              bargaining         agreement                or other        understanding
                         notice                                 the     labor                                   or     workers               -representative                 of     the
       if
             any                             advising                                 organization

       contractors          commitments                    under        this       Section             clause         and       will    post-copies              of the       notice-


       in    conspicuous            places          at    the    work        site    where            bothemployees and applicants for training
       and     employment                positions          can        see the            notice        The notice shall describe the Section

       preference           shall        set forth              minimum number and                            job titles        subject         to     hire      availability        of

       apprenticeship               and         training         positions                the    qualifications             for      each            and    the        name        and

       location       of the       persons               taking        applications              for   each     of the          positions and               the        anticipated

       date the work               shall      begin


22.4   The     Contractor            agrees          to    include           this     Section                clause        in   every        subcontract                subject      to


       compliance           with        regulations             in     24    CFR          Part    135        and agrees to-take                       appropriate            action
                                                                                                  subcontract or                     the     Section             clause
       as provided                 an applicable                provision of the                                                                                                  upon
                              in                                                                                                in



            finding   that the           subcontractor                 is   in    violation       of the       regulations             in   24       CFR        Part    135       The
       contractor       will       not       subcontract             with any subcontractor                          where        the       contractor           has notice          or

       knowledge            that     the        subcontractor                 has         been        found     in    violation            of the       regulations            in   24

       CFR      Part    135


22.5   The      Contractor              will     certify        that        any      vacant            employment                positions             including             training

       positions       will        be    filled             After           -the    contractor           is    selected              but     before         the        contract       is



       executed         and                  With    persons other than those                            to   whom          the      regulations            of 24           CFR   Part

       135     require        employment                  opportunities               to        be directed           were           not    filled     to   circumvent              the

       contractors          obligations              under 24           CFR         Part        135


22.6   Noncompliance                    with        HLJD        regulations               in    24     CFR      Part        135        may           result      in-    sanctions
       termination          of      this       contract         for    default            and     debarment            or suspension                    from future               HUD
       funded contracts


23     OTHER REGULATORY REQUIREMENTS
23.1   The     following           requirements                 full    text       copies available                  from the           HAKC           contracting            office

       are incorporated                 by     HAKC
                    Executive            Order            11246             Equal         Employment                 Opportunity               and         41    CFR 60             for

                    contracts           in   excess of $10000.00
                    Anti-Kickback               Act 18          USC 874             and 29        CFR
                                                                                                                                                                                  Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
24      NOTICES
24.1    Any notice        payment demand                    or communication                      required or permitted                   to   be given            by any
        provision       of this    Agreement must be                       in   writing       and        will    be deemed              to     have         been       given
        when      delivered       by whatever            means         to   the party designated                        to    receive        such      notice          or on
        the     date following the day sent by overnight courier or on the                                                   third   business day              after     the
        same      is   sent by United            States Postal Service                      postage and                 charges prepaid directed                             to

        the     addresses       noted                   or to such
                                             above                          other or additional addresses                               as either party might
        designate        by     written        notice    to      the      other                         Electronic            facsimile        transmission
                                                                                      party                                                                                  is


        permitted        but    only             signed                                                          mailed                 class
                                         if
                                                              original          is    concurrently                              first                 in    the    United
        States postal service as provided herein


25      COUNTERPARTS
25.1    This Agreement may be executed                               at   different         times and             in
                                                                                                                        any number             of counterparts
        each of which will be deemed an                              original         document                  but    all    of which         will        constitute

        single    document              This     document          will     not       be binding                               constitute        evidence
                                                                                                            upon         or                                             of
        contract       between         the parties       until    such      time as               counterpart                of this    document             has been
        executed         by     both     parties        and            copy          thereof       delivered             to     the     other                     to    this
                                                                                                                                                      party
        Agreement

26              AND INSURANCE
        LIABILITY
2-6.1   GENERAL COMPREHENSIVE                                 LIABILITY
        The Contractor            at   the     Contractors
                                            sole cost and expense agrees to procure and

        maintain during the term of this Agreement or
                                                        any extension thereof General
        Comprehensive Liability Insurance naming the HAKC as an additional insured and
        certificate     holder    and         protecting the         HAKC            from    liability     judgments                 suits and        claims
        including       but    not limited to suits for
                                                        bodily injury                             personal injury including false arrest
        libel    slander invasion of privacy and                       property         damage arising out                        of the Contractors

        provision      of services        under      this   Agreement                  The Contractor shall                       provide the              HAKC        with

          copy of the declaration                page       of the     policy demonstrating                       that       HAKC       constitutes           an
        additional      insured at the time of execution                         of this      Agreement

        For general       liabilitycoverage the contractor-shall provide the HAKC with                                                                Certificate            of

        Insurance       that    names the HAKC as an additional insured and shall carry                                                               the     following
        insurance with          respect to property              and      its   operations


          Liability/Bodily        Iniury

                       Three      million      dollars      $3000000.00                     for   all   claims arising out of                     single

                  occurrence
                       Four hundred thousand dollars                            $400000.00                  for
                                                                                                                      any person         in      single
                  accident or occurrence


         Property       Damage
                       Five    hundred thousand dollars                         $500000.00                 for each           occurrence
                                                                                                                                                                   Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
26.2   AUTOMOBILE               LIABILITY              POLICY LIMITS
       The      Contractor           at    the    Contractors                sole     cost     and     expense            agrees     to    procure        and
       maintain during the term of                     this   Agreement               or   any extension thereof Automobile                           Liability

       insurance        The      required Automobile                     Insurance           shall   contain    policy limits of not             less than

       the following



       Bodily Injury

                 $500000         each       person
                 $500000         each       occurrence              and


       Property        Damage
                 $500000         each       occurrence


26.3   WORKERS               COMPENSATION COVERAGE
       The      Contractor           at    the    Contractors                sole     cost     and     expense            agrees     to    procure        and

       maintain        during        the        term     of    this    Agreement or any extension                               thereof           Workers

       Compensation             Insurance               The        Workers Compensation Insurance                             shall       contain       policy

       limits   equal to        or greater            than     the      policy      limits    required       by state or federal            law and          not
       less   than


       $500000         per accident
       $100000         disease policy             limit




26.4    NON-WAIVER OF SOVEREIGN IMMUNITY
       The      HAKC      is      public         entity       and       political     subdivision        of the       State    of    Missouri          and    is



       protected       by the doctrine of sovereign                          immunity         pursuant to Section             537.600           RSM0      The

       foregoing       provisions          requiring insurance                   coverage        shall   not   be deemed                  relinquishment
       or   wavier      of     any    kind       of    limitations         of    liability     provided        or    available       to    HAKC         under

       applicable       state    governmental                 immunities law                 The purpose             of this insurance            does       not

       include    coverage           for   any    liability        or suit for        damages          which    is   barred by the doctrines                  of

       sovereign        or     governmental                  immunity            by     whatever         name          as    set     forth       in    RSMo
       537.600et.seq             This policy            is   not   intended to act as                  waiver       of any defense           available        to

       the insured by statute or                      common-law


27     CHOICE OF LAW/CHOICE OF FORUM
27.1   The    parties agree that the                  laws of the State of Missouri and any applicable federal

       statutes laws and regulations shall govern                                     this   Agreement              The   parties further         agree
       that      court of competent jurisdiction                         within Jackson              County Missouri           shall      have

       exclusive jurisdiction              over   all    causes of action               asserted by or against the                   HAKC       that arise

       out of or relate to this             Agreement

28     ENTIRE          AGREEMENT                 SEVERABILITY
28.1   This     Agreement                 and    the     materials           incorporated            herein    by     reference           including       any
       exhibits    and       attachments               constitutes         the      entire    agreement         between        the    parties          There

       are no agreements understandings warranties or representations between the parties
       except as set forth herein No change or modification of this Agreement shall be valid
       unless     in   writing    and       signed by the               Contracting           Officer of the         HAKC       If
                                                                                                                                     any     provision        of

       this   Agreement              is    determined              to   be    illegal        invalid    or    unenforceable               the   remaining
                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - June 20, 2019 - 12:52 PM
          provisions    shall    remain       in   full   force     and      effect    It   is   the    intention           of the   parties that    if
                                                                                                                                                          any
          such    provision     is    held   to    be     illegal   invalid        or unenforceable                  there will      be added       in    lieu

          thereof      provision       as similar         in   terms    to   such     provision as         is   possible which            is   legal valid
          and enforceable


29        INCORPORATION                OF HUD FORM 5369-C and 5370-C
29.1      This    Agreement          shall also include             HUD      Forms 5369-C and 5370-C attached                                  hereto     and
          incorporated     herein        by        reference           In    the    event        of       contradiction              or   inconsistency
          between     any term                                 of this
                                       or provision                         Agreement            or any         of   component parts and
                                                                                                                      its


          HUD      Form 5369-C and 5370-C the                          parties      agree        that   HUD      Form 5369-C and 5370-C
          shall   govern and control with respect                      to   the subject term or provision




INWITNESS WHEREOF EACH PARTY HAS SIGNED OR CAUSED THIS INSTRUMENT                                                                                         TO
BE SIGNED ON ITS BEHALF BY ITS DULY AUTHORIZED AGENT


HOUSING AUTHORITY OF
KANSAS CITY MISSOURI

By _____________________________________Date                                          ______
Name        Edwin    Lowndes
Title               Executive        Director


Address          920 Main Street Suite 701
                 Kansas City Missouri 64105




CONTRACTOR             ________________________

By __________________________                                  Date ____________


Printed    Name                                      Federal Tax I.D                Number

Title



Add-ress
